Exhibit 10.1

 

 



EXECUTION VERSION

 





Published CUSIP Number: G5825FAC5

 



 

  

CREDIT AGREEMENT

 

dated as of July 12, 2016

 

among

 

[image_011.jpg]

 

IHS MARKIT LTD.,
as Holdings,

 

MARKIT GROUP HOLDINGS LIMITED,
as Initial Term Borrower and a Revolving Borrower

 

and

 

certain of its subsidiaries as Revolving Borrowers,

 

The Lenders Party Hereto

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A. and HSBC BANK PLC,
as Syndication Agents

 

and

 

ROYAL BANK OF CANADA

 

THE ROYAL BANK OF SCOTLAND PLC,

 

WELLS FARGO BANK N.A.,

 

BBVA COMPASS,

 

TD BANK, N.A.

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agents

 ___________________________

 



 







 



 



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,



J. JPMORGAN CHASE BANK, N.A.,



HSBC BANK PLC,
ROYAL BANK OF CANADA,



THE ROYAL BANK OF SCOTLAND PLC



and



WELLS FARGO SECURITIES, LLC,
as Lead Arrangers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,



JPMORGAN CHASE BANK, N.A.,



and



HSBC BANK PLC,
as Joint Bookrunners





 

 

2

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I Definitions 1 Section 1.01 Defined Terms 1 Section 1.02 Classification
of Loans and Borrowings 37 Section 1.03 Terms Generally 37 Section 1.04
Accounting Terms; GAAP 38 Section 1.05 Conversion of Foreign Currencies 38
Section 1.06 Certain Calculations and Tests. 39       ARTICLE II The Credits 40
Section 2.01 Commitments 40 Section 2.02 Loans and Borrowings 42 Section 2.03
Requests for Borrowings 43 Section 2.04 Swingline Loans 44 Section 2.05 Letters
of Credit 45 Section 2.06 Funding of Borrowings 51 Section 2.07 Interest
Elections 52 Section 2.08 Termination and Reduction of Commitments 54 Section
2.09 Repayment of Loans; Evidence of Debt 54 Section 2.10 Term Loan
Amortization. 55 Section 2.11 Prepayment of Loans 57 Section 2.12 Fees 58
Section 2.13 Interest 60 Section 2.14 Market Disruption; Alternate Rate of
Interest 61 Section 2.15 Increased Costs 62 Section 2.16 Break Funding Payments
64 Section 2.17 Taxes 64 Section 2.18 Payments Generally; Pro Rata Treatment;
Sharing of Set-Offs 68 Section 2.19 Mitigation Obligations; Replacement of
Lenders 71 Section 2.20 Defaulting Lenders 72 Section 2.21 Incremental
Facilities 74 Section 2.22 Illegality 78 Section 2.23 European Economic and
Monetary Union Provisions 79 Section 2.24 Joinder of Additional Borrowers 80
Section 2.25 Borrower Representative 81       ARTICLE III Representations and
Warranties 82 Section 3.01 Organization; Powers 82 Section 3.02 Authorization;
Enforceability 82 Section 3.03 Governmental Approvals; No Conflicts 82 Section
3.04 Financial Condition; No Material Adverse Change 83 Section 3.05 Properties
83 Section 3.06 Litigation and Environmental Matters 84 Section 3.07 Compliance
with Laws and Agreements 84

i

 

Section 3.08 Investment Company Status 84 Section 3.09 Taxes; Non-Qualifying
Bank Creditor Rules 84 Section 3.10 ERISA and Foreign Plans; UK Pension Matters
84 Section 3.11 Disclosure 85 Section 3.12 Subsidiaries 85 Section 3.13
Insurance 85 Section 3.14 Labor Matters 85 Section 3.15 Solvency 86 Section 3.16
Margin Securities 86 Section 3.17 Common Enterprise 86 Section 3.18 Certain
Taxes relating to Loan Documents 86 Section 3.19 Use of Proceeds 87 Section 3.20
Ranking 87 Section 3.21 OFAC and Anti-Corruption Laws 87 Section 3.22 Patriot
Act 87       ARTICLE IV Conditions 88 Section 4.01 Effective Date 88 Section
4.02 Each Credit Event 90       ARTICLE V Affirmative Covenants 90 Section 5.01
Financial Statements and Other Information 90 Section 5.02 Notices of Material
Events 92 Section 5.03 Existence; Conduct of Business 93 Section 5.04 Payment of
Taxes 93 Section 5.05 Insurance 93 Section 5.06 Books and Records and Inspection
93 Section 5.07 Compliance with Laws 94 Section 5.08 Use of Proceeds 94 Section
5.09 Joinder of Subsidiaries to the Guaranty Agreements 94 Section 5.10 Further
Assurances 95 Section 5.11 Anti-Corruption Laws 96       ARTICLE VI Negative
Covenants 96 Section 6.01 Indebtedness 96 Section 6.02 Liens 97 Section 6.03
Fundamental Changes 98 Section 6.04 Investments, Loans, Advances, Guarantees and
Acquisitions 99 Section 6.05 Asset Sales 101 Section 6.06 Hedge Agreements 102
Section 6.07 Restricted Payments 102 Section 6.08 Transactions with Affiliates
103 Section 6.09 Restrictive Agreements 103 Section 6.10 Change in Fiscal Year
104 Section 6.11 Anti-Corruption Laws and Sanctions 104       ARTICLE VII
Financial Covenants 104

ii

 

Section 7.01 Interest Coverage Ratio 104 Section 7.02 Leverage Ratio 104      
ARTICLE VIII Events of Default 105 Section 8.01 Events of Default; Remedies 105
Section 8.02 Performance by the Administrative Agent 108 Section 8.03 Limitation
on Separate Suit 108       ARTICLE IX The Administrative Agent 108 Section 9.01
Appointment and Authority 108 Section 9.02 Rights as a Lender 109 Section 9.03
Exculpatory Provisions 109 Section 9.04 Reliance by the Administrative Agent 110
Section 9.05 Delegation of Duties 110 Section 9.06 Resignation of Administrative
Agent 110 Section 9.07 Non-Reliance on Administrative Agent and Other Lenders
112 Section 9.08 No Other Duties, Etc. 112 Section 9.09 Powers and Immunities of
Fronting Parties 112 Section 9.10 Permitted Release of Subsidiary Loan Parties
113 Section 9.11 Lender Affiliates Rights 113       ARTICLE X Miscellaneous 114
Section 10.01 Notices 114 Section 10.02 Waivers; Amendments 115 Section 10.03
Expenses; Indemnity; Damage Waiver 118 Section 10.04 Successors and Assigns. 119
Section 10.05 Survival 125 Section 10.06 Counterparts; Integration;
Effectiveness 125 Section 10.07 Severability 125 Section 10.08 Right of Setoff
125 Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process 126
Section 10.10 WAIVER OF JURY TRIAL 127 Section 10.11 Headings 127 Section 10.12
Confidentiality 127 Section 10.13 Maximum Interest Rate 128 Section 10.14 No
Duty 129 Section 10.15 No Fiduciary Relationship 130 Section 10.16 Construction
130 Section 10.17 Independence of Covenants 130 Section 10.18 Electronic
Execution of Assignments and Certain Other Documents. 130 Section 10.19 USA
PATRIOT Act 131 Section 10.20 Canadian Anti-Money Laundering Legislation 131
Section 10.21 Judgment Currency 132 Section 10.22 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. 132

iii

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:   Schedule 1.01 – Guarantors Schedule 1.02 – Excluded Joint Ventures
Schedule 2.01 – Commitments Schedule 3.06 – Disclosed Matters Schedule 3.12 –
Material Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 –
Existing Liens Schedule 6.04 – Investments Schedule 6.09 – Existing Restrictions
        EXHIBITS:   Exhibit A – Form of Assignment and Assumption Exhibit B –
Form of Compliance Certificate Exhibit C-1 – Form of US Guaranty Agreement
Exhibit C-2 – Form of Non-US Guaranty Agreement Exhibit D – Form of Increased
Commitment Supplement Exhibit E – Form of Borrowing Request Exhibit F – Form of
Interest Election Request Exhibit G – Form of Borrower Joinder Agreement

 

iv

 

CREDIT AGREEMENT (this “Agreement”) dated as of July 12, 2016, among:

 

(a) IHS MARKIT LTD., an exempted limited company incorporated in Bermuda
(“Holdings”);

 

(b) MARKIT GROUP HOLDINGS LIMITED, a company incorporated under the laws of
England and Wales (“MGHL”), in its capacity as term loan borrower (the “Initial
Term Borrower”), together with any subsidiary of MGHL added as a borrower of
Incremental Term Loans pursuant to Section 2.24 hereof (collectively, the “Term
Borrowers”);

 

(c) IHS GLOBAL INC., a Delaware corporation (“IHS Global”, together with any US
Subsidiary of MGHL added as a US Revolving Borrower under the requirements of
Section 2.24 hereof, are herein collectively referred to as the “US Revolving
Borrowers”);

 

(d) MGHL, IHS GLOBAL S.A., a company organized under the laws of Switzerland,
and IHS GLOBAL CANADA LIMITED, a company organized under the laws of the
province of Alberta in Canada, (the companies listed in this clause (d) and any
other Non-US Subsidiary added as a Non-US Revolving Borrower under the
requirements of Section 2.24 hereof, are herein collectively referred to as the
“Non-US Revolving Borrowers” and the Non-US Revolving Borrowers and the US
Revolving Borrowers are herein collectively referred to as the “Revolving
Borrowers”);

 

(e) the Lenders party hereto; and

 

(f) BANK OF AMERICA, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Threshold” has the meaning assigned to such term in Section 7.02.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder. Bank of America may, in its discretion, arrange
for one or more of its domestic or foreign branches or Affiliates to perform its
obligations as the Administrative Agent hereunder and in such event, the term
“Administrative Agent” shall include any such branch or Affiliate with respect
to such obligations.

 



 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, for all purposes of this Agreement and the other Loan
Documents, each EBT shall be deemed not to constitute an Affiliate of Holdings
or any Subsidiary.

 

“Agent Parties” has the meaning assigned to such term in Section 10.01.

 

“Aggregation Test” has the meaning assigned to such term in Section 5.09(a).

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means for any day with respect to any ABR Loan, Canadian Prime
Rate Loan or Fixed Rate Loan, or with respect to the commitment fees payable
hereunder, as the case may be, 0.50% with respect to ABR Loans and Canadian
Prime Rate Loans, 1.50% with respect to Fixed Rate Loans and 0.25% with respect
to the commitment fees payable hereunder; provided that, following the delivery
to the Administrative Agent of the first Compliance Certificate delivered
pursuant to Section 5.01(c) after the Effective Date, the applicable rate per
annum set forth below under the caption “ABR Spread”, “Canadian Prime Rate
Spread”, “Fixed Rate Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date:

 

Leverage Ratio Fixed Rate Spread ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate Category 1
≥ 3.00 to 1.00 1.75% 0.75% 0.30%

 



2

 

 

Category 2
< 3.00 to 1.00
and
≥ 2.50 to 1.00 1.50% 0.50% 0.25% Category 3
< 2.50 to 1.00
and
≥ 2.00 to 1.00 1.375% 0.375% 0.20% Category 4
< 2.00 to 1.00
and
≥ 1.00 to 1.00 1.25% 0.25% 0.15% Category 5
< 1.00 to 1.00 1.00% 0.00% 0.125%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of Holdings’ fiscal quarters based upon the consolidated
financial statements delivered pursuant to Section 5.01(a) or (b); and (ii) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change.

 

Notwithstanding the foregoing, if Holdings has notified the Administrative Agent
that an Acquisition Threshold has been achieved and has elected a Trigger
Quarter, then the Applicable Rate shall be the percentages set forth below
beginning as of the first day of such election by Holdings and continuing until
the first date thereafter when Holdings delivers to the Administrative Agent the
consolidated financial statements pursuant to Section 5.01(a) or (b) hereof and
the corresponding Compliance Certificate pursuant to Section 5.01(c) hereof
evidencing that Holdings has a Leverage Ratio of less than or equal to 3.50 to
1.00 for a fiscal quarter.

 

Fixed Rate Spread ABR Spread and
Canadian Prime Rate
Spread Commitment Fee Rate 1.75% 0.75% 0.30%

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent and reasonably
acceptable to MGHL.

 

3

 

“Audited Financial Statements” means (i) the audited consolidated balance sheets
of IHS Inc. and its subsidiaries prior to giving effect to the Merger for their
2013, 2014 and 2015 fiscal years, and the related consolidated statements of
income, stockholders’ equity and cash flows of IHS Inc. and its Subsidiaries
prior to giving effect to the Merger, and the notes thereto, and (ii) the
audited consolidated balance sheets of Markit Ltd. and its subsidiaries prior to
giving effect to the Merger for their 2013, 2014 and 2015 fiscal years, and the
related consolidated statements of income and comprehensive income,
stockholders’ equity and cash flows of Markit Ltd. and its subsidiaries prior to
giving effect to the Merger, and the notes thereto.

 

“Available Currency” means Sterling, Euro, Canadian Dollars, Swiss francs,
Japanese yen or any other freely available currency requested by the Borrower
Representative and approved by the Administrative Agent and each Available
Currency Lender which is freely transferable and freely convertible into Dollars
and in which dealings are carried on in the European interbank market. The term
“Available Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are denominated in an
Available Currency but shall not include Canadian Dollar Loans and Borrowings
made to any Canadian Borrower which are “Canadian Currency” Loans and Borrowings
hereunder.

 

“Available Currency Commitment” means, with respect to each Available Currency
Lender, the commitment of such Available Currency Lender to make Available
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate principal amount of such Available Currency Lender’s Available
Currency Loans hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Available Currency Lender’s Available Currency Commitment
on the Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Available
Currency Commitment. As of the Effective Date, the aggregate amount of the
Available Currency Lenders’ Available Currency Commitments is $1,850,000,000.

 

“Available Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Available Currency Loans outstanding at such time and the
aggregate amount of LC Exposure that is denominated in one or more Available
Currencies (not including LC Exposure denominated in Canadian Dollars). The
Available Currency Exposure of any Lender (including each Available Currency
Lender) at any time shall be its Applicable Percentage of the total Available
Currency Exposure at such time.

 

“Available Currency Lender” means a Lender with an Available Currency Commitment
or, if the Available Currency Commitments have terminated or expired, a Lender
holding direct interests in Available Currency Loans. All Available Currency
Lenders shall be UK Qualifying Lenders or shall have domestic or foreign
branches or Affiliates who are UK Qualifying Lenders (to undertake Available
Currency Loans to the UK Borrowers on their behalf). An Available Currency
Lender may, in its discretion, arrange for one or more Available Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a UK Qualifying Lender, in which case the term “Available Currency Lender”
shall include any such branch or Affiliate with respect to Loans made by such
Person.

 

4

 

“Available Currency Loan” means a Loan made pursuant to clause (c) of Section
2.01.

 

“Available Currency Rate” means, in relation to any Interest Period and the
related Available Currency Borrowing:

 

(i) the applicable Screen Rate (as defined below in this definition); or

 

(ii) if no Screen Rate is available for that Interest Period of that Borrowing,
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks (as defined below in this definition) to leading banks in the European
interbank market

 

as of 11.00 am (Brussels time) on the applicable Quotation Day for the offering
of deposits in the applicable Available Currency and for a period comparable to
that Interest Period. As used in this definition, the term “Screen Rate” means
the percentage rate per annum displayed for the applicable Available Currency on
the appropriate Bloomberg page screen as determined by the Administrative Agent.
If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower Representative and the
Lenders. As used in this definition, “Reference Banks” means the Lenders named
as Syndication Agents (other than HSBC Bank plc) hereunder and any other bank or
financial institution appointed as a Reference Bank by the Administrative Agent
in consultation with the Borrower Representative that has agreed to be a
Reference Bank. Subject to Section 2.14, if the Available Currency Rate is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation as required hereby, the Available Currency Rate shall be
determined on the basis of the quotations of the remaining Reference Banks.
Canadian Dollar Borrowings made to a Canadian Borrower shall not bear interest
at the Available Currency Rate. Notwithstanding the foregoing, the Available
Currency Rate shall not be less than zero for purposes of this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowers” means, collectively, the Revolving Borrowers and the Term Borrowers.

 

“Borrower Joinder Agreement” means a Borrower Joinder Agreement in substantially
the form of Exhibit G.

 

5

 

“Borrower Representative” means MGHL, in its capacity as contractual
representative of the Borrowers pursuant to Section 2.25.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with (a)
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market, (b) an Available Currency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the Available
Currency applicable to such Loan in the European interbank market and any day
that is not a Target Day and (c) any Loans to any Canadian Borrower, the term
“Business Day” shall exclude any day on which commercial banks in Toronto,
Ontario are authorized or required by law to remain closed.

 

“Canadian Borrower” means IHS Global Canada Limited and any additional borrower
joined pursuant to Section 2.24 which is incorporated under the laws of Canada
or any province or territory located therein.

 

“Canadian Dollar” or “Cdn.$” means the lawful currency of Canada.

 

“Canadian Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made to a
Canadian Borrower and denominated in Canadian Dollars and shall not include any
Canadian Dollar Loan or Canadian Dollar Borrowing made to any other Borrower.

 

“Canadian Currency Commitment” means, with respect to each Canadian Currency
Lender, the commitment of such Canadian Currency Lender to make Canadian
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate principal amount of such Canadian Currency Lender’s Canadian Currency
Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Canadian Currency Lender’s Canadian Currency Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Canadian Currency Commitment. As of the
Effective Date, the aggregate amount of the Canadian Currency Lenders’ Canadian
Currency Commitments is $1,000,000,000.

 

“Canadian Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Canadian Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Canadian Dollars. The Canadian
Currency Exposure of any Lender (including each Canadian Currency Lender) at any
time shall be its Applicable Percentage of the total Canadian Currency Exposure
at such time.

 

6

 

“Canadian Currency Lender” means a Lender with a Canadian Currency Commitment
or, if the Canadian Currency Commitments have terminated or expired, a Lender
holding direct interests in Canadian Currency Loans. All Canadian Currency
Lenders shall be Canadian Qualified Lenders or shall have domestic or foreign
branches or Affiliates who are Canadian Qualified Lenders (to undertake Canadian
Currency Loans to the Canadian Borrowers on their behalf). A Canadian Currency
Lender may, in its discretion, arrange for one or more Canadian Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a Canadian Qualified Lender, in which case the term “Canadian Currency
Lender” shall include any such branch or Affiliate with respect to Loans made by
such Person.

 

“Canadian Currency Loan” means a Loan made pursuant to clause (e) of Section
2.01.

 

“Canadian Pension Plan” means a “registered pension plan” as such term is
defined in subsection 248(1) of the Income Tax Act (Canada) which any Loan Party
sponsors, maintains or to which it makes, is making or is obligated to make
contributions or has made contributions at any time during the immediately
preceding five (5) plan years.

 

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by Bank of America as being its reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans made by it in Canada and (b) the CDOR Rate for a
one month term in effect from time to time plus 100 basis points per annum. Only
Canadian Dollar Borrowings made to the Canadian Borrowers can accrue interest at
the Canadian Prime Rate. The term “Canadian Prime Rate”, when used in reference
to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are bearing interest at a rate determined by reference to the
Canadian Prime Rate. Notwithstanding the foregoing, the Canadian Prime Rate
shall not be less than zero for purposes of this Agreement.

 

“Canadian Qualified Lender” means a financial institution that is resident in
Canada or deemed to be resident in Canada for purposes of the Income Tax Act
(Canada) or any other financial institution that is not resident in Canada and
is not deemed to be resident in Canada for purposes of the Income Tax Act
(Canada), provided that such non-resident financial institution deals at arm’s
length with the Canadian Borrowers for purposes of the Income Tax Act (Canada).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a
capitalized lease) for purposes of this Agreement regardless of any change in
GAAP following the Effective Date that would otherwise require such obligation
to be recharacterized as a Capital Lease Obligation.

 

7

 

“CDOR Rate” means, with respect to Canadian Dollar Borrowings made to a Canadian
Borrower and for the relevant Interest Period, the sum of (a) the rate per annum
equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day with a term equivalent to such Interest
Period plus (b) 0.10% per annum; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. Notwithstanding the foregoing, the CDOR Rate shall not be less than zero
for purposes of this Agreement.

 

“CFC” means any “controlled foreign corporation” (within the meaning of Section
957 of the Code).

 

“CFC Holdco” means (a) any direct or indirect US Subsidiary that has no material
assets other than the capital stock or Indebtedness of one or more CFCs and (b)
any direct or indirect US Subsidiary that has no material assets other than the
capital stock or Indebtedness of one or more Persons of the type described in
the immediately preceding clause (a).

 

“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect) (other than a Person of which Holdings is a direct or indirect wholly
owned subsidiary as long as such Person guarantees the Loan Obligations on terms
reasonably satisfactory to the Administrative Agent) of shares representing more
than thirty-three percent (33%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of Holdings (or any
Person of which Holdings is a direct or indirect wholly owned subsidiary); (b)
if Holdings shall cease to own, directly or indirectly, one hundred percent
(100%) of the record and beneficial ownership of each Borrower (unless such
Borrower is merged out of existence pursuant to Section 6.03 hereof, or shall no
longer be a Borrower hereunder); (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Holdings by Persons who
were neither (i) nominated by the board of directors of Holdings nor (ii)
approved or appointed by directors so nominated; or (d) the occurrence of a
“change of control”, or other similar provision, as defined in any agreement
governing Material Indebtedness that would cause such Material Indebtedness to
become due, or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, or require the borrower or issuer
thereof to make any offer to prepay, repurchase or redeem such Material
Indebtedness prior to its scheduled maturity.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the

 

8

 

date of this Agreement), (b) any change in any law, rule or regulation or in the
interpretation, application or implementation thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement. The Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche A-1
Loans, Tranche A-2 Loans, Available Currency Loans, Canadian Currency Loans,
Swingline Loans or Incremental Term Loans of a separate Class and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Term Commitment, Available Currency Commitment or a Canadian
Currency Commitment.

 

“Co-Documentation Agents” means, BBVA Compass, Royal Bank of Canada, TD Bank,
N.A., The Royal Bank of Scotland plc, U.S. Bank National Association and Wells
Fargo Bank, N.A., in their capacity as co-documentation agents, and each of
their successors in such capacity.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Revolving Commitment, the Available Currency Commitment, a
Canadian Currency Commitment, a Term Commitment or an Incremental Commitment or
any combination thereof (as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit B.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Consolidated” means the resultant consolidation of the financial statements of
Holdings and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating

 

9

 

to fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of Holdings for such period, as determined on a Consolidated
basis and in accordance with GAAP.

 

“Consolidated EBITDA” means, for any Test Period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings for
such Test Period:

 

(a) plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any Holdings incentive
plan, (v) cash non-recurring (A) fees, costs and expenses incurred in connection
with the Transactions and the Exchange Offer and (B) other acquisition or
restructuring charges or expenses related to employee severance or facilities
consolidation and acquisition related transactions expenses provided that for
any Test Period, the aggregate amount added back under this clause (v)(B) shall
not exceed 10% of the Consolidated EBITDA for such period (together with any
addbacks made pursuant to clause (x)(B) in the proviso below in reliance on
clause (1)(I) of the proviso to such clause (x) and before giving effect to such
add-backs and adjustments), (vi) any non-cash modifications to pension and
post-retirement employee benefit plans, settlement costs incurred to annuitize
retirees or facilitate lump-sum buyout offers under pension and post-retirement
employee benefit plans or mark-to-market adjustments under pension and
post-retirement employee benefit plans provided that for any Test Period, the
aggregate amount added back under this clause (vi) shall not comprise more than
5% of the Consolidated EBITDA for such period, (vii) non-cash losses or charges
(including charges incurred pursuant to the refinancing of the credit facility
in effect prior to this Agreement) that are unusual or non-recurring, (viii)
losses, charges, expenses, costs, accruals or reserves of any kind associated
with any litigation (including any legal fees and expenses) and/or payment of
actual or prospective legal settlements, fines, judgments or orders and (ix) the
amount of any losses, charges, expenses, costs, accruals or reserves of any kind
associated with any subsidiary of Holdings attributable to non-controlling
interests or minority interests of third parties,

 

(b) minus extraordinary or unusual one-time gains;

 

provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is calculated on a good faith basis by a
financial or accounting officer of Holdings or is otherwise in compliance with
the requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission and to:

 

(x) give the full pro forma effect to any “run rate” cost savings, operating
expense reductions, operational improvements and synergies (net of actual
amounts realized) that are reasonably identifiable and factually supportable (in
the good faith determination of Holdings) related to (A) the Transactions and
(B) any Investment or acquisition after the Effective Date; provided that (1)
the amount of cost savings, expense reductions, operational improvements and
synergies added back in reliance on this clause (x)(B) in any Test Period with

 

10

 

respect to any Investment or acquisition consummated after the Effective Date
may not exceed an amount equal to (I) 10% of the Consolidated EBITDA for such
period (together with any addbacks made pursuant to clause (a)(v)(B) above
during such Test Period and before giving effect to such addbacks and
adjustments) plus (II) any pro forma adjustment that is consistent with
Regulation S-X of the Securities and Exchange Commission and (2) such cost
savings, expense reductions, operational improvements and synergies are expected
to be realized or achieved within (I) 18 months following the Effective Date;
with respect to such add-backs made in respect of the Transactions and (II)
within 12 months following such Investment or acquisition made after the
Effective Date, as applicable;

 

(y) add back thereto the sum of the following: (A) non-cash charges or expenses
in connection with options, restricted stock, restricted stock units or other
equity level awards under any employee incentive plan; (B) cash non-recurring
acquisition or restructuring charges or expenses related to employee severance
or facilities consolidation and acquisition related transactions expenses
provided that for any Test Period, the aggregate amount added back under this
clause (B) shall not comprise more than 10% of the total consolidated earnings
before interest, taxes, depreciation and amortization of the Target for such
period, (C) non-cash losses or charges that are unusual or non-recurring, and
(D) any taxes related to the foregoing; and

 

(z) subtract therefrom extraordinary or unusual one-time gains.

 

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
(a) August 31, 2015 shall be deemed to be $325,692,000, (b) November 30, 2015
shall be deemed to be $345,099,000, (c) February 29, 2016 shall be deemed to be
$312,787,000 and (d) May 31, 2016 shall be deemed to be $333,804,000.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of Holdings, as
determined on a Consolidated basis and in accordance with GAAP; provided that
“Consolidated Funded Indebtedness” shall be (a) adjusted to reflect the effect
(in the good faith determination of the Borrower Representative) of any Debt FX
Hedge relating to any such Indebtedness, calculated on a mark-to-market basis
and (b) calculated to exclude any obligation, liability or indebtedness of such
Person if, upon or prior to the maturity thereof, such Person has irrevocably
deposited with the proper Person in trust or escrow the necessary funds (or
evidences of indebtedness) for the payment, redemption or satisfaction of such
obligation, liability or indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of Holdings (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of Holdings, as determined on a
Consolidated basis and in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
Holdings for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of
Holdings for such period, as determined on a Consolidated basis and in
accordance with GAAP excluding

 

11

 

therefrom however, to the extent otherwise included therein: (a) the income (or
loss) of any Person (other than a Subsidiary) in which Holdings or a Subsidiary
has an ownership interest to the extent recorded separately on the financial
statements of Holdings as income from equity investments; provided, however,
that (i) Consolidated Net Earnings shall include amounts in respect of such
income when actually received in cash by Holdings or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by Holdings or any Subsidiary in such Person for the purpose of
funding any deficit or loss of such Person and (b) the income of any Subsidiary
to the extent the payment of such income in the form of a distribution or
repayment of any Indebtedness to Holdings or a Subsidiary is not permitted on
account of any restriction in by-laws, articles of incorporation or similar
governing document or any agreement applicable to such Subsidiary.

 

“Contract Rate” has the meaning assigned to such term in Section 10.13(a).

 

“CTA” means the UK Corporation Tax Act 2009.

 

“Debt FX Hedge” means any Hedge Agreement entered into for the purpose of
hedging currency-related risks in respect of any Indebtedness of the type
described in the definition of “Consolidated Funded Indebtedness”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last paragraph of Section 2.20, any
Person (other than Holdings or any of its Subsidiaries) that has (a) defaulted
on (or is otherwise unable to perform) its obligations under this Agreement,
including without limitation, to (i) make all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower
Representative in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, an Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) notified the Borrower Representative,
the Administrative Agent, an Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after written request

 

12

 

by the Administrative Agent or the Borrower Representative, to confirm in
writing to the Administrative Agent and the Borrower Representative that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower Representative), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Person shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Person or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.20) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower Representative, the Issuing Banks, the Swingline Lender and each other
Lender promptly following such determination.

 

“Disclosed Matters” means all the matters disclosed on Schedule 3.06.

 

“Disposition” means any sale, transfer, lease or other disposition of assets of
any Person. “Dispose” shall have a correlative meaning.

 

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in another currency, the amount of Dollars which is equivalent to
such amount of other currency as of such date, determined by using the Spot Rate
on the date two (2) Business Days prior to such date or on such other date as
may be requested by the Borrower Representative and approved by the
Administrative Agent.

 

“Dollars” or “$” refers to lawful currency of the United States of America.

 

“EBT” means, collectively, the Markit Group Holdings Limited Employee Benefit
Trust, together with any successor thereto and any replacement or additional
employee benefit trust (or similar vehicle) maintained by Holdings or its
Subsidiaries, together, in each case, with any subsidiary thereof.

 

“EBT Documents” means, collectively, (i) the EBT Loan Agreements, (ii) that
certain Share Purchase Deed, dated August 30, 2012, by and among the EBT
Trustee, MGHL and the sellers party thereto, (iii) that certain Share Purchase
Agreement, dated January 28, 2010, by and among MGHL, Ashurst LLP, MGHL Jersey
Limited and the sellers party thereto, (iv) that

 

13

 

certain Escrow Instruction Deed, dated August 30, 2012, by and among the sellers
party thereto, Ashurst LLP, MGHL and the EBT Trustee, (v) that certain Trust
Deed, dated January 27, 2010, by and among MGHL and the EBT Trustee, (vi) that
certain Statement of Wishes, dated January 29, 2010, by and among MGHL and the
EBT Trustee and (vii) any documents evidencing the transfer or assignment of
assets, rights or liabilities among one or more EBTs and, in each case, all
annexes, schedules and exhibits attached thereto.

 

“EBT Loan Agreements” means, collectively, (i) that certain Loan Agreement,
dated August 30, 2012, by and among MGHL and the EBT Trustee, (ii) that certain
Loan Agreement, dated January 28, 2010, by and among MGHL and the EBT Trustee
and (iii) any documents evidencing the transfer or assignment of assets, rights
or liabilities under the EBT Loan Agreements set forth in the foregoing clauses
(i) and (ii) among one or more EBTs and, in each case, all annexes, schedules
and exhibits attached thereto.

 

“EBT Trustee” means Elian Employee Benefit Trustee Limited, in its capacity as
trustee in respect of the EBT, together with any successor to such capacity and
any trustee, administrator, principal fiduciary, executor or Person performing a
similar role in respect of any EBT.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Election Date” means, with respect to any fiscal quarter, the date that is the
deadline for Holdings’ delivery of the financial statements pursuant to Section
5.01(a) or (b), as applicable, and the corresponding Compliance Certificate
required by Section 5.01.

 

“Elevated Leverage Period” means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of Holdings (a) identified by
Holdings as the end of the period for which the Maximum Leverage Ratio is
increased to 3.75 to 1.00 and (b) for which the actual Leverage Ratio is less
than or equal to 3.50 to 1.00; provided, that, in no event shall any Elevated
Leverage Period last longer than three consecutive fiscal quarters (including
the related Trigger Quarter).

 

14

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control with a Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or business (whether or not incorporated) that, together with
Holdings, is treated as a single employer under Section 414(b), (c), (m) or (o)
of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of Holdings
or any ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure of by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(c) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Holdings or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Holdings or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate of any notice, (1)
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or (2) that the PBGC has issued
a partition order under Section 4233 of ERISA with respect to the

 

15

 

Multiemployer Plan; or (h) any Plan is determined, or expected to be determined,
to be in “at risk” status within the meaning of Section 430 of the Code or
Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 1

 

“euro” or “Euro” means the single currency of the Participating Member States.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate but not including any Loan
or Borrowing bearing interest at a rate determined by reference to clause (c) of
the definition of the term “Alternate Base Rate”.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum (and solely with respect to Tranche A-2 Loans that are
Eurodollar Loans, rounded upwards, if necessary, to the next 1/16th of 1.0%)
equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent and published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, the Eurodollar Rate shall not be less than zero for purposes of this
Agreement.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Exchange Offer” means the offer to exchange the 5.00% Senior Notes due 2022
issued by IHS Inc. for up to an aggregate principal amount of $750,000,000 of
Markit Senior Notes and cash.

 

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Subsidiary
that is not, directly or indirectly, wholly owned by Holdings and the terms of
the agreement under which such Subsidiary was created or formed prohibits it
from providing a Guarantee of the

 



 

 

1 The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%20131334-2-14%20v3%200.pdf

 

16

 

Obligations, (c) any not-for-profit Subsidiary, (d) any Subsidiary (i) that (and
for so long as it) is prohibited by law, regulation or contractual obligation
from providing a Guarantee of the Obligations; provided that, with respect to
any contractual obligations, such contractual obligation is in effect on the
Effective Date (or, with respect to any Subsidiary that is acquired after the
Effective Date, in effect on the date of such acquisition) and in each case not
entered into in contemplation thereof, (ii) where the Guarantee of the
Obligations by such Subsidiary would conflict with the fiduciary duties of such
Subsidiary’s directors or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for such Subsidiary or any
of its officers or directors or to the extent it is not within the legal
capacity of such Subsidiary to provide Guarantee of the Obligations (whether as
a result of financial assistance, corporate benefit, thin capitalization,
capital maintenance, liquidity maintenance or similar rules or otherwise), (iii)
that would require a governmental (including regulatory) consent, approval,
license or authorization in order to Guarantee the Obligations (to the extent
not obtained) (including, in the case of a Non-US Subsidiary, to the extent
prohibited under any financial assistance, corporate benefit or thin
capitalization rule or during a “whitewash” process or (iv) where the Guarantee
of the Obligations by such Subsidiary would result in material adverse tax
consequences as reasonably determined by MGHL and notified to the Administrative
Agent, (e) any Subsidiary acquired by Holdings that, at the time of the relevant
acquisition, is an obligor in respect of assumed Indebtedness permitted by
Section 6.01 to the extent (i) (and for so long as) the documentation governing
the applicable assumed Indebtedness prohibits such Subsidiary from providing a
Guarantee of the Obligations and (ii) the relevant prohibition was not
implemented in contemplation of the applicable acquisition, (f) captive
insurance Subsidiaries and (g) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent and Holdings, the burden or
cost of providing a Guarantee of the Obligations shall outweigh the benefits to
be afforded thereby, including the burden or cost of complying with any
applicable financial assistance, corporate benefit or thin capitalization rules
(and the Lenders acknowledge that the maximum amount of the Obligations that may
be guaranteed by any Loan Party may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties where the
benefit to the Guaranteed Parties of increasing the guaranteed amount is
disproportionate to the cost of such fees, taxes and duties).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation in respect of a Swap if, and to the extent that, and only for so long
as, all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

 

17

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise Taxes imposed on (or measured by) its net income (however
denominated), in each case imposed by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) Other Connection Taxes, (c) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which any Borrower is located, (d) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower
Representative under Section 2.19(b)), any withholding tax that is imposed by
the United States, the United Kingdom, Switzerland, Canada, Luxembourg or any
jurisdiction in which a Borrower is resident for tax purposes on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from an applicable Loan
Party with respect to such withholding Tax pursuant to Section 2.17(a), (e)
Taxes attributable to a Lender’s or the Issuing Bank’s failure to comply with
Section 2.17(e) or Section 2.17(g) and (f) any withholding Taxes imposed under
FATCA.

 

“Existing IHS Senior Notes” means the 5.00% Senior Notes due 2022 issued by IHS
Inc., in an aggregate principal amount, together with the aggregate principal
amount of Markit Senior Notes, not to exceed $750,000,000.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Revolving Credit Agreement which are outstanding on the Effective Date.

 

“Existing MGHL Joint Venture” means any joint venture owned, directly or
indirectly, by Holdings as of the Effective Date, or which are in the process of
being established by Holdings as of the Effective Date, in each case, as set
forth on Schedule 1.02.

 

“Existing Revolving Credit Agreement” means the Credit Agreement dated as of
October 17, 2014, among IHS Inc., certain subsidiaries of IHS Inc. as borrowers,
the lenders party thereto and Bank of America, N.A. as administrative agent, as
amended, supplemented or otherwise modified from time to time.

 

“Existing Term Loan Credit Agreement” means the Credit Agreement dated as of
October 17, 2014, among IHS Inc., as tranche A-2 borrower, IHS Global, as
tranche A-1 borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended, supplemented or otherwise modified from time
to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such sections of the Code
and any current or future rules, legislation, regulations or other official
interpretations thereof issued under or with respect to any of the foregoing.

 

18

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. Notwithstanding the foregoing, the Federal Funds Rate shall not be less
than zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.

 

“Fixed Rates” means the Available Currency Rate, the Eurodollar Rate and, with
respect to Canadian Currency Loans, the CDOR Rate. The term “Fixed Rate”, when
used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to a Fixed Rate.

 

“Foreign Currency Limit” means $1,850,000,000.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than the jurisdiction in which
such Borrower is located. For purposes of this definition, the United States of
America, any State thereof or the District of Columbia shall be deemed to be one
jurisdiction and Canada and any province or territory thereof shall be deemed to
be one jurisdiction.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Non-US Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party, and includes Canadian Pension Plans.

 

“Fronting Parties” means the Swingline Lender and the Issuing Bank.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a) with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations shall have been paid in full in
cash, (ii) all fees, expenses and other amounts which constitute Loan
Obligations shall have been paid in full in cash; (iii) the Commitments shall
have expired or irrevocably been terminated; and (iv) the contingent LC Exposure
shall have been secured by: (A) the grant of a first priority, perfected Lien on
cash or cash equivalents in an amount at least equal to 100% of the amount of
such LC Exposure or other collateral which is acceptable to the Issuing Bank in
its sole discretion or (B) the issuance of a “back-to-back” letter of credit in
form and substance acceptable to the Issuing Bank with an original face amount
at least equal to 100% of the amount of such LC Exposure and issued by an
issuing bank satisfactory to the Issuing Bank in its sole discretion; and

 

19

 

(b) with respect to the Hedge Obligations, all termination payments, fees,
expenses and other amounts which constitute Hedge Obligations shall have been
paid in full in cash.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guaranteed Parties” means the Administrative Agent, each Lender and each
Affiliate of a Lender that is owed any of the Obligations.

 

“Guarantor” means a US Guarantor or a Non-US Guarantor.

 

“Guaranty Agreements” means, collectively, the US Guaranty Agreement and the
Non-US Guaranty Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or

 

20

 

more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings or its Subsidiaries shall be a
Hedge Agreement.

 

“Hedge Obligations” means all obligations, indebtedness, and liabilities of
Holdings or any Subsidiaries, or any one of them, to any Lender or any Affiliate
of any Lender, arising pursuant to any Hedge Agreements entered into by such
Lender or Affiliate with Holdings or any Subsidiaries, or any one of them,
whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in such Hedge Agreements.

 

“Holdings” has the meaning assigned to such term in the first paragraph hereof.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“IHS Global” has the meaning assigned to such term in the first paragraph
hereof.

 

“Immaterial Subsidiary” means, as of any date of determination, each Subsidiary
that has revenue of less than 10% of Holdings’ consolidated revenue determined
as of the last day of the most recently ended Test Period; provided further
that, at all times prior to the first delivery of financial statements pursuant
to Section 5.01(a) or (b), this definition shall be applied based on the pro
forma consolidated financial statements of Holdings delivered pursuant to
Section 4.01(i).

 

“Increase Amount” has the meaning assigned to such term in Section 2.21.

 

“Increased Commitment Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D hereto executed pursuant to the terms of
Section 2.21.

 

“Incremental Commitment” means any Incremental Term Commitment or Incremental
Revolving Commitment.

 

“Incremental Facilities” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Loans” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.21(a).

 

21

 

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

 

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person; (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) current accounts payable and past due accounts
payable being contested in accordance with Section 5.04, in each case, incurred
in the ordinary course of business and (ii) any earn out obligation or purchase
price adjustment until such obligation (A) becomes a liability on the balance
sheet (excluding footnotes thereto) in accordance with GAAP and (B) has not been
paid within thirty (30) days after becoming due and payable); (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; (f) all Guarantees by such Person of items
described in clauses (a)-(e) and (g)-(k) of this definition; (g) all Capital
Lease Obligations of such Person; (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; (j) all obligations of such Person in respect
of mandatory redemption or mandatory dividend rights on Equity Interests of such
Person but excluding (i) such obligations to the extent such redemption or
dividends are payable solely in additional Equity Interests, (ii) obligations in
respect of Equity Interests issued to any plan for the benefit of directors,
officers, employees, members of management, managers or consultants or by any
such plan to such directors, officers, employees, members of management,
managers or consultants, in each case in the ordinary course of business, and
(iii) repurchase obligations pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time in respect of Equity Interests
held by any future, present or former employee, director, officer, manager,
member of management or consultant (or their respective Affiliates or immediate
family members); and (k) all obligations of such Person under any Hedge
Agreement. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The

 

22

 

amount of the obligations of Holdings or any Subsidiary in respect of any Hedge
Agreement shall, at any time of determination and for all purposes under this
Agreement, be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time giving effect to current market
conditions notwithstanding any contrary treatment in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Information” has the meaning assigned to such term in Section 10.12.

 

“Initial Term Borrower” has the meaning assigned to such term in the first
paragraph hereof.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of Holdings, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and any Canadian Prime Rate Loan, the last day of each February,
May, August and November, (b) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

23

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means Bank of America, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“ITA” means the UK Income Tax Act 2007.

 

“Joint Bookrunners” means, individually or collectively, HSBC Bank plc, JPMorgan
Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated in their
capacity as joint bookrunners, and each of their successors in such capacity.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time plus (c) for purposes of Section 2.11(b)
only, the amount of cash collateral for LC Exposure provided in accordance with
the requirement of Section 2.05(k). The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lead Arrangers” means, individually or collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., Royal Bank of Canada,
HSBC Bank plc, The Royal Bank of Scotland plc and Wells Fargo Securities, LLC,
in their capacity as lead arrangers, and each of their successors in such
capacity.

 

“Lender Presentation” means the confidential lender presentation dated May 2016
relating to Holdings, its Subsidiaries and the Transactions.

 

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Hedge Obligations” and
“Guaranteed Parties” only, shall include any Person who was a Lender at the time
a Hedge Agreement was entered into by one or more of the Loan Parties, even
though, at a later time of determination, such Person no longer holds any
Commitments or Loans hereunder. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. A Lender may, in its discretion,
arrange for one or more Loans to be made by one or more of its domestic or
foreign branches or Affiliates, in which case the term “Lender” shall include
any such branch or Affiliate with respect to Loans made by such Person.

 

24

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

 

“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, but excluding, for the avoidance of doubt, such
interests under operating leases.

 

“Loan Documents” means this Agreement, the notes executed pursuant to Section
2.09 (if any), the US Guaranty Agreement, the Non-US Guaranty Agreement and any
other document or instrument described by the Borrower Representative and the
Administrative Agent as a “Loan Document”. Any reference in this Agreement or
any other Loan Document to any Loan Document shall include all appendices,
exhibits or schedules thereto.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of
Holdings or any Subsidiaries, or any one of them, to the Administrative Agent
and the Lenders arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of Holdings or any
Subsidiaries to repay the Loans, the LC Disbursements, interest on the Loans and
LC Disbursements, and all fees, costs, and expenses (including attorneys’ fees
and expenses) provided for in the Loan Documents.

 

“Loan Parties” means the Borrowers and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to one or more of the Borrowers
pursuant to this Agreement.

 

“Markit Senior Notes” means the 5.00% Senior Notes due 2022 to be issued by
Holdings pursuant to the Exchange Offer in an aggregate principal amount,
together with the aggregate principal amount of Existing IHS Senior Notes, not
to exceed $750,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Holdings and its
Subsidiaries taken as a whole, (b) the validity or enforceability of the Loan
Documents, taken as a whole or (c) the rights of or remedies available to the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loans and Letters of Credit) of Holdings and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

25

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Merger” means the merger of Marvel Merger Sub, Inc., a wholly-owned Subsidiary
of Holdings, with and into IHS Inc. pursuant to the Merger Agreement, after
which IHS Inc., as the surviving entity, will continue its separate existence as
a wholly-owned Subsidiary of Holdings.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
March 20, 2016, among IHS Inc., Holdings and Marvel Merger Sub, Inc., as the
same may be amended from time to time in a manner not material and adverse to
the interests of the Lenders.

 

“MGHL Private Notes” means (a) the 3.73% Series A Senior Notes due November 4,
2022, in an aggregate principal amount not to exceed $210,000,000 and (b) the
4.05% Series B Senior Notes due November 4, 2025, in an aggregate principal
amount not to exceed $290,000,000, in each case, issued by MGHL.

 

“MGHL Revolving Credit Agreement” means the Amended and Restated Multicurrency
Revolving Facility Agreement dated as of March 21, 2014, among MGHL, certain
subsidiaries of MGHL as guarantors, the lenders party thereto, HSBC Bank PLC, as
agent, and the other agents party thereto, as amended, supplemented or otherwise
modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).

 

“Non-Loan Party” means any Subsidiary that is not a Loan Party.

 

“Non-Qualifying Bank Creditor Rules” means the Swiss tax rules relating to
number of non-bank lenders a Swiss borrower has as set out in the guidelines
issued by the Swiss Federal Tax Administration, including guideline S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”).

 

“Non-US Borrowers” means, collectively, the Initial Term Borrower, the Non-US
Revolving Borrowers and any Non-US Subsidiary added as a Term Borrower pursuant
to Section 2.24 hereof.

 

“Non-US Guarantor” means Holdings and each Subsidiary designated as a “Non-US
Guarantor” on Schedule 1.01 hereto and each other Subsidiary that becomes a
party to the Non-US Guaranty Agreement pursuant to Section 5.09.

 

“Non-US Guaranty Agreement” means that certain Guaranty Agreement (Non-US) of
the Non-US Guarantors in substantially the form of Exhibit C-2 hereto.

 

“Non-US Revolving Borrowers” has the meaning assigned to such term in the first
paragraph hereof.

 

26

 

“Non-US Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Obligations” means all Loan Obligations and the Hedge Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient, Taxes imposed as a result of a
present or former connection between the Administrative Agent, any Lender, the
Issuing Bank or any other recipient and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent, any Lender, the
Issuing Bank or any other recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except, for the
avoidance of doubt, such taxes which arise in connection with any transfer or
assignment of any Lender’s rights and obligations under any Loan Document (other
than a transfer or assignment pursuant to Section 2.19(b)), and including all
such amounts imposed as a result of the violation of the Non-Qualifying Bank
Creditor Rules.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.04.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning assigned to such term in Section 10.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Capital Markets Debt” means (i) the Existing IHS Senior Notes, (ii)
the Markit Senior Notes, (iii) the MGHL Private Notes and (iv) any extensions,
renewals and/or replacements of any such Indebtedness to the extent permitted
under Section 6.01.

 

“Permitted Capital Markets Debt Indenture” means any indenture, note purchase
agreement or other agreement under which any Permitted Capital Markets Debt is
issued.

 

“Permitted Encumbrances” means:

 

27

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings or any Subsidiary;

 

(g) Liens arising in respect of leases permitted by this Agreement;

 

(h) leases or subleases entered into by Holdings or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of Holdings or any
Subsidiary;

 

(i) statutory and common law landlords’ liens under leases to which Holdings or
one of its Subsidiaries is a party;

 

(j) customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;

 

(k) any payment or close out netting or set off arrangement pursuant to any
Hedge Agreement permitted hereunder; and

 

(l) Liens in connection with the sale or transfer of any assets in a transaction
permitted hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type described in clauses (a) or (b) of the
definition thereof.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

28

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or with
respect to which any Borrower or any of their ERISA Affiliates has any actual or
contingent liability.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Principal Repayment Date” has the meaning set forth in Section 2.10(a).

 

“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made: (a) assuming the consummation of the transaction in
question, (b) assuming that the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period, (c) to the extent
such Indebtedness bears interest at a floating rate, using the rate in effect at
the time of calculation for the entire period of calculation, and (d) including
in Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition calculated in a manner consistent with the
definition of Consolidated EBITDA herein and on a basis which is calculated on a
good faith basis by a financial or accounting officer of Holdings (or otherwise
in compliance with the requirements of Article 11 of Regulation S-X of the
Securities and Exchange Commission) and the adjustments including, for the
avoidance of doubt, provided in clauses (x), (y) and (z) of the proviso to the
definition of Consolidated EBITDA.

 

“Pro Forma Financial Statements” means a pro forma combined balance sheet and
related pro forma combined statement of operation of Holdings and its
Subsidiaries for three months ending February 29, 2016 and the year ended
November 30, 2015, prepared after giving pro forma effect to the Merger as if
such Merger had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of operations).

 

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

 

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and which may cause another person to qualify
as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

29

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a) with respect to a Loan denominated in Sterling, the first day of that
period;

 

(b) with respect to a Loan denominated in Euro, two TARGET Days before the first
day of that period; and

 

(c) with respect to a Loan denominated in another Available Currency, two (2)
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Refinancing” means the repayment in full or deemed repayment in full, as the
case may be, of all unpaid principal and accrued interest and fees under the
Existing Revolving Credit Agreement, the Existing Term Loan Credit Agreement and
the MGHL Revolving Credit Agreement, the termination of all commitments
thereunder, the rolling of any existing letters of credit under the Existing
Revolving Credit Agreement into this Agreement and the payment of all breakage
costs (if any) arising under the Existing Revolving Credit Agreement, the
Existing Term Loan Credit Agreement and the MGHL Revolving Credit Agreement as a
result of the termination of the applicable agreement on a date other than the
last day of an interest period thereunder.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned to such term in Section
9.06(b).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Revolving Commitments representing greater than 50% of the sum
of the total Revolving Exposures, outstanding Term Loans and unused Revolving
Commitments at such time.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
9.06(a).

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
treasurer, assistant treasurer or controller of a Loan Party, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall

 

30

 

be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Borrowers” has the meaning assigned to such term in the first
paragraph hereof.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased or established from time to time pursuant to an
Increased Commitment Supplement, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment or in the Increased Commitment Supplement
pursuant to which such Lender shall have become a Lender, as applicable. As of
the Effective Date, the aggregate amount of the Lenders’ Revolving Commitments
is $1,850,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal Dollar Amount of such Lender’s Revolving Loans and the
sum of the following calculated, without duplication, its Available Currency
Exposure, Canadian Currency Exposure, LC Exposure and Swingline Exposure at such
time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means each Loan made pursuant to clause (b) of Section 2.01 and
any Incremental Revolving Loan.

 

“Revolving Maturity Date” means July 12, 2021.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the date hereof, Cuba,
Iran, Burma, North Korea, Sudan, the Crimea region of Ukraine and Syria).

 

31

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union,
any European Union member state, the French Government or Her Majesty’s Treasury
of the United Kingdom, (b) any Person that has a place of business, or is
organized or resident, in a jurisdiction that is the subject of any
comprehensive territorial Sanctions, (c) any Governmental Entity or government
instrumentality of any Sanctioned Country or (d) any Person owned or controlled
by any such Person.

 

“Sanction(s)” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state, the French Government or Her Majesty’s
Treasury of the United Kingdom.

 

“Solvent” means (a) the fair value of the assets of Holdings and its
Subsidiaries taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of Holdings and its Subsidiaries taken as a whole
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
Holdings and its Subsidiaries taken as a whole will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) Holdings and its Subsidiaries
taken as a whole do not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date. As used in this
definition, the term “fair value” means the amount at which the applicable
assets would change hands between a willing buyer and a willing seller within a
reasonable time, each having reasonable knowledge of the relevant facts, neither
being under any compulsion to act, with equity to both and “present fair
saleable value” means the amount that may be realized if the applicable
company’s aggregate assets are sold with reasonable promptness in an arm’s
length transaction under present conditions for the sale of a comparable
business enterprises.

 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Bloomberg screen page (or on any successor or
substitute page, or any successor to or substitute for Bloomberg, providing
exchange rate quotations comparable to those currently provided by the Bloomberg
on such page, as determined by the Administrative Agent from time to time) at or
about 11:00 A.M. (New York City time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

 

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

 

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance

 

32

 

satisfactory to Administrative Agent and the Required Lenders) in favor of the
prior payment in full of the Loan Obligations.

 

“subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person. Notwithstanding the foregoing, it is
understood and agreed that (i) each EBT shall be deemed not to constitute a
subsidiary of Holdings or MGHL for all purposes of the Loan Documents, except
for purposes of financial reporting on a Consolidated basis to the extent
required by GAAP and (ii) if the financial results of any Existing MGHL Joint
Venture are not required to be consolidated with Holdings pursuant to GAAP, such
joint venture (and any direct or indirect subsidiary thereof) shall be deemed
not to constitute a subsidiary of Holdings or MGHL for all purposes of the Loan
Documents, including for purposes of financial reporting on a Consolidated
basis.

 

“Subsidiary” means any subsidiary of Holdings.

 

“Subsidiary Loan Party” means any Subsidiary of Holdings that is party hereto or
to any other Loan Document.

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder. “Swingline Loan” means a Loan made pursuant to
Section 2.04.

 

“Syndication Agents” means, individually or collectively, HSBC Bank plc and
JPMorgan Chase Bank, N.A., in their capacity as Syndication Agents, and each of
their successors in such capacity.

 

“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

 

33

 

“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. The
term “Taxes” shall include all levies, imposts, deductions, charges and
withholdings, and all other liabilities with respect thereto, imposed by Swiss
governmental authorities as a result of the violation of the Non-Qualifying Bank
Creditor Rules.

 

“Term Borrowers” has the meaning assigned to such term in the first paragraph
hereof.

 

“Term Commitment” means, with respect to each Lender, such Lender’s Tranche A-1
Commitment or Tranche A-2 Commitment and any Incremental Term Commitment, as
applicable.

 

“Term Lender” means, at any time, a Lender with a Term Commitment or an
outstanding Term Loan.

 

“Term Loan” means, collectively the Tranche A-1 Loans, the Tranche A-2 Loans and
any Incremental Term Loans.

 

“Term Maturity Date” means July 12, 2021.

 

“Termination Event” (a) the whole or partial withdrawal of a Canadian Borrower
or any Subsidiary from a Canadian Pension Plan during a plan year; or (b) the
filing of a notice of intent to terminate in whole or in part a Canadian Pension
Plan or the treatment of a Canadian Pension Plan amendment as a termination of
partial termination; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan; or (d) any other event or condition which
might constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.

 

“Testing Election” has the meaning assigned to such term in Section 1.06(b).

 

“Test Period” means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under Section
5.01(a) or Section 5.01(b), as applicable, have been delivered (or are required
to have been delivered); it being understood and agreed that prior to the first
delivery (or required delivery) of financial statements pursuant to Section
5.01(a), “Test Period” means the period of four consecutive fiscal quarters most
recently ended for which financial statements of IHS Inc. and Holdings are
available.

 

“Tranche A-1 Commitment” means, with respect to each Tranche A-1 Lender, the
commitment of such Lender to make a Loan hereunder on the Effective Date,
expressed as an

 

34

 

amount representing the maximum principal amount of the Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Tranche A-1 Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A-1 Commitment, as applicable. The initial aggregate amount
of the Lenders’ Tranche A-1 Commitments on the Effective Date is $656,000,000.

 

“Tranche A-1 Loan” means the loans or advances made by the Tranche A-1 Lenders
to the Initial Term Borrower pursuant to this Agreement on the Effective Date,
and any Incremental Term Loan of the same Class.

 

“Tranche A-1 Lender” means, at any time, a Lender with an Tranche A-1 Commitment
or an Tranche A-1 Loan at such time.

 

“Tranche A-2 Commitment” means, with respect to each Tranche A-2 Lender, the
commitment of such Tranche A-2 Lender to make a Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche A-2 Loan to be made by such Tranche A-2 Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Tranche A-2 Lender pursuant to Section 10.04. The initial amount of each Tranche
A-2 Lender’s Tranche A-2 Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Tranche A-2 Commitment, as applicable. The initial aggregate amount of the
Tranche A-2 Lenders’ Tranche A-2 Commitments on the Effective Date is
$550,000,000.

 

“Tranche A-2 Lender” means, at any time, a Lender with a Tranche A-2 Commitment
or an outstanding Tranche A-2 Loan.

 

“Tranche A-2 Loan” means the loans or advances made by the Tranche A-2 Lenders
to the Initial Term Borrower pursuant to this Agreement on the Effective Date,
and any Incremental Term Loan of the same Class.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, the
Refinancing and the consummation of the Merger and the payment of related fees
and expenses.

 

“Trigger Quarter” means a fiscal quarter that Holdings or MGHL has designated in
writing as such and for which Holdings or MGHL has notified the Administrative
Agent that an Acquisition Threshold has been achieved; provided that with
respect to any acquisition or similar Investment, a Trigger Quarter shall be
deemed to have been elected for the fiscal quarter during which such acquisition
was closed if Holdings shall have assumed that an Elevated Leverage Period
existed when calculating Pro Forma compliance under Section 6.01(h)(i) or
Section 6.04(k)(ii).

 

35

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate or the
Canadian Prime Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrowers” means MGHL and any additional borrower joined pursuant to Section
2.24 which is incorporated under the laws of England and Wales, resident in the
United Kingdom or carrying on business in the United Kingdom through a permanent
establishment.

 

“UK GAAP” means generally accepted accounting principles in the United Kingdom
including IFRS.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
and fees payable to it in respect of a Borrowing by a UK Borrower or a Letter of
Credit issued to a UK Borrower pursuant to this Agreement (a “UK Loan”) and is
(a) a bank (as defined for the purposes of s.879 ITA) making a UK Loan and which
is subject to United Kingdom corporation tax in respect of interest payments
made in respect of the UK Loan; or (b) a Lender in respect of a UK Loan made by
a Person that was a bank (as defined for the purposes of s.879 ITA) at the time
that that UK Loan was made and which is subject to United Kingdom corporation
tax in respect of interest payments made in respect of the UK Loan; or (c) a UK
Treaty Lender; or (d) a company resident in the United Kingdom, or a partnership
each member of which is a company resident in the United Kingdom for United
Kingdom tax purposes; or (e) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account interest and fees payable to it in respect of the
UK Loan in computing its chargeable profits for the purposes of Section 19 CTA.

 

“UK Treaty Lender” means a Lender: (a) that is resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption from United Kingdom taxation imposed on interest and fees (a
“Treaty”); (b) which does not carry on business in the United Kingdom through a
permanent establishment with which a payment of interest or fees under a UK
Borrower Borrowing or a Letter of Credit issued to a UK Borrower is effectively
connected; and (c) which meets all other conditions (including the completion of
any necessary procedural formalities) in the Treaty for full exemption from tax
imposed by the United Kingdom on interest and fees payable to that Lender in
respect of an advance under a Loan Document.

 

“US Borrowers” means, collectively, the US Revolving Borrowers and any US
Subsidiary added as a Term Borrower pursuant to Section 2.24 hereof.

 

36

 

“US Guarantor” means Holdings and each Subsidiary designated a “US Guarantor” on
Schedule 1.01 hereto and each other Subsidiary that becomes a party to the US
Guaranty Agreement pursuant to Section 5.09.

 

“US Guaranty Agreement” means that certain Guaranty Agreement (US) of the US
Guarantors in substantially the form of Exhibit C-1 hereto.

 

“US Revolving Borrowers” has the meaning assigned to such term in the first
paragraph hereof.

 

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, legislation or other document herein shall be construed
as referring to such agreement, instrument, legislation or other document as
from time to time amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to

 

37

 

this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Holdings
notifies the Administrative Agent that it requests an amendment to any provision
hereof to preserve the original intent thereof and to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Holdings that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Loan Parties
shall not be required to pay to any Guaranteed Party any fees in connection with
any amendment, the sole purposes of which is to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof,
other than fees and expenses contemplated by Section 10.03(a). Notwithstanding
the foregoing, with respect to Holdings and its subsidiaries for any periods
prior to the Merger, all terms of an accounting or financial nature shall be
construed in accordance with UK GAAP and IFRS.

 

Section 1.05 Conversion of Foreign Currencies.

 

(a) Exchange Rates Generally. Notwithstanding anything to the contrary in clause
(b) below, for purposes of any determination under Article V, Article VI or
Article VIII with respect to the amount of any Indebtedness, Lien, Restricted
Payment, Investment, Disposition, affiliate transaction or other transaction,
event or circumstance, or any determination under any other provision of this
Agreement, (any of the foregoing, a “specified transaction”), in a currency
other than Dollars, (i) the equivalent amount in Dollars of a specified
transaction in a currency other than Dollars shall be calculated based on the
Spot Rate on the date of such specified transaction (which, in the case of any
Restricted Payment, shall be deemed to be the date of the declaration thereof
and, in the case of the incurrence of Indebtedness, shall be deemed to be on the
date first committed); provided, that if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or replace other Indebtedness
denominated in a currency other than Dollars, and the relevant refinancing or
replacement would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing or replacement, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing or replacement Indebtedness (and, if applicable, associated
Lien granted) does not exceed an amount sufficient to repay the principal amount
of such Indebtedness being refinanced or replaced, except by an amount equal to
(x) unpaid accrued interest and premiums (including tender premiums) thereon
plus other reasonable and customary fees and expenses (including upfront fees
and original issue discount) incurred in connection with such refinancing or
replacement, (y) any existing commitments unutilized thereunder and
(z) additional amounts

 

38

 

permitted to be incurred under Section 6.01 and (ii) for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in the rate of currency exchange occurring after the time of
any specified transaction so long as such specified transaction was permitted at
the time incurred, made, acquired, committed, entered or declared as set forth
in clause (i). For purposes of Article VII and the calculation of compliance
with any financial ratio for purposes of taking any action hereunder, on any
relevant date of determination, amounts denominated in currencies other than
Dollars shall be translated into Dollars at the applicable currency exchange
rate used in preparing the financial statements delivered pursuant to
Sections 5.01(a) or (b) (or, prior to the first such delivery, the financial
statements referred to in Section 3.04), as applicable, for the relevant Test
Period; provided that the amount of any Indebtedness that is subject to a Debt
FX Hedge shall be adjusted to reflect the effect (in the good faith
determination of MGHL) of any Debt FX Hedge relating to any such Indebtedness,
calculated on a mark-to-market basis. Notwithstanding the foregoing or anything
to the contrary herein, to the extent that Holdings would not be in compliance
with any provision of Article VII if any Indebtedness denominated in a currency
other than Dollars were to be translated into Dollars on the basis of the
applicable currency exchange rate used in preparing the financial statements
delivered pursuant to Section 5.01(a) or (b), as applicable, for the relevant
Test Period, but would be in compliance with such provision if such Indebtedness
that is denominated in a currency other than in Dollars were instead translated
into Dollars on the basis of the average relevant currency exchange rates over
such Test Period (taking into account the currency effects of any Hedge
Agreement permitted hereunder and entered into with respect to the currency
exchange risks relating to such Indebtedness), then, solely for purposes of
compliance with Article VII, the Interest Coverage Ratio and/or the Leverage
Ratio as of the last day of such Test Period shall be calculated on the basis of
such average relevant currency exchange rates; provided that the amount of any
Indebtedness that is subject to a Debt FX Hedge shall be adjusted to reflect the
effect (in the good faith determination of MGHL) of any Debt FX Hedge relating
to any such Indebtedness, calculated on a mark-to-market basis.

 

(b) Dollar Equivalents. The Administrative Agent may determine the Spot Rate as
of each Business Day to be used for calculating the Dollar Amount of any Loans
and Letters of Credit that are denominated in any Available Currency, and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. The Administrative Agent may, but shall not be obligated to,
rely on any determination of any Dollar Amount of any Loans and Letters of
Credit that are denominated in any Available Currency by any Loan Party. The
Administrative Agent may determine or redetermine the Dollar Amount of any Loans
and Letters of Credit that are denominated in any Available Currency on any date
either in its own discretion or upon the request of any Lender.

 

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, Sterling, Euro, whole other currency or smaller
denomination thereof to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars, whole Sterling, whole Euro, whole other currency or in whole smaller
denomination thereof, as may be necessary or appropriate.

 

Section 1.06 Certain Calculations and Tests.

 

(a) Notwithstanding anything to the contrary herein, but subject to Sections
1.06(b) and (c), all financial ratios and tests (including the Leverage Ratio,
the Interest

39

 

Coverage Ratio, the Aggregation Test and the amount of Consolidated EBITDA)
contained in this Agreement that are calculated with respect to any Test Period
shall be calculated with respect to such Test Period on a Pro Forma basis.

 

(b) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 7.01, Section 7.02 and Section 5.09(a),
any Leverage Ratio test, Aggregation Test and/or any Interest Coverage Ratio
test) and/or any cap expressed as a percentage of Consolidated EBITDA or (ii)
the absence of a Default or Event of Default (or any type of Default or Event of
Default) or the making of representations and warranties by each Loan Party as
set forth in the Loan Documents as conditions to (A) the making of any
acquisition or similar Investment or the consummation of any transaction in
connection therewith (including the assumption or incurrence of Indebtedness)
and/or (B) the making of any Restricted Payment, the determination of whether
the relevant condition is satisfied may be made, at the election (any such
election, a “Testing Election”) of the Borrower Representative, (1) in the case
of any acquisition or similar Investment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Restricted Payment, at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) (x) the declaration of such Restricted Payment or (y) the making of
such Restricted Payment after giving effect to the relevant acquisition and/or
Restricted Payment on a Pro Forma basis.

 

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.01, Section 7.02 and Section 5.09(a),
any Leverage Ratio test, any Interest Coverage Ratio test, any Aggregation Test
and/or the amount of Consolidated EBITDA), such financial ratio or test shall be
calculated at the time such action is taken (subject to clause (b) above), such
change is made, such transaction is consummated or such event occurs, as the
case may be, and no Default or Event of Default shall be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.

 

ARTICLE II

The Credits

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

 

(a) Term Loans.

 

(i) Subject to the terms and conditions set forth herein each Tranche A-1 Lender
severally agrees to make an advance in Dollars to the Initial Term Borrower on
the Effective Date in a principal amount equal to its Tranche A-1 Commitment.
Amounts repaid or prepaid in respect of the Tranche A-1 Loans may not be
reborrowed.

 

40

 

 

(ii) Subject to the terms and conditions set forth herein each Tranche A-2
Lender severally agrees to make an advance in Dollars to the Initial Term
Borrower on the Effective Date in a principal amount equal to its Tranche A-2
Commitment. Amounts repaid or prepaid in respect of the Tranche A-2 Loans may
not be reborrowed.

 

(b) Revolving Loans. Each Revolving Lender severally agrees to make advances to
one or more of the Revolving Borrowers in Dollars from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, each Revolving Borrower, may borrow, prepay and reborrow
Dollar Revolving Loans.

 

(c) Available Currency Loans. Each Available Currency Lender severally agrees to
make advances to one or more of the Revolving Borrowers (but not including the
Canadian Borrowers) in any Available Currency from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in: (i) such Lender’s Available Currency Loans exceeding such Lender’s
Available Currency Commitment; (ii) such Lenders’ Revolving Exposure exceeding
such Lender’s Revolving Commitment; (iii) the Revolving Exposures exceeding the
total Revolving Commitments; (iv) the Available Currency Exposures exceeding the
total Available Currency Commitments or (v) the total of the Available Currency
Exposures and the Canadian Currency Exposures exceeding the Foreign Currency
Limit. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Available Currency
Loans. No Canadian Borrower may borrow under the Available Currency Commitments.

 

(d) [Reserved].

 

(e) Canadian Currency Loans. Each Canadian Currency Lender severally agrees to
make advances to one or more of the Canadian Borrowers in Canadian Dollars from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in: (i) such Lender’s Canadian Currency Loans
exceeding such Lender’s Canadian Currency Commitment; (ii) such Lenders’
Revolving Exposure exceeding such Lender’s Revolving Commitment; (iii) the
Revolving Exposures exceeding the total Revolving Commitments; (iv) the Canadian
Currency Exposures exceeding the total Canadian Currency Commitments; or (v) the
total of the Available Currency Exposures and the Canadian Currency Exposures
exceeding the Foreign Currency Limit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Canadian Borrowers may borrow,
prepay and reborrow Canadian Currency Loans.

 

(f) [Reserved].

 

(g) Incremental Term Loans. Subject to the terms and conditions of this
Agreement and any applicable Increased Commitment Supplement, each Lender with
an Incremental Term Commitment of a given Class, severally and not jointly,
agrees to make Incremental Term Loans of such Class to the Borrower, which Loans
shall not exceed for any such Lender at the time of any incurrence thereof the
Incremental Term Commitment of such Class of such Lender as set forth in the
applicable Increased Commitment Supplement.



 

41

 



Section 2.02 Loans and Borrowings.

 

(a) Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Initial Type of Loans. Subject to Section 2.07 and 2.14, each Revolving
Borrowing, Available Currency Borrowing, Canadian Currency Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans, Canadian Prime Rate Loans or
Fixed Rate Loans as the Borrower Representative may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings or Canadian Prime Rate Borrowings unless MGHL shall have
delivered to the Administrative Agent an agreement that it will be bound by the
provisions of Section 2.16 notwithstanding that this Agreement might not then be
effective at least three Business Days prior to the Effective Date. Term Loans
may not include any Available Currency Borrowing. Each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Canadian Dollar Loan or
Fixed Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c) Minimum Amounts; Limitation on Fixed Rate Borrowings. At the commencement of
each Interest Period for any Fixed Rate Borrowing, such Borrowing shall be in an
aggregate Dollar Amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 (or Cdn.$5,000,000 and not less than Cdn.$10,000,000 in respect
of CDOR Rate Borrowings). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate principal amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f). At the time that each Canadian Prime Rate Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of Cdn.$1,000,000 and not less than Cdn.$5,000,000; provided that a Canadian
Prime Rate Borrowing may be in an aggregate principal amount that is equal to
the entire unused balance of the aggregate amount of the Canadian Currency
Commitments or that is required to finance the reimbursement of a Canadian
Dollar denominated LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve Fixed
Rate Borrowings outstanding at the same time.

 

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower Representative shall not be entitled to request, or to
elect to convert or continue, any Fixed Rate Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Maturity Date or
Term Maturity Date, as applicable.

 

42

 

 

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing,
Available Currency Borrowing, Canadian Currency Borrowing or a Term Borrowing,
the Borrower Representative shall notify the Administrative Agent of such
request by telephone or delivery of a Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
CDOR Rate Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (c) in the case of a
Canadian Prime Rate Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing and (d) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
Business Day of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) must be given not later than 11:00 A.M., New
York City time, on the date of the proposed Borrowing. To request an Available
Currency Fixed Rate Borrowing in Sterling, Euro or Canadian Dollars, the
Borrower Representative shall notify the Administrative Agent of such request in
writing, not later than 11:00 A.M., London, England time, three Business Days
before the date of the proposed Borrowing. To request an Available Currency
Borrowing in any other Available Currency, the Borrower Representative shall
notify the Administrative Agent of such request in writing, not later than 11:00
A.M., London, England time, three Business Days before the date of the proposed
Borrowing or, if different, the number of days before the date of the proposed
Borrowing that is standard for the applicable Available Currency in accordance
with the Administrative Agent’s standard practice. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or other electronic platform or electronic transmission
approved by the Administrative Agent of a written Borrowing Request in the form
attached hereto as Exhibit E or in such other form as may be approved by the
Administrative Agent, signed by a Responsible Officer of the Borrower
Representative and delivered to the Administrative Agent. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Sections 2.02 and 2.07:

 

(i) Whether the requested Borrowing is to be a Revolving Borrowing, an Available
Currency Borrowing, a Canadian Currency Borrowing or a Term Borrowing;

 

(ii) if the requested Borrowing is a Revolving Borrowing or an Available
Currency Borrowing, the Borrower making the Borrowing and the currency in which
such Borrowing will be denominated;

 

(iii) the aggregate principal amount of such Borrowing;

 

(iv) the date of such Borrowing, which shall be a Business Day;

 

(v) whether such Borrowing is to be a ABR Borrowing, Canadian Prime Rate
Borrowing or a Fixed Rate Borrowing;

 

(vi) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

43

 



 (vii) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Dollar Borrowing or a Canadian Prime Rate Borrowing,
as applicable. If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04 Swingline Loans.

 

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion make Swingline Loans in Dollars
to MGHL from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, MGHL may borrow, prepay and reborrow Swingline
Loans.

 

(b) Borrowing Procedure. To request a Swingline Loan, MGHL shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
other electronic transmission approved by the Administrative Agent), not later
than 11:00 A.M., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date of
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from MGHL. The Swingline Lender shall make each Swingline Loan
available to MGHL by means of a credit to the general deposit account of MGHL
with the Swingline Lender or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Person designated by MGHL
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 4:00 P.M., New York City time, on the requested date of such Swingline Loan.

 

(c) Revolving Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 11:00 A.M.,
New York City time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate principal amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give written notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation

 

44

 

to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify MGHL of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from MGHL (or other party on behalf of
MGHL) in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to MGHL for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve MGHL of any default in the
payment thereof.

 

Section 2.05 Letters of Credit.

 

(a) General.

 

(i) Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or the account of any Borrower, denominated in Dollars or an Available Currency
and in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by one or more of the Borrowers to, or
entered into by one or more of the Borrowers with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.(ii) The Issuing Bank shall not issue any Letter of Credit, if: 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not

45

 

applicable on the Effective Date and which the Issuing Bank in good faith deems
material to it; or

 

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally.

 

(iii) All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit
will be denominated (which must be either Dollars or an Available Currency), the
name and address of the beneficiary thereof, the account party for such Letter
of Credit (and if no account party is designated, the account party shall be
deemed to be MGHL) and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower Representative shall also submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed a Dollar Amount equal to $50,000,000; (ii) with respect to a request for
a Letter of Credit to be issued in an Available Currency (other than Canadian
Dollars), the Dollar Amount of the Available Currency Exposures shall not exceed
the total Available Currency Commitments; (iii) with respect to a request for a
Letter of Credit to be issued in Canadian Dollars, the Dollar Amount of the
Canadian Currency Exposures shall not exceed the total Canadian Currency
Commitments; (iv) the total Revolving Exposures shall not exceed the total
Revolving Commitments; and (v) the total Canadian Currency Exposures plus the
total Available Currency Exposures shall not exceed the Foreign Currency Limit.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) (provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods not to extend past the date in clause (ii) below) and (ii) the
date that is five Business Days prior to the Revolving Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the

 

46

 

Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower on whose account such Letter of Credit was
issued shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in the currency in which it is
denominated not later than 4:00 P.M., New York City time, on the date that such
LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 12:00 noon, New York City time, on such
date, or, if such notice has not been received by the Borrower Representative
prior to such time on such date, then not later than 1:00 P.M., New York City
time, on the Business Day immediately following the day that the Borrower
Representative receives such notice; provided that a Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Sections 2.03 or 2.04 that such payment be financed with a Revolving Borrowing,
Swingline Loan or, if the LC Disbursement is denominated in an Available
Currency (other than Canadian Dollars), an Available Currency Borrowing or if
the LC Disbursement is in Canadian Dollars, a Canadian Currency Borrowing, in
each case, in an equivalent amount and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing, Swingline Loan, Available
Currency Borrowing or Canadian Currency Borrowing. If the applicable Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender in writing of the applicable LC Disbursement, the Dollar Amount
of the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent in Dollars
its Applicable Percentage of the Dollar Amount of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans, Available Currency

47

 

Loans, Canadian Currency Loan or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement. After receipt of any payments from
the Revolving Lenders under this paragraph, the applicable Borrower’s obligation
to reimburse such LC Disbursement, if originally denominated in an Available
Currency, shall convert to a Dollar denominated obligation in a Dollar Amount
calculated as of date the payments by the Revolving Lenders are received and any
future payments by the applicable Borrower in respect thereof shall be made in
Dollars.

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that MGHL or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of a Borrower or any waiver by the
Issuing Bank which does not in fact materially prejudice any Borrower;

 

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

(vi) any payment made by the Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

48

 



 



(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Available Currency to MGHL or any Subsidiary or in the relevant
currency markets generally; or

 

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, or provide a right of
setoff against, any Borrower's obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

The Borrower Representative shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will immediately notify the
Issuing Bank. The Borrower Representative shall be conclusively deemed to have
waived any such claim against the Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

49

 



 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, MGHL
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default exists, on the Business Day
that the Borrower Representative receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph or
when cash collateral is otherwise required under this Agreement, each Borrower
that is an account party for any outstanding Letter of Credit shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure applicable to such Letters of Credit as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Section 8.01. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under the Loan Documents with respect to
the LC Exposure applicable to such Letters of Credit. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such

 

50

 

account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements made with respect to Letters of Credit issued for the
account of the applicable Borrower and for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of such Borrower for its LC Exposure at such time. If
a Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(k) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower Representative when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrowers for, and the Issuing Bank’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

Section 2.06 Funding of Borrowings.

 

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars or the applicable Available Currency by 1:00 P.M., New York City time
and in the case of Available Currency Loans (other than Canadian Dollar Loans
made to the Canadian Borrowers) 12:00 noon London, England time, to the account
of the Administrative Agent most recently designated by it for such purpose
(including accounts in its various foreign branches to facilitate Non-US
Borrower Borrowings) by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of MGHL maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower Representative in the applicable Borrowing Request; provided that
Revolving Loans, Available Currency Loans and Canadian Currency Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f)
shall be remitted by the Administrative Agent to the Issuing Bank.



 

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with clause (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not

 

51

 

 

in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Rate or, with respect to Canadian
Dollar Loans made to a Canadian Borrower, the Bank of Canada prime rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a Borrower, the interest
rate applicable to ABR Loans or, with respect to Canadian Dollar Loans made to
the Canadian Borrowers, Canadian Prime Rate Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If both the applicable Borrower and
the applicable Lender makes the payment required under this clause, the
Administrative Agent shall return to the applicable Borrower that amount it paid
hereunder if no Default exists.

 

Section 2.07 Interest Elections.

 

(a) Conversion and Continuation. Each Revolving Borrowing, Available Currency
Borrowing, Canadian Currency Borrowing and Term Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Fixed Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section, the Borrower Representative shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided that elections made with respect to Available
Currency Borrowings shall only be made in writing pursuant to the next sentence.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic transmission
approved by the Administrative Agent of a written Interest Election Request in
the form of Exhibit F hereto or such other form as the Administrative Agent
shall approve, signed by the Borrower Representative and delivered to the
Administrative Agent.

 

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02 and paragraph (f) of this Section:

 

 

52

 



(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing, Canadian Prime
Rate Borrowing or a Fixed Rate Borrowing; and

 

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) Automatic Conversion. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Fixed Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Fixed Rate Borrowing with an Interest Period of one
month.

 

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) unless repaid, each CDOR
Borrowing shall be converted to a Canadian Prime Rate Borrowing at the end of
the Interest Period applicable thereto and (iv) no outstanding Available
Currency Borrowing may be continued for an Interest Period longer than one
month. A Borrowing of any Class may not be made, converted to or continued as a
Fixed Rate Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Fixed Rate Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings or, with respect to
Canadian Dollar Borrowings, Canadian Prime Rate Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date. No Available

 

53

 

Currency Borrowing may be converted to an ABR Borrowing or Canadian Prime Rate
Borrowing and no Borrowing denominated in one currency can be converted to
another currency except as otherwise specifically provided herein. CDOR Rate
Borrowings and Canadian Prime Rate Borrowings are available only to the Canadian
Borrowers with respect to Canadian Currency Loans. The Available Currency Rate
is not available for Canadian Currency Loans made to the Canadian Borrowers.

 

Section 2.08 Termination and Reduction of Commitments.

 

(a) Termination Date. Unless previously terminated, (i) the Term Commitments
shall terminate when Term Loans pursuant thereto are made and (ii) the Revolving
Commitments, Available Currency Commitments and Canadian Currency Commitments
shall terminate on the Revolving Maturity Date.

 

(b) Optional Termination or Reduction. The Borrowers may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that (i)
each reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $5,000,000 and not less than $10,000,000; (ii) the
Borrowers shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans, Available
Currency Loans and Canadian Currency Loans in accordance with Section 2.11, the
sum of the Revolving Exposures would exceed the total Revolving Commitments; and
(iii) the Borrower may not reduce the total Revolving Commitments to a level
below the Foreign Currency Limit unless the Foreign Currency Limit is also
reduced.

 

(c) Notice of Termination or Reduction. The Borrower Representative shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments, Available Currency Commitments and Canadian Currency Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities or other event, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

 

Section 2.09 Repayment of Loans; Evidence of Debt.

 

(a) Promise to Pay. Each Revolving Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan made to such Borrower by
such Lender on the Revolving Maturity Date. Each Borrower (not including any
Canadian Borrower) hereby unconditionally promises to pay to the Administrative
Agent for the account of each Available Currency Lender the then unpaid
principal amount of each Available Currency Loan made to

 

54

 



 

such Borrower by such Available Currency Lender on the Revolving Maturity Date.
Each Canadian Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Canadian Currency Lender the then
unpaid principal amount of each Canadian Currency Loan made to such Canadian
Borrower by such Canadian Currency Lender on the Revolving Maturity Date. MGHL
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Term Lender the then unpaid principal amount of each Term Loan
of such Lender as provided in Section 2.10. MGHL hereby unconditionally promises
to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Dollar Borrowing is made by any
Borrower, MGHL shall repay all Swingline Loans then outstanding.

 

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the applicable Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note to such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns). Notwithstanding the
foregoing, IHS Global S.A.’s obligation to execute and deliver a promissory note
under this paragraph (e) shall be subject to IHS Global S.A.’s receipt of
evidence satisfactory to it that the issuance of such promissory note will not
cause IHS Global S.A. to be in violation of the Non-Qualifying Bank Creditor
Rules.

 

Section 2.10 Term Loan Amortization.

55

 



 

(a) Tranche A-1 Loan Amortization. The Initial Term Borrower shall repay the
Term Loans on each date set forth below (each a “Principal Repayment Date”) in
the aggregate principal amount set forth opposite such date:

 

Date Amount November 30, 2016 $8,200,000 February 28, 2017 $8,200,000 May 31,
2017 $8,200,000 August 31, 2017 $8,200,000 November 30, 2017 $8,200,000 February
28, 2018 $8,200,000 May 31, 2018 $8,200,000 August 31, 2018 $8,200,000 November
30, 2018 $16,400,000 February 28, 2019 $16,400,000 May 31, 2019 $16,400,000
August 31, 2019 $16,400,000 November 30, 2019 $16,400,000 February 28, 2020
$16,400,000 May 31, 2020 $16,400,000 August 31, 2020 $16,400,000 November 30,
2020 $16,400,000 February 28, 2021 $16,400,000 May 31, 2021 $16,400,000 Maturity
Date $410,000,000

 

(b) Tranche A-2 Loan Amortization. The Initial Term Borrower shall repay the
Tranche A-2 Term Loans on each date set forth below (each a “Principal Repayment
Date”) in the aggregate principal amount set forth opposite such date:

 

Date Amount November 30, 2016 $6,875,000 February 28, 2017 $6,875,000 May 31,
2017 $6,875,000 August 31, 2017 $6,875,000 November 30, 2017 $6,875,000 February
28, 2018 $6,875,000 May 31, 2018 $6,875,000 August 31, 2018 $6,875,000 November
30, 2018 $13,750,000 February 28, 2019 $13,750,000 May 31, 2019 $13,750,000
August 31, 2019 $13,750,000 November 30, 2019 $13,750,000 February 28, 2020
$13,750,000 May 31, 2020 $13,750,000 August 31, 2020 $13,750,000 November 30,
2020 $13,750,000

 



56

 

 

Date Amount February 28, 2021 $13,750,000 May 31, 2021 $13,750,000 Maturity Date
$343,750,000

 

(c) Term Maturity Date. To the extent not previously paid, all Term Loans shall
be due and payable on the Term Maturity Date.

 

Section 2.11 Prepayment of Loans.

 

(a) Optional Prepayment. Each Borrower shall have the right at any time and from
time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16; provided that any such prepayment of Term Loans shall be applied
to the Tranche A-1 Loans and the Tranche A-2 Loans as directed by the Borrower.

 

(b) Mandatory Prepayment of Revolving Exposure. In the event and on such
occasion that the Revolving Exposures exceeds the total Revolving Commitments,
each Borrower shall prepay so much of its Revolving Borrowings, Available
Currency Borrowings, Canadian Currency Borrowings or Swingline Borrowings or
provide cash collateral for the LC Exposure in accordance with the requirements
of Section 2.05(j), so that after giving effect to all such prepayments and cash
collateralizations, the Revolving Exposures (which shall be deemed to be reduced
by the amount of the cash collateral provided) do not exceed the total Revolving
Commitments. In the event and on such occasion that the Dollar Amount of the
Available Currency Exposures exceed the total Available Currency Commitments,
each Borrower shall prepay so much of its Available Currency Borrowings or
provide cash collateral for the LC Exposure denominated in Available Currencies
in accordance with the requirements of Section 2.05(j) so that after giving
effect to all such prepayments and cash collateralizations, the Dollar Amount of
the Available Currency Exposures (which shall be deemed to be reduced by the
amount of the cash collateral provided) shall no longer exceed the total
Available Currency Commitments. In the event and on such occasion that the
Dollar Amount of the Canadian Currency Exposures exceed the total Canadian
Currency Commitments, each Canadian Borrower shall prepay so much of its
Canadian Currency Borrowings or provide cash collateral for the LC Exposure
denominated in Canadian Dollars in accordance with the requirements of Section
2.05(k) so that after giving effect to all such prepayments and cash
collateralizations, the Dollar Amount of the Canadian Currency Exposures (which
shall be deemed to be reduced by the amount of the cash collateral provided)
shall no longer exceed the total Canadian Currency Commitments. In the event and
on such occasion that the Dollar Amount of the Canadian Currency Exposures plus
the Available Currency Exposures exceed the Foreign Currency Limit, the
Borrowers shall prepay so much of the Canadian Currency Borrowings and Available
Currency Borrowings or provide cash collateral for the LC Exposure denominated
in Canadian Dollars or other Available Currency in accordance with the
requirements of Section 2.05(k) so that after giving effect to all such
prepayments and cash collateralizations, the Dollar Amount of the Canadian
Currency Exposures plus the Available Currency Exposures (which shall be deemed
to be reduced by the amount of the cash collateral provided) shall no longer
exceed the Foreign Currency Limit.

 

57

 



 

(c) [Reserved].

 

(d) Selection of Borrowing to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Representative shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (e) of this Section.

 

(e) Notice of Prepayment; Application of Prepayments. The Borrower
Representative shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
or, with respect to Available Currency Borrowings, in writing, of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar or a CDOR Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Rate Borrowing, not later than 12:00 noon, New
York City time, one Business Day before the date of prepayment, (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 P.M., New York City
time, on the date of prepayment, (iv) in the case of prepayment of a Sterling
Borrowing, not later than 9:30 A.M., London, England time, two Business Days
before the date of prepayment and (v) in the case of prepayment of any other
type of Available Currency Loan, not later than 9:30 A.M. London England time,
three Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments, Available
Currency Commitments and Canadian Currency Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. Optional
prepayments of the Term Loans will be applied to the installments due thereunder
in the order of maturity.

 

Section 2.12 Fees.

 



(a) Commitment Fees. MGHL agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the date which is three Business
Days following the last day of each February, May, August and November of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be

58

 

computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). A
Revolving Commitment of a Lender shall be deemed to be used to the extent of:

 

(i) the Dollar Amount of the outstanding Revolving Loans and LC Exposure of such
Lender;

 

(ii) if such Lender is an Available Currency Lender, the Dollar Amount of such
Lender’s Available Currency Loans; and

 

(iii) if such Lender is a Canadian Currency Lender, the Dollar Amount of such
Lender’s Canadian Currency Loans and the following shall be disregarded for such
purpose: (x) the Swingline Exposure of such Lender, (y) such Lender’s Applicable
Percentage of the Available Currency Loans and (z) such Lender’s Applicable
Percentage of the Canadian Currency Loans.

 

(b) Letter of Credit Fees. Each Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate applicable to Fixed Rate Loans, on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure relating to such Letters of Credit, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of such Letters of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of February, May, August and November of each year shall be payable
on the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c) Agent Fees. MGHL agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between MGHL and the Administrative Agent.

 

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

59

 



 

Section 2.13 Interest.

 

(a) ABR Borrowings and Canadian Prime Rate Borrowings. The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate. The Loans to a Canadian Borrower
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate

 

(b) Eurodollar and CDOR Rate Borrowings. The Loans comprising each Eurodollar
Borrowing shall bear interest at the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate. The Loans to a Canadian
Borrower comprising each CDOR Rate Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

(c) Available Currency Borrowings. The Loans comprising each Available Currency
Borrowing shall bear interest at the Available Currency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

 

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, Available Currency Loans and Canadian Currency Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Revolving Loan, as applicable,
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Fixed
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
Interest on Loans, the principal amount of which is denominated in an Available
Currency, shall be paid in that Available Currency otherwise interest on the
Loans shall be paid in Dollars. Each Borrower shall be obligated to pay interest
accrued on the Loans that it borrows.

 

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on Bank of America’s
“prime rate” shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall

 

60

 



 

be payable for the actual number of days elapsed (including the first day but
excluding the last day), (ii) interest computed with reference to the Canadian
Prime Rate and the CDOR Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day and excluding the last
day) and (iii) with respect to any Available Currency as to which a 365 or 366
day year, as the case may be, is customarily used as a basis for such
calculation, then interests with respect to Loans denominated in such Available
Currency shall be computed on such basis. Interest in all cases shall be
calculated and payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Canadian Prime Rate, Eurodollar Rate, CDOR Rate or Available Currency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. For the purposes of the Interest Act (Canada):
(i) the yearly rate of interest to which any rate calculated on the basis of a
period of time different from the actual number of days in the year (360 days,
for example) is equivalent is the stated rate multiplied by the actual number of
days in the year (365 or 366, as applicable) and divided by the number of days
in the shorter period (360 days, in the example), (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder;
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.

 

Section 2.14 Market Disruption; Alternate Rate of Interest.

 

(a) Market Disruption Applicable to Available Currency Loans. If, with respect
to any Available Currency Loan, the Available Currency Rate to be applied
thereto and any Interest Period therefor:

 

(i) at or about noon on the applicable Quotation Day, the applicable screen rate
is not available and none or only one of the applicable reference banks supplies
a rate to the Administrative Agent to determine the then applicable Available
Currency Rate for the relevant Interest Period; or

 

(ii) before the close of business in London on the applicable Quotation Day, any
Available Currency Lender notifies the Administrative Agent that the cost to
them of obtaining matching deposits in the relevant interbank market would be in
excess of applicable Available Currency Rate then set,

 

then the rate of interest on the applicable Available Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

(A) the Applicable Rate applicable to Fixed Rate Loans; and

 

(B) the rate equal to the percentage rate per annum equivalent to the cost to
the Administrative Agent of funding its participation in that Available Currency
Loan from whatever source it may reasonably select.

 

If an event of the type described in clause (i) or (ii) occurs and the
Administrative Agent or MGHL so requires, the Administrative Agent, the Lenders
and MGHL shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest.

 

61

 



 

(b) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing or CDOR Rate Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or CDOR Rate for such Interest Period; or

 

(ii) the Administrative Agent is advised by the Required Lenders (or with
respect to the CDOR Rate, any Canadian Currency Lender) that the Eurodollar Rate
or CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or other electronic
transmission approved by the Administrative Agent as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Borrowing of the
affected type shall be ineffective and (ii) if any Borrowing Request requests a
Borrowing of the affected type, such Borrowing shall at the Borrower’s option,
either not be made or be made as an ABR Borrowing or Canadian Prime Rate
Borrowing, as applicable.

 

Section 2.15 Increased Costs.

 

(a) Change In Law. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement contemplated by Section 2.15(c)) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the applicable interbank market
used to determine a Fixed Rate any other condition (other than Taxes) affecting
this Agreement, Fixed Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Fixed Rate Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then MGHL will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered. In addition, if the introduction of, changeover to or
operation of the Euro in the United Kingdom shall result in an increase in the
cost to any Available Currency Lender of making, continuing, converting to or
maintaining any Available Currency Loan (or of maintaining its obligation to
make any such Loan) or result

 

62

 

in a reduction of the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then MGHL will pay to
the applicable Lender, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

(b) Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time MGHL will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

 

(c) Reserves on Eurodollar Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

(d) Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. MGHL shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(e) Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that MGHL shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower Representative of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in

 

63

 

Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Fixed Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(e) and is revoked in accordance therewith), or (d) the assignment of any
Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19 or as a result of a transaction under Section 2.21, then, in any
such event, MGHL shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Fixed Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be equal to the sum of: (i) the excess, if any, of (A) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable Fixed Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (B) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars or in the
applicable Available Currency of a comparable amount and period from other banks
in the applicable market utilized to determine the related Fixed Rate; (ii) any
loss incurred in liquidating or closing out any foreign currency contract; plus
(iii) any loss arising from any change in the value of Dollars in relation to
any Loan made in an Available Currency which was not paid on the date due. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. MGHL
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.17 Taxes.

 

(a) Gross Up. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction for any
Taxes; provided that if a Loan Party shall be required by applicable law to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Loan Party shall make such
deductions and (iii) the applicable Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b) Payment of Other Taxes. In addition, MGHL shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

64

 



 

(c) Tax Indemnification.

 

(i) MGHL shall indemnify the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of any Loan Party under any Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error. The affected Lender, the
Issuing Bank or the Administrative Agent, as the case may be, shall provide
reasonable assistance to MGHL, at MGHL’s expense, if MGHL determines that any
Indemnified Taxes were incorrectly or illegally imposed and MGHL determines to
contest such Indemnified Taxes. This Section 2.17(c)(i) shall not apply to the
extent that such Indemnified Taxes are compensated for by an increased payment
under Section 2.17(a).

 

(ii) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(c)(i) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c)(ii).

 

(d) Receipts. As soon as practicable after any payment of Taxes by a Loan Party
to a Governmental Authority pursuant to this Section 2.17, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders; FATCA.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower is located, or any
treaty to which such jurisdiction is a party, or under any other applicable law,
with

 

65

 

respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, at the time it
becomes a party to this Agreement, at any time when there has been a change in
that Lender’s circumstances and at such other time or times reasonably requested
by the Borrower Representative or Administrative Agent, such properly completed
and executed documentation (if any) prescribed by applicable law or reasonably
requested by the Borrower Representative as will permit such payments to be made
without withholding or at a reduced rate.

 

(ii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(e)(ii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(f) UK Tax issues; UK Qualifying Lenders. Without limiting the generality of
Section 2.17(e) or the definition of the term “Excluded Taxes”, with respect to
Borrowings and Letters of Credit made or issued to UK Borrowers pursuant to this
Agreement, if, on the date on which any interest or fee payment falls due:

 

(i) any Lender is not a UK Qualifying Lender other than by reason of any change
after the date of this Agreement in (or in the interpretation, administration or
application of) any law or double taxation agreement or any published practice
or concession of any relevant taxing authority;

 

(ii) a Lender is a UK Qualifying Lender solely by virtue of paragraph (b), (d)
or (e) of the definition of “UK Qualifying Lender” and an officer of HM Revenue
& Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and that Lender has received from
the Borrower making the payment a certified copy of that Direction and the
payment could have been made to the Lender without deduction for Tax if that
Direction had not been made; or

 

(iii) a Lender is a UK Qualifying Lender solely by virtue of paragraph (b), (d)
or (e) of the definition of “UK Qualifying Lender”, the relevant Lender has not
complied with its obligations under Section 2.17(e)(i) and the payment could
have been made to the Lender without any deduction for Tax if the Lender had
complied with its obligations under Section

 

66

 

2.17(e)(i), on the basis that this would have enabled the Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purposes of section 930 of the ITA,

 

the Borrowers shall not be required to compensate such Lender under Section
2.17(a) or 2.17(c) for the amount of Taxes imposed by the United Kingdom as a
consequence thereof. The Borrowers shall not be required to compensate any
Treaty Lender under Section 2.17(a) or 2.17(c) for any deduction for United
Kingdom income tax from interest payments if such deduction is required as a
result of the failure of such Lender to comply with its obligations in Section
2.17(e) or Section 2.17(g).

 

(g) UK Treaty Lenders; HMRC DT Treaty Passport Scheme.

 

(i) Subject to Section 2.17(g)(ii) and (iii) below, each UK Treaty Lender and
each Borrower which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
Borrower to obtain authorization to make that payment without a deduction for
Tax.

 

(ii) A UK Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme which becomes a party to this Agreement, and that wishes that scheme to
apply to a Borrowing by a UK Borrower or a Letter of Credit issued to a UK
Borrower, shall include an indication to that effect by including its scheme
reference number and its jurisdiction of tax residence in Schedule 2.01 hereto
or, where relevant, the Assignment and Assumption (for the benefit of the
Administrative Agent and without liability to any Borrower) or in such Lender’s
Increased Commitment Supplement. If such Lender includes the indication
described above then the relevant UK Borrower shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
Effective Date or the effective date of the relevant Assignment and Assumption
or Increased Commitment Supplement (as the case may be) (as shall any additional
UK Borrower within 30 days of that UK Borrower becoming party to this
Agreement). If a Lender has not indicated that it wishes the HMRC DT Treaty
Passport scheme to apply in accordance with this clause (g) as per the above
then no Borrower shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of any UK Borrower Borrowings held by such Lender or any
Letters of Credit issued for the account of any UK Borrower. For the avoidance
of doubt, nothing in this Section 2.17 shall require a UK Treaty Lender to (i)
register under the HMRC DT Treaty Passport scheme or (ii) apply the HMRC DT
Treaty Passport scheme to any Borrowings by the UK Borrower held by such Lender
or any Letters of Credit issued for the account of any UK Borrower if it has so
registered.

 

(iii) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.17(g)(ii) above and:
(a) the Borrower making a payment to that Lender has not made a DTTP2 filing in
respect of that Lender; or (b) a Borrower making a payment to that Lender has
made a DTTP2 filing in respect of that lender but the filing has been rejected
by HM Revenue & Customs or HM Revenue & Customs has not given the Borrower
authority to make payments to that Lender without deduction for Tax within 60
days of the date of the DTTP2 filing and, in each case, the Borrower has
notified the Lender in writing, that Lender and the Borrower shall co-operate in
completing any additional procedural formalities necessary for that Borrower to
obtain authorization to make that payment without a deduction for Tax in
accordance with paragraph (i) above.

 

67

 



 

(h) Refund. If the Administrative Agent or a Lender determines, in its
discretion (acting in good faith), that it (or any member of its group) has
received a refund of any Taxes (including by virtue of a credit against or
offset of such Taxes, other than a credit or offset resulting from a payment of
such Taxes by a Loan Party) as to which it has been indemnified by a Loan Party
or with respect to which a Loan Party has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to the applicable Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by the applicable Loan Party under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.

 

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

 

(a) Payments Generally. Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 1:00 P.M., New York City time), on the date
when due, in immediately available funds and in the currency with which the
underlying obligations is denominated without set off, deduction or
counterclaim; provided that the Borrowers shall make all payments in respect of
the Available Currency Loans prior to the time expressly required hereunder (or,
if no such time is expressly required, prior to 12:00 noon, London England
time), on the date when due, in immediately available funds and in the Available
Currency in which such Loan is denominated, without set off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent pursuant to the payment
instructions provided by the Administrative Agent, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business

 

68

 

Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension.

 

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c) Sharing of Set-offs. Except to the extent a court order expressly provides
for payments to be allocated to a particular Lender or Lenders, if any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Loan Party pursuant to and in accordance with the express
terms of any Loan Document or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
MGHL or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

(d) Payments from Borrower Assumed Made. Unless the Administrative Agent shall
have received notice from the Borrower Representative prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the applicable Borrower will not make such
payment, the Administrative Agent may assume that the applicable Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the applicable Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including

 

69

 

the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(e) Application of Amounts Received under the Guaranty Agreements.

 

(i) US Guaranty Agreement. All amounts received from the US Guarantors from
collections under the US Guaranty Agreement when an Event of Default exists
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses) owing to the
Administrative Agent in its capacity as Administrative Agent only and then any
remaining amount of such proceeds shall be distributed:

 

(A) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations owing by the US Borrowers, until all such Loan
Obligations have been Fully Satisfied;

 

(B) second, to the Guaranteed Parties, pro rata in accordance with the
respective unpaid amounts of Hedge Obligations owing by the US Borrowers and
their respective subsidiaries, until all such Hedge Obligations have been Fully
Satisfied; and

 

(C) third, to the Guaranteed Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations owed by the US Borrowers and their
respective subsidiaries.

 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

(ii) Non-US Guaranty Agreement. All amounts received from the Non-US Guarantors
from collections under the Non-US Guaranty Agreement when an Event of Default
exists shall be applied:

 

(A) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations owing by the Non-US Borrowers, until all such Loan
Obligations have been Fully Satisfied;

 

(B) second, to the Guaranteed Parties, pro rata in accordance with the
respective unpaid amounts of Hedge Obligations owing by Holdings, the Non-US
Borrowers and the other Subsidiaries (other than the US Borrowers and their
subsidiaries), until all such Hedge Obligations have been Fully Satisfied; and

 

(C) third, to the Guaranteed Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations owed by Holdings, the Non-US
Borrowers and the other Subsidiaries (other than the US Borrowers and their
subsidiaries).

 

70

 



 

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

(f) Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

 

(g) Notice of Amount of Obligations. Prior to making any distribution under
paragraph (e) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Hedge Obligations then owed to such Lender and its Affiliates. A Lender may
provide such information to the Administrative Agent at any time and the
Administrative Agent may also request such information at any time. If a Lender
does not provide the Administrative Agent a statement of the amount of any such
Obligations within three (3) Business Days of the date requested, the
Administrative Agent may make distributions under paragraph (e) thereafter and
the amount of Hedge Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Hedge Obligations owed to it. If a Lender
shall thereafter provide the Administrative Agent a statement of the amount of
the Hedge Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (e) made after the notice is received by the
Administrative Agent shall take into account the amount of the Hedge Obligations
then owed. No Lender nor any Affiliate of a Lender that has not provided the
statement of the amount of the Hedge Obligations owed under this paragraph (g)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Hedge
Obligations received from the Lenders under this paragraph (g).

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) Mitigation. If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. MGHL agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b) Replacement. If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental

 

71

 



 

Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower Representative may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
Representative shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Fronting Parties), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, Available
Currency Loans, Canadian Currency Loans and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower Representative to require such assignment and delegation
cease to apply.

 

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Person becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Person is a Defaulting Lender:

 

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a);

 

(b) Suspension of Voting The Revolving Commitment, Revolving Exposure of and the
outstanding Term Loans held by such Defaulting Lender shall not be included in
determining whether all Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02),
provided that any waiver, amendment or other modification requiring the consent
of all Lenders or any waiver, amendment or other modification of the type
described in clauses (i), (ii) and (iii) of paragraph (b) of Section 10.02
affecting such Defaulting Lender shall require the consent of such Defaulting
Lender to the extent required by Section 10.02;

 

(c) Participation Exposure. If any Swingline Exposure, Available Currency Loans,
Canadian Currency Loans or LC Exposure exists at the time a Revolving Lender
becomes a Defaulting Lender then:



 

(i) Reallocation. All or any part of such Swingline Exposure, Available Currency
Loans, Canadian Currency Loans and LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, Applicable

 

72

 

Percentage of Available Currency Loans, Applicable Percentage of Canadian
Currency Loans and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (B) the conditions set forth in Section 4.02
are satisfied at such time;

 

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure, Canadian Currency Loans and Available Currency Loans
and (y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.05(k) for so long as such
LC Exposure is outstanding;

 

(iii) Suspension of Letter of Credit Fee. If a Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this Section
2.20(c), the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.20(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

 

(d) Suspension of Swingline Loans, Available Currency Loans, Canadian Currency
Loans and Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan,
the Available Currency Lenders shall not be required to fund any Available
Currency Loan, the Canadian Currency Lenders shall not be required to fund any
Canadian Currency Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by MGHL in accordance with
Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan, Available Currency Loan
or Canadian Currency Loans shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to

 

73

 



 

Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent:
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank, the Available
Currency Lenders, Canadian Currency Lenders or Swingline Lender hereunder, (iii)
third, to the funding of any Loan or the funding or cash collateralization of
any participating interest in any Swingline Loan, Available Currency Loan,
Canadian Currency Loan or Letter of Credit in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower Representative, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

 

In the event that the Administrative Agent, the Borrower Representative, the
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender who
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, Available
Currency Exposure, Canadian Currency Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.

 

Section 2.21 Incremental Facilities.

 

(a) The Borrower Representative may, at any time, on one or more occasions
pursuant to an Increased Commitment Supplement (i)(A) add one or more new
Classes of term facilities and/or increase the principal amount of the Term
Loans of any existing Class, in each case, by requesting new commitments to
provide such term facilities or Term Loans (any such commitment, an “Incremental
Term Commitment” and any such new Class or increase, an “Incremental Term
Facility” and any loans made pursuant to an Incremental Term Facility,
“Incremental Term Loans”) and (B) designate MGHL or pursuant to Section 2.24,
any subsidiary of MGHL as the borrower of such Incremental Term Loans and/or
(ii) increase the aggregate amount of the Revolving Commitments (the commitment
of any Lender to provide such increase, an “Incremental Revolving Commitment”
and such increase, an “Incremental Revolving Facility” and any loans made
pursuant to an Incremental Revolving Facility,

 

74

 

“Incremental Revolving Loans” (any Incremental Revolving Facility together with
any Incremental Term Facility, collectively, the “Incremental Facilities”, and
any Incremental Revolving Loans together with any Incremental Term Loans,
collectively, the “Incremental Loans”)) in an aggregate outstanding principal
amount not to exceed $500,000,000.

 

(b) Each Incremental Term Facility and each Incremental Revolving Facility shall
be subject to the following provisions to the extent applicable to Incremental
Term Facilities or Incremental Revolving Facilities, respectively:

 

(i) each Incremental Commitment must be in an aggregate amount equal to any
integral multiple of $5,000,000 and not less than $25,000,000 (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability for Incremental Facilities under the limit set forth above),

 

(ii) except as the Borrower Representative and any Lender may separately agree,
no Lender shall be obligated to provide any Incremental Commitment, and the
determination to provide any Incremental Commitment shall be within the sole
discretion of such Lender (it being agreed that the Borrower Representative
shall not be obligated to offer the opportunity to any Lender to participate in
any Incremental Facility),

 

(iii) no Incremental Facility, Incremental Commitment, Incremental Revolving
Loan or Incremental Term Loan (nor the creation, provision or implementation
thereof) shall require the approval of any existing Lender other than in its
capacity, if any, as a lender providing all or part of any Incremental
Commitment or Incremental Term Loan,

 

(iv) the terms and conditions of any Incremental Revolving Facility shall be
identical to the Revolving Loans and Revolving Commitments (other than with
respect to fees) and, for purposes of this Agreement and the other Loan
Documents, all Revolving Loans made under any Incremental Revolving Commitment
shall be deemed to be Revolving Loans,

 

(v) except as otherwise permitted herein (including with respect to margin,
pricing, maturity and fees), the terms of any Incremental Term Facility, if not
substantially consistent with those applicable to any then-existing Term Loans,
must be reasonably acceptable to the Administrative Agent (it being agreed that
any terms contained in such Incremental Term Facility (x) which are applicable
only after the then-existing Term Maturity Date and/or (y) that are more
favorable to the lenders or the agent of such Incremental Term Facility than
those contained in the Loan Documents and are then conformed (or added) to the
Loan Documents for the benefit of the Term Lenders or the Administrative Agent,
as applicable, pursuant to the applicable Increased Commitment Supplement shall
be deemed satisfactory to the Administrative Agent),

 

(vi) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Term Maturity Date and the weighted average life to maturity

75

 

with respect to any Incremental Term Loans shall be no shorter than the weighted
average life to maturity of any then-existing Class of Term Loans,

 

(vii) subject to clause (vi) above, any Incremental Term Facility may otherwise
have an amortization schedule as determined by the applicable Borrower and the
lenders providing such Incremental Term Facility,

 

(viii) to the extent applicable, any fees payable in connection with any
Incremental Facility shall be determined by the applicable Borrower and the
arrangers and/or lenders providing such Incremental Facility,

 

(ix) (A) any Incremental Term Facility may rank pari passu with or junior to any
then-existing Class of Term Loans in right of payment, (B) no Incremental
Facility may be guaranteed by any Person which is not a Loan Party and (C) no
Incremental Facility shall be secured unless each then-existing Class of Term
Loans or Revolving Loans, as applicable, is equally and ratably secured,

 

(x) any Incremental Term Facility may participate (A) in any voluntary
prepayment of Term Loans as set forth in Section 2.11(a) and (B) in any
mandatory prepayment of Term Loans as set forth in Section 2.11(b), in each
case, to the extent provided in such Sections,

 

(xi) the proceeds of any Incremental Facility shall be used for working capital
and/or purchase price adjustments and other general corporate purposes
(including capital expenditures, acquisitions, Investments and Restricted
Payments) and any other use not prohibited by this Agreement,

 

(xii) on the date of the Borrowing of any Incremental Term Loans that will be of
the same Class as any then-existing Class of Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.07 or 2.13, such Incremental
Term Loans shall be added to (and constitute a part of, be of the same Type as
and, at the election of the applicable Borrower, have the same Interest Period
as) each Borrowing of outstanding Term Loans of such Class on a pro rata basis
(based on the relative sizes of such Borrowings), so that each Term Lender
providing such Incremental Term Loans will participate proportionately in each
then-outstanding Borrowing of Term Loans of such Class; it being acknowledged
that the application of this clause (a)(xii) may result in new Incremental Term
Loans having Interest Periods (the duration of which may be less than one month)
that begin during an Interest Period then applicable to outstanding Eurodollar
Rate Loans of the relevant Class and which end on the last day of such Interest
Period, and

 

(xiii) (A) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Incremental Facility, provided, that in the case of
any Incremental Term Facility incurred in connection with any acquisition or
similar Investment with respect to which the Borrower Representative has made a
Testing Election, no Default or Event of Default shall exist as of the date
selected pursuant to Section 1.06(b), (B) the representations and warranties of
each Loan Party set forth in the

 

76

 

Loan Documents shall be true and correct in all material respects (or, in the
case of any representation and warranty qualified by materiality, all respects)
on and as of the date of the effectiveness of such Incremental Facility after
giving effect to the Loans made on such date, except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date),
provided, that in the case of any Incremental Term Facility incurred in
connection with any acquisition or similar Investment with respect to which the
Borrower Representative has made a Testing Election, the representations and
warranties shall be true as of the date selected pursuant to Section 1.06(b) and
(C) notwithstanding anything to the contrary in this Section 2.21 or in any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition or other
Investment and the lenders providing such Incremental Facility so agree, the
availability thereof shall (x) not be subject to the requirements set forth in
clauses (A) and (B) above and/or (y) be subject only to customary “SunGard”,
“certain funds” or other limited funding conditionality (including the making
and accuracy of certain limited representations and warranties).

 

(c) Incremental Commitments may be provided by any existing Lender, or by any
other assignee permitted under Section 10.04 (any such other lender being called
an “New Lender”); provided that the Administrative Agent (and, in the case of
any Incremental Revolving Facility, the Swingline Lender and any Issuing Bank)
shall have a right to consent (such consent not to be unreasonably withheld or
delayed) to the relevant New Lender’s provision of Incremental Commitments if
such consent would be required under Section 10.04(b) for an assignment of Loans
to such New Lender.

 

(d) Each Lender or New Lender providing a portion of any Incremental Commitment
shall execute and deliver to the Administrative Agent and the Borrower
Representative all such documentation (including the relevant Increased
Commitment Supplement) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Incremental Commitment. On the effective date of
such Incremental Commitment, each New Lender shall become a Lender for all
purposes in connection with this Agreement.

 

(e) On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure and/or Swingline Loans, as applicable, permitted
hereunder shall increase by an amount, if any, agreed upon by the applicable
Borrower, the Administrative Agent and the relevant Issuing Bank and/or the
Swingline Lender, as applicable.

 

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Increased Commitment Supplement and/or any amendment to this Agreement
and/or to any other Loan Document as may be necessary in order to establish new
Classes or sub-Classes in respect of Incremental Term Loans or commitments
pursuant to this Section 2.21 and such other amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
applicable Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.21.

 

77

 



(g) This Section 2.21 shall supersede any provision in Sections 2.18 or 10.02 to
the contrary.

 

(h) Implementation of the Increase and Addition. Each increase and addition
consummated under this Section 2.21 shall be effective upon the delivery of an
Increased Commitment Supplement (herein so called) in the form attached hereto
as Exhibit D executed by the Borrowers, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and/or provide the
new Term Loans and the New Lenders (if any).

 

(i) Pro Rata Revolving Fundings. If all existing Revolving Lenders shall not
have provided their pro rata portion of a requested increase in the Revolving
Commitments, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Revolving
Commitments. In order to remedy the foregoing, on the effective date of the
applicable Increased Commitment Supplement increasing the Revolving Commitments,
each Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant Incremental
Revolving Facility Lender, and each relevant Incremental Revolving Facility
Lender will automatically and without further act be deemed to have assumed a
portion of such Revolving Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender) (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swingline Loans shall be held on a pro rata basis on the basis of their
respective Revolving Commitments (after giving effect to any increase in the
Revolving Commitment pursuant to Section 2.21) and (ii) the existing Revolving
Lenders shall make advances among themselves (including the Revolving Lenders
providing the relevant Incremental Revolving Facility), such advances to be in
amounts sufficient so that after giving effect thereto, the Revolving Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Commitments (after giving effect to any
increase in the Revolving Commitment pursuant to this Section 2.21); it being
understood and agreed that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to this clause (i). The advances made by a
Revolving Lender under this Section 2.21(i) shall be deemed to be a purchase of
a corresponding amount of the Revolving Loans of one or more of the Revolving
Lenders who received the advances.

 

Section 2.22 Illegality.

 

(a) Eurodollar Rate. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Loan or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurodollar Rate Loans or to convert ABR Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or

 

78

 

maintaining ABR Loans the interest rate on which is determined by reference to
the Eurodollar Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower Representative shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower Representative shall also pay accrued
interest on the amount so prepaid or converted.

 

(b) Available Currency and Canadian Currency. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for an Available
Currency Lender to make or maintain any Available Currency Loan or to give
effect to its obligations as contemplated hereby with respect to any such Loan
or in the event that there shall occur any material adverse change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which would in the opinion of an Available
Currency Lender makes it impracticable for any Available Currency Loan to be
denominated in an Available Currency, then, by written notice to MGHL and the
Administrative Agent, the applicable Available Currency Lender may: (i) declare
that such Loans will not thereafter be made and (ii) require that all
outstanding Available Currency Loans so affected be repaid. Notwithstanding any
other provision herein, if any Change in Law shall make it unlawful for a
Canadian Currency Lender to make or maintain any Canadian Currency Loan or to
give effect to its obligations as contemplated hereby with respect to any such
Loan or in the event that there shall occur any material adverse change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the opinion of a
Canadian Currency Lender makes it impracticable for any Canadian Currency Loan
to be denominated in Canadian Dollars, then, by written notice to MGHL and the
Administrative Agent, the applicable Canadian Currency Lender may: (i) declare
that such Loans will not thereafter be made and (ii) require that all
outstanding Canadian Currency Loans so affected be repaid.

 

Section 2.23 European Economic and Monetary Union Provisions. The following
paragraphs of this Section shall be effective at and from the commencement of
the third stage of EMU by the United Kingdom:

 

79

 

 

(a) Redenomination and Alternative Currencies. Each obligation under this
Agreement which has been denominated in Sterling shall be redenominated into the
euro unit in accordance with EMU legislation, provided, that if and to the
extent that any EMU legislation provides that following the commencement of the
third stage of EMU by the United Kingdom an amount denominated either in the
Euro or in Sterling and payable within the United Kingdom by crediting an
account of the creditor can be paid by the debtor either in the euro unit or in
Sterling, each party to this Agreement shall be entitled to pay or repay any
such amount either in the euro unit or in Sterling. Any Available Currency
Borrowing that would otherwise be denominated in Sterling shall be made in the
euro unit and except as provided in the forgoing sentence, any amount payable by
the Administrative Agent to the Lenders under this Agreement shall be paid in
the euro unit.

 

(b) Payments by the Agent Generally. With respect to the payment of any amount
denominated in the euro unit or in Sterling, neither the Administrative Agent
nor any Lender shall be liable to any Loan Party or any Lender in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid if such party
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds (in the euro unit or, as the case may be, in
Sterling) to the account with the bank which shall have been specified for such
purpose. “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent or the applicable Lender may from
time to time determine for the purpose of clearing or settling payments of the
Euro.

 

(c) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to Sterling shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the commencement of the
third stage of EMU by the United Kingdom; provided, that if any Sterling
Borrowing is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Borrowing, at the end of the then current
Interest Period.

 

(d) Rounding and Other Consequential Changes. Without prejudice and in addition
to any method of conversion or rounding prescribed by any EMU legislation and
without prejudice to the respective liabilities for indebtedness of the
Borrowers to the Lenders and the Lenders to the Borrowers under or pursuant to
this Agreement, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro in the United Kingdom.

 

Section 2.24 Joinder of Additional Borrowers. Any wholly owned Subsidiary may be
joined as a Revolving Borrower or as a borrower of Incremental Term Loans
hereunder after the Effective Date if:

 

(a) MGHL provides prior notice thereof to the Administrative Agent and the
Lenders thereof;

 

80

 



 

(b) The addition of such Subsidiary as a Borrower hereunder will not: (i) result
in any adverse events occurring under Sections 2.14 or 2.22, (ii) result in any
additional amounts being payable under Sections 2.15 or 2.17 or any other
additional amounts, or (iii) result in any other adverse legal or tax impact on
the Administrative Agent or any Lender;

 

(c) Such Subsidiary executes and delivers to the Administrative Agent a Borrower
Joinder Agreement and all documentation as the Administrative Agent may require
to evidence the authority of such Subsidiary to execute, deliver and perform
such Borrower Joinder Agreement and the other Loan Documents to which it is a
party and to evidence the existence and good standing of such Subsidiary;

 

(d) Such Subsidiary delivers to the Administrative Agent a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of the Borrower Joinder Agreement) of counsel licensed to practice law in
the jurisdiction of organization of such Subsidiary covering the matters set
forth in Sections 3.01, 3.02, 3.03(a), 3.03(b), 3.18 and 3.19 of this Agreement
and such other matters relating to such Subsidiary, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request (The Borrowers
hereby requests such counsel to deliver such opinion);

 

(e) The Administrative Agent shall have received all documentation and other
information reasonably necessary to enable the Administrative Agent and the
Lenders to identify such Subsidiary to the extent required for compliance with
the Patriot Act or other “know your customer” and anti-money laundering rules
and regulations; and

 

(f) The Administrative Agent otherwise approves the addition of such Subsidiary
as a Borrower hereunder.

 

Upon satisfaction of the requirements set forth in paragraphs (a) through (e)
above, the Administrative Agent shall promptly notify MGHL and the Lenders and
thereafter the applicable Subsidiary shall be a Revolving Borrower (and a
“Non-US Revolving Borrower”, “Canadian Borrower” or “US Revolving Borrower” as
applicable) under the terms of this Agreement and the other applicable Loan
Documents, including the applicable Guaranty Agreement.

 

Section 2.25 Borrower Representative.

 

(a) Appointment; Nature of Relationship. MGHL is hereby appointed by Holdings
and each of the Borrowers as its contractual representative (herein referred to
as the “Borrower Representative”) hereunder and under each other Loan Document,
and Holdings and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Person with the
rights and duties expressly set forth herein and in the other Loan Documents.
The Borrower Representative agrees to act as such contractual representative
upon the express conditions contained in this Section 2.25. The Administrative
Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative, Holdings or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 2.25.

  

(b) Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative

 

81

 

by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Borrower Representative shall have no implied duties to
Holdings or the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

 

(c) Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

(d) Execution of Loan Documents. Holdings and the Borrowers hereby empower and
authorize the Borrower Representative, on behalf of Holdings and the Borrowers,
to execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents.
Holdings and each Borrower agree that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon Holdings and all of the
Borrowers.

 

ARTICLE III

Representations and Warranties

 

Holdings represents and warrants to the Lenders that:

 

Section 3.01 Organization; Powers. Holdings and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, to the extent applicable in the relevant jurisdiction, is in
good standing in and qualified to do business in, every jurisdiction where such
qualification is required, in each case, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or (ii) as could not reasonably be
expected to result in a Material Adverse Effect, (b) will

 

82

 

not violate any applicable law or regulation or the charter, by-laws or other
organizational or constitutional documents of Holdings or any Subsidiaries or
any order of any Governmental Authority, in each case, except as could not
reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under (i) any Permitted Capital Markets Debt
Indenture or (ii) any other material contractual obligation binding upon
Holdings, any other Loan Party or any of their respective assets, except in the
case of clause (c)(ii) where such violation or default could not reasonably be
expected to result in a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings or any of its
Subsidiaries.

 

Section 3.04 Financial Condition; No Material Adverse Change.

 

(a) Delivery of IHS Financial Statements. Holdings has heretofore furnished to
the Lenders the consolidated balance sheet and statements of income,
stockholders equity and cash flows for IHS Inc. (prior to giving effect to the
Merger) (i) as of and for the fiscal years ended November 30, 2013, November 30,
2014 and November 30, 2015, reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended February 29, 2016, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of IHS Inc. and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b) Delivery of Markit Financial Statements. Holdings has heretofore furnished
to the Lenders the consolidated balance sheet and statements of income,
stockholders equity and cash flows of Holdings (prior to giving effect to the
Merger) (i) as of and for the fiscal years ended December 31, 2013, December 31,
2014 and December 31, 2015, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its Subsidiaries as of such dates and for such periods in
accordance with IFRS, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(c) No Material Change. Since December 31, 2015, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of Holdings and its Subsidiaries, taken as a whole.

 

Section 3.05 Properties.

 

(a) Title. Each of Holdings and its Subsidiaries has good, valid and marketable
title to, or valid leasehold interests in, all its real and personal property
material to its business and such property is free of all Liens, except for (i)
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 6.02.

 

(b) Intellectual Property. Each of Holdings and its Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by Holdings and its

 

83

 

Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.06 Litigation and Environmental Matters.

 

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings, threatened against or affecting Holdings or any Subsidiary (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 

(b) Environmental. Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither Holdings nor any
Subsidiary: (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

Section 3.07 Compliance with Laws and Agreements. Holdings and each Subsidiary
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except in each case where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default exists.

 

Section 3.08 Investment Company Status. Neither Holdings nor any of the other
Loan Parties is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

Section 3.09 Taxes; Non-Qualifying Bank Creditor Rules. Holdings and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate actions and for which Holdings or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. IHS Global S.A. is in compliance with the Non-Qualifying Bank
Creditor Rules.

 

Section 3.10 ERISA and Foreign Plans; UK Pension Matters. No ERISA Event nor
similar event with respect to a Foreign Plan (including a Termination Event, in
respect of Canadian Pension Plans), has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan and each Foreign Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic No. 715-30) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed an amount that if paid could reasonably be expected to result in a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans and Foreign Plans (based on the assumptions
used for purposes of Accounting Standards Codification Topic No. 715-30) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed an amount

 

84

 

that if paid by could reasonably be expected to result in a Material Adverse
Effect. The Canadian Subsidiaries of Holdings are in compliance with the
requirements of the Pension Benefits Act and other federal and provincial laws
with respect to each Canadian Pension Plan, except for any noncompliance that
could not reasonably be expected to result in a Material Adverse Effect. No lien
has arisen in respect of any Canadian Subsidiaries of Holdings or their property
in connection with any Canadian Pension Plan (save for contribution amounts not
yet due), except for any such lien that could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11 Disclosure. Neither the Lender Presentation nor any of the other
written reports or financial statements furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder on or prior to the Effective Date (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case, as of the date the same was so furnished or filed; provided that,
with respect to projected financial information, Holdings represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable by Holdings at the time (it being recognized that projections are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results, and such
differences may be material).

 

Section 3.12 Subsidiaries. As of the Effective Date, Holdings has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of Holdings’
direct or indirect ownership of the outstanding Equity Interests of each
Material Subsidiary. All of the outstanding capital stock of Holdings and each
Subsidiary has been validly issued, is fully paid, and is nonassessable. Except
as permitted to be issued or created pursuant to the terms hereof or as
reflected on Schedule 3.12, there are no outstanding subscriptions, options,
warrants, calls, or rights (including preemptive rights) to acquire, and no
outstanding securities or instruments convertible into any Equity Interests of
any Material Subsidiary.

 

Section 3.13 Insurance. Holdings and each Subsidiary maintain with financially
sound and reputable insurers (including captive insurers), insurance with
respect to its properties and business against such casualties and contingencies
and in such amounts as are usually carried by businesses engaged in similar
activities as Holdings and its Subsidiaries and located in similar geographic
areas in which Holdings and its Subsidiaries operate.

 

Section 3.14 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings or any Subsidiary pending or, to the
knowledge of Holdings, threatened. The hours worked by and payments made to
employees of Holdings and any Subsidiary have not been in violation of the Fair
Labor Standards Act or any other applicable

 

85

 

Federal, state, provincial, territorial, local or foreign law dealing with such
matters, except to the extent of any such violation that could not reasonably be
expected to result in a Material Adverse Effect. All payments due from Holdings
or any Subsidiary, or for which any claim may be made against Holdings or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings or any
Subsidiary is bound.

 

Section 3.15 Solvency. As of the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, Holdings and
its Subsidiaries on a consolidated basis are Solvent.

 

Section 3.16 Margin Securities. Neither Holdings nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board) and no part of the proceeds of any
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock in violation of
the Regulations of the Board.

 

Section 3.17 Common Enterprise. Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.

 

Section 3.18 Certain Taxes relating to Loan Documents.

 

(a) England and Wales. Each of the Loan Documents to which each Loan Party
incorporated under the laws of England and Wales is a party is in proper legal
form under the laws of England and Wales for the enforcement thereof against
such Loan Party. All formalities required in England and Wales for the validity
and enforceability of each of such Loan Document (including any necessary
registration, recording or filing with any court or other authority therein)
have been accomplished, and no Taxes are required to be paid and no notarization
is required, for the validity and enforceability thereof under the laws of
England and Wales. Any judgment obtained in the United States of America in
relation to the Loan Documents will be recognized and enforced under the laws of
England and Wales except as otherwise specified in the legal opinions delivered
under Section 4.01(b).

 

(b) Switzerland. Each of the Loan Documents to which each Loan Party organized
under the laws of Switzerland is a party is in proper legal form under the laws
of Switzerland for the enforcement thereof against such Loan Parties. All
formalities required in Switzerland for the validity and enforceability of each
of such Loan Document (including any necessary registration, recording or filing
with any court or other authority therein) have been accomplished, and no Taxes
are required to be paid in Switzerland and no notarization is required, for the
validity and enforceability thereof under the laws of Switzerland. Any judgment
obtained in the United States of America in relation to the Loan Documents will
be

 

86

 

recognized and enforced under the laws of Switzerland except as otherwise
specified in the legal opinions delivered under Section 4.01(b).

 

(c) Canada. Each of the Loan Documents to which each Loan Party organized under
the laws of Canada or a province or territory thereof is a party is in proper
legal form under the laws of Canada or such province or territory for the
enforcement thereof against such Loan Party. All formalities required in Canada
and each relevant province and territory for the validity and enforceability of
each of such Loan Document (including any necessary registration, recording or
filing with any court or other authority therein) have been accomplished, and no
Taxes are required to be paid in Canada and no notarization is required, for the
validity and enforceability thereof under the laws of Canada except as otherwise
specified in the legal opinions delivered under Section 4.01(b). Any judgment
obtained in the United States of America in relation to the Loan Documents will
be recognized and enforced under the laws of Canada except as otherwise
specified in the legal opinions delivered under Section 4.01(b). It is the
express wish of the parties that this agreement and any related documents be
drawn up and executed in English. Il est la volonté expresse des parties que
cette convention et tous les documents s’y rattachant soient redigés et signés
en anglais.

 

Section 3.19 Use of Proceeds. The proceeds of the Loans will be used for the
purposes described in Section 5.08.

 

Section 3.20 Ranking. The Loan Obligations are and will at all times be direct
and unconditional general obligations of each of the Loan Parties, and rank, and
will at all times rank in right of payment, at least pari passu with all other
senior unsecured Indebtedness of each Loan Party, whether now existing or
hereafter outstanding, except for obligations ranking senior to the Loan
Obligations as a matter of law pursuant to any applicable insolvency,
bankruptcy, debtor relief of debt adjustment law.

 

Section 3.21 OFAC and Anti-Corruption Laws. Holdings has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by Holdings, its Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions, and
Holdings and each of its Subsidiaries and their respective directors (acting
within the scope of their relationship with Holdings or the applicable
Subsidiary), officers and employees and, to the knowledge of Holdings, its
agents, are in compliance with all applicable Anti-Corruption Laws and Sanctions
in all material respects. None of (i) Holdings, any of its Subsidiaries and
their respective directors and officers or (ii) to the knowledge of Holdings,
any agent or employee of Holdings or any Subsidiary, is a Sanctioned Person.

 

Section 3.22 Patriot Act. To the extent applicable, Holdings, and each
Subsidiary is in compliance, in all material respects, with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the Patriot Act.

 

87

 

ARTICLE IV

Conditions

 

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

 

(a) Execution and Delivery of This Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b) Legal Opinion. The Administrative Agent shall have received customary
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent) of counsel in each jurisdiction where a Borrower or
Guarantor is organized.

 

(c) Corporate Authorization Documents. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by a secretary, assistant secretary or other Responsible Officer
thereof, which shall (A) certify that attached thereto are (x) a true and
complete copy of the certificate or articles of incorporation, formation or
organization of such Loan Party certified by the relevant authority of its
jurisdiction of organization, which certificate or articles of incorporation,
formation or organization have not been amended (except as attached thereto)
since the date reflected thereon, (y) a true and correct copy of the by-laws or
operating, management, partnership or similar agreement of such Loan Party,
together with all amendments thereto as of the Effective Date, which by-laws or
operating, management, partnership or similar agreement are in full force and
effect, and (z) a true and complete copy of the minutes, resolutions or written
consent, as applicable, of its board of directors, board of managers, sole
member or other applicable governing body authorizing the execution and delivery
of the Loan Documents, which minutes, resolutions or consent have not been
modified, rescinded or amended (other than as attached thereto) and are in full
force and effect, and (B) identify by name and title and bear the signatures of
the officers, managers, directors or other authorized signatories of such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party
on the Effective Date and (ii) a good standing certificate (or equivalent
certificate to the extent available and customary in the applicable
jurisdiction) for each Loan Party from the relevant authority of its
jurisdiction of organization, dated as of a recent date.

 

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower Representative, confirming (i) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) compliance with the covenants
contained in Article VII on a Pro Forma basis after giving effect to the
Transactions for the four (4) fiscal quarter periods most recently ended prior
to the Effective Date and, in the case of clause (ii), setting forth reasonably
detailed calculations demonstrating such compliance.

 

88

 

(e) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable pursuant to the Fee Letter on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including reasonable out-of-pocket fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.

 

(f) Guaranty Agreements. The Administrative Agent shall have received a US
Guaranty Agreement executed by each US Guarantor and the Non-US Guaranty
Agreement executed by each Non-US Guarantor.

 

(g) Refinancing. The Administrative Agent shall have received evidence
satisfactory to it that the Refinancing shall have taken place (or shall take
place substantially contemporaneously with the Effective Date).

 

(h) Release of Guarantees in respect of the MGHL Private Notes. The
Administrative Agent shall have received evidence satisfactory to it that the
guarantees of all of the guarantors, other than those entities that are
Guarantors, in respect of the MGHL Private Notes have been fully and
unconditionally released in accordance with the provisions of the related
Permitted Capital Markets Debt Indenture.

 

(i) Financial Statements. The Administrative Agent and the Joint Bookrunners
shall have received (i) the Audited Financial Statements, (ii) unaudited interim
consolidated financial statements of Markit Ltd. and its subsidiaries (prior to
giving effect to the Merger) and of IHS Inc. and its subsidiaries (prior to
giving effect to the Merger), in each case, for each fiscal quarter ended after
the date of the latest applicable Audited Financial Statements delivered
pursuant to clause (i) of this paragraph and at least 45 days before the
Effective Date and (iii) the Pro Forma Financial Statements; provided that
filing of the required financial statements on form 10-K and/or form 10-Q (in
the case of IHS Inc.) or form 20-F, form 6-K and/or form F-4 (in the case of
Markit Ltd.) will satisfy the foregoing requirements as to IHS Inc. and Markit
Ltd., respectively.

 

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer or the chief executive officer of
Holdings in form and substance reasonably satisfactory to the Administrative
Agent to the effect that, after giving effect to the Transactions, Holdings and
its Subsidiaries are Solvent.

 

(k) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information at least three days prior to the Effective
Date necessary to enable the Administrative Agent and the Lenders to identify
each Borrower and each other Loan Party to the extent required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations, in each case, to the extent all such documentation and
other information is requested at least ten Business Days prior to the Effective
Date.

 

(l) Merger. The Merger shall have been consummated in accordance with the terms
of the Merger Agreement, without giving effect to any modifications, amendments,
consents or waivers thereto or thereunder (other than any such modification,
amendment, consent

 

89

 

or waiver that is not material and adverse to the interests of the Lenders and
the Lead Arrangers) effected without the prior written consent of the Lead
Arrangers (such written consent not to be unreasonably withheld, conditioned or
delayed).

 

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) on and as of the date of such Borrowing after
giving effect to the Loans made on such date or the date of issuance, amendment,
renewal or extension of such Letter of Credit, after giving effect to the
issuance, amendment, renewal or extension of such Letter of Credit on such date,
as applicable, except to the extent such representations and warranties
specifically relate to any earlier date in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date (or, in the case of any representation and warranty qualified by
materiality, in all respects as of such earlier date).

 

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section; provided, however, that the conditions set forth in Section
4.02 shall not apply to the Borrowing of any Incremental Facility unless and to
the extent the lenders in respect thereof have required the satisfaction thereof
in the documentation implementing the applicable Incremental Facility.

 

ARTICLE V

Affirmative Covenants

 

Until the Loan Obligations have been Fully Satisfied, Holdings covenants and
agrees with the Lenders that:

 

Section 5.01 Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent and each Lender:

 

(a) Annual Financial Statements. Within 90 days after the end of each fiscal
year of Holdings, its audited consolidated balance sheets and related statements
of operations, cash flows and stockholders’ equity as of the end of and for such
year, and beginning with the second full fiscal year after the Merger setting
forth in each case in comparative form the figures

 

90

 

for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any such exception or
qualification resulting from (i) the maturity of any Indebtedness occurring
within the four fiscal quarter period following the relevant audit opinion or
(ii) any breach or anticipated breach of any financial covenant) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied;

 

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Holdings, its consolidated
balance sheet and related statements of operations, cash flows and stockholders’
equity as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, and beginning with the fifth full fiscal quarter after the
Merger setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers in the applicable Compliance Certificate as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a duly executed Compliance Certificate
(which may be delivered by electronic communication (including fax or email)):
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII and (iii) stating whether any change
in GAAP or in the application thereof has occurred since November 30, 2015 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

(d) [Reserved] 

 

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
Holdings or any Subsidiary with the Securities and Exchange Commission, or any
analogous Governmental Authority with jurisdiction over matters relating to
securities, or distributed by Holdings to its shareholders generally, other than
any Securities and Exchange Commission Form 4 filed by Holdings or any
Subsidiary;

 

(f) Investment Policy. Promptly after the same becomes effective, copies of all
modifications to Holdings’ approved investment policy; and

 

(g) Additional Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Holdings or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

91

 

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission (or any Governmental Authority succeeding to any or all
of the functions of the Securities and Exchange Commission) or any analogous
Governmental Authority or private regulatory authority with jurisdiction over
matters relating to securities may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto on Holdings’ website;
or (ii) on which such documents are posted on Holdings’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent).

 

The Borrowers hereby acknowledge that (i) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information within
the meaning of the United States federal securities laws with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that so long as the Borrowers are the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Lead Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Lead Arrangers shall be
required to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”; provided, notwithstanding the foregoing and for the avoidance
of doubt, it is understood and agreed that Borrower Materials that have been
filed with the Securities and Exchange Commission (or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission) or posted on Holdings’ website and that are, in either case,
generally publically available shall be construed as having been marked “PUBLIC”
in the form so filed or posted, unless Holdings or any Borrower delivers written
notice to the Administrative Agent to the contrary.

 

Section 5.02 Notices of Material Events. Holdings will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) Default. The occurrence of any Default;

 

92

 

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting Holdings or any Subsidiary thereof that could reasonably be expected
to result in a Material Adverse Effect;

 

(c) ERISA Event. The occurrence of any ERISA Event (or similar events under any
Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of Holdings and its Subsidiaries in an aggregate
amount exceeding an amount that if paid could reasonably be expected to result
in a Material Adverse Effect; and

 

(d) Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of Holdings or MGHL setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.

 

Section 5.03 Existence; Conduct of Business. Holdings will, and will cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. Holdings will, and will cause each
Subsidiary (other than an Immaterial Subsidiary) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.

 

Section 5.04 Payment of Taxes. Holdings will, and will cause each Subsidiary to,
pay its material Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate actions, (b) Holdings or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, (c)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.05 Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, Holdings will, and will cause
each Subsidiary to, maintain, with financially sound and reputable insurance
companies (including captive insurers) insurance in such amounts (giving effect
to any self-insurance) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.

 

Section 5.06 Books and Records and Inspection. Holdings will, and will cause
each Subsidiary to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Holdings will, and

 

93

 

will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent (and, when an Event of Default exists and is continuing,
any Lender), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that representatives of Holdings (or any of its Subsidiaries) may, if
it so chooses, be present at or participate in any such discussion), all at such
reasonable times during normal business hours and as often as reasonably
requested; provided that, as long as no Event of Default then exists, the
Administrative Agent will not be permitted to physically inspect the properties
of Holdings and its Subsidiaries more than once in any calendar year.

 

Section 5.07 Compliance with Laws. Holdings will, and will cause each Subsidiary
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
(a) the payment of fees and expenses payable in connection with the
Transactions, (b) to finance a portion of the Refinancing, (c) to finance
acquisitions and Restricted Payments permitted hereby and (d) for other general
corporate purposes of Holdings and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for the “purchase or
carrying” of any margin stock (as such term is defined in Regulation U), to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

 

Section 5.09 Joinder of Subsidiaries to the Guaranty Agreements.

 

(a) Joinder Tests. Holdings shall determine compliance with the Aggregation Test
on a quarterly basis as of the date of the required delivery of financial
statements pursuant to Section 5.01 (a) or (b), as applicable, and in that
connection, shall make the calculations to determine whether: (i) all
Subsidiaries who are Material Subsidiaries (other than any such Material
Subsidiary that is a CFC Holdco, a CFC or a subsidiary of a CFC) are party to
the US Guaranty Agreement; (ii) all Subsidiaries who are Material Subsidiaries
are party to the Non-US Guaranty Agreement, (iii) all Subsidiaries who are or
are required to be guarantors under any Permitted Capital Markets Debt
Indenture, or who are issuers under any Permitted Capital Markets Debt Indenture
are party to the Non-US Guaranty Agreement and (other than any such Subsidiary
that is a CFC Holdco, a CFC or a subsidiary of a CFC), the US Guaranty
Agreement; and (iv) the Aggregation Test was satisfied as of the applicable
fiscal quarter end. The “Aggregation Test” shall be deemed to be satisfied as of
a fiscal quarter end if the combined total revenue of the Subsidiaries who are
Guarantors plus the unconsolidated revenues of all the Borrowers, each as
determined for the four fiscal quarters then ended, is equal to or greater than
60% of Holdings’ consolidated total revenue for such period. If as of the end of
any fiscal quarter or fiscal year, as applicable, the Aggregation Test is not
satisfied, Holdings shall cause such number of Subsidiaries to be joined as
Guarantors such that after giving effect to such joinders, the Aggregation Test
is then satisfied.

 

(b) Joinder of US Subsidiaries. If as of the date of the required delivery of
financial statements pursuant to Section 5.01 (a) or (b), as applicable,
Holdings has determined

 

94

 

that any Subsidiary (other than any Subsidiary that is a CFC Holdco, a CFC or a
subsidiary of a CFC) that is not party to the US Guaranty Agreement (i) is a
Material Subsidiary, or (ii) is or is required to be a guarantor under any
Permitted Capital Markets Debt Indenture, or is an issuer under any Permitted
Capital Markets Debt Indenture, then promptly in the case of clause (ii) and
within 45 days after the end of such fiscal quarter in the case of clause (i)
but subject to paragraph (d) of this Section, Holdings shall: (i) cause each
such Subsidiary to become a party to the US Guaranty Agreement pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (as defined in the US
Guaranty Agreement); (ii) cause each such Subsidiary to execute and/or deliver
to the Administrative Agent such documentation described in Section 4.01(c); and
(iii) deliver a customary written opinion (addressed to the Administrative Agent
and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent) of counsel in each jurisdiction where each such Subsidiary
is organized.

 

(c) Joinder of Non-US Subsidiaries. If as of the date of the required delivery
of financial statements pursuant to Section 5.01 (a) or (b), as applicable,
Holdings shall determine that any Subsidiary that is not party to the Non-US
Guaranty Agreement (i) is a Material Subsidiary or (ii) is or is required to be
a guarantor under any Permitted Capital Markets Debt Indenture, or is an issuer
under any Permitted Capital Markets Debt Indenture, then promptly in the case of
clause (ii) and within 45 days after the end of such fiscal quarter in the case
of clause (i) but subject to paragraph (d) of this Section, Holdings shall:
(i) cause each such Subsidiary to become a party to the Non-US Guaranty
Agreement pursuant to the execution and delivery of a Subsidiary Joinder
Agreement (as defined in the Non-US Guaranty); (ii) cause each such Subsidiary
to execute and/or deliver to the Administrative Agent such documentation
described in Section 4.01(c); and (iii) deliver a customary written opinion
(addressed to the Administrative Agent and the Lenders and in form and substance
reasonably satisfactory to the Administrative Agent) of counsel in each
jurisdiction where each such Subsidiary is organized.

 

(d) Joinder of Additional Guarantors. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, (i) Holdings, the Borrowers and
their Subsidiaries shall not be required pursuant to the terms of this Agreement
or any other Loan Document to cause any Excluded Subsidiary to become a
Guarantor even if compliance by such Excluded Subsidiary with such provisions or
such Excluded Subsidiary becoming a Guarantor would be necessary to satisfy the
Aggregation Test and (ii) in no event shall any Subsidiary that is a CFC, a CFC
Holdco or a subsidiary of a CFC be required to Guarantee the Obligations of any
US Borrower; provided, that, for the avoidance of doubt, (i) nothing in this
Section 5.09(d) shall modify or waive the obligations of Holdings, the Borrowers
and their Subsidiaries to comply with the Aggregation Test as set forth in
clause (a) above and (ii) any failure to satisfy the Aggregation Test as and to
the extent required by clause (a) above shall constitute a Default and, if
unremedied after giving effect to the grace period set forth therein, an Event
of Default pursuant to Section 8.01(e).

 

Section 5.10 Further Assurances. Holdings will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Loan Parties.

 

95

 

Section 5.11 Anti-Corruption Laws. Holdings will, and will cause each Subsidiary
to, conduct its businesses in compliance with applicable Anti-Corruption Laws in
all material respects and maintain policies and procedures reasonably designed
to promote and achieve compliance with such laws.

 

ARTICLE VI

Negative Covenants

 

Until the Loan Obligations have been Fully Satisfied, Holdings covenants and
agrees with the Lenders that:

 

Section 6.01 Indebtedness. Holdings will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness created under the Loan Documents;

 

(b) Indebtedness existing on the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal or replacement
and by an amount equal to any existing commitments unutilized thereunder) or
result in an earlier maturity date or, in the case of Indebtedness other than
revolving Indebtedness, decreased weighted average life thereof as long as: (i)
such Indebtedness in any individual case has an outstanding principal balance of
$10,000,000 or less or (ii) to the extent the Indebtedness exceeds the limit in
the immediately preceding clause (i), such Indebtedness is described on Schedule
6.01 hereto or is otherwise permitted by this Section 6.01 or Section 6.04(a);

 

(c) Indebtedness of any Subsidiary to Holdings, of Holdings to any Subsidiary or
of any Subsidiary to any other Subsidiary; provided that the Investment in
respect of such Indebtedness is permitted under Section 6.04.

 

(d) Guarantees by Holdings of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of
Holdings or any other Subsidiary; provided that the Guarantee in respect of such
Indebtedness is permitted under Section 6.04.

 

(e) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, purchase money indebtedness and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the amount of such Indebtedness shall not
exceed the greater of $100,000,000 and 8.0% of Consolidated EBITDA as of the
last day of the most recently ended Test Period, in aggregate principal amount
outstanding at any time;

 

96

 

(f) Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;

 

(g) Unsecured Indebtedness for borrowed money, in addition to the Indebtedness
otherwise permitted hereby, of Holdings or any Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this paragraph (g) shall
not exceed the greater of $200,000,000 and 16.0% of Consolidated EBITDA as of
the last day of the most recently ended Test Period, in aggregate principal
amount outstanding at any time;

 

(h) In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this Section
6.01, unsecured Indebtedness for borrowed money owed by Holdings or any
Subsidiary; provided that at the time of the incurrence of any Indebtedness
under this paragraph (h): (i) Holdings shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the Test Period then most recently ended (provided that if the indebtedness to
be incurred is in connection with an acquisition permitted by Section 6.04(k)
and if an Elevated Leverage Period is not then in effect, then Holdings may
determine compliance on a Pro Forma basis assuming an Elevated Leverage Period
was in effect as of the end of such Test Period so long as Holdings has the
ability to elect the current fiscal quarter as a Trigger Quarter) and (ii) no
Default shall exist or result therefrom;

 

(i) Indebtedness of any Person that becomes a Subsidiary or Indebtedness assumed
in connection with an acquisition permitted hereunder after the Effective Date;
provided that (i) such Indebtedness (A) existed at the time such Person became a
Subsidiary or the assets subject to such Indebtedness were acquired and (B) was
not created or incurred in anticipation thereof and (ii) (x) no Default exists
or would result from the consummation of such acquisition and (y) Holdings shall
have determined that it will be in compliance with the covenants contained in
Article VII on a Pro Forma basis for the Test Period then most recently ended
and if an Elevated Leverage Period is not then in effect, Holdings may assume
that an Elevated Leverage Period was in effect as of the end of such period if
Holdings has the ability to elect the current fiscal quarter as a Trigger
Quarter;

 

(j) Indebtedness incurred by a Non-US Subsidiary, and Guarantees by Holdings,
any Borrower and any Non-US Subsidiary of Indebtedness incurred by a Non-US
Subsidiary, in an aggregate principal amount at any time outstanding not to
exceed $25,000,000; and

 

(k) Permitted Capital Markets Debt and unsecured extensions, renewals and
replacements of any such Indebtedness incurred by Holdings (which may be
guaranteed by the Subsidiaries allowed to guarantee Permitted Capital Markets
Debt) that do not increase the outstanding principal amount thereof or result in
an earlier maturity date or decreased weighted average life thereof.

 

Section 6.02 Liens. Holdings will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

97

 

(a) Liens granted to the Administrative Agent in favor of the Guaranteed
Parties;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any asset of Holdings or any Subsidiary existing on the
Effective Date; provided that (i) such Lien shall not apply to any other asset
of Holdings or any Subsidiary; (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and (iii) the aggregate book value of all assets encumbered by such
Liens existing on the Effective Date does not exceed $20,000,000 or (B) such
Lien is described on Schedule 6.02 hereto or otherwise permitted by this Section
6.02;

 

(d) any Liens on property or assets of a Subsidiary to secure obligations to a
Loan Party;

 

(e) Liens securing Indebtedness permitted by Section 6.01(e);

 

(f) Liens securing Indebtedness permitted pursuant to Section 6.01(i) on the
relevant acquired assets or on the Equity Interests and assets of the relevant
newly acquired Subsidiary; provided that no such Lien (i) extends to or covers
any other assets (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) or (ii) was created in contemplation
of the applicable acquisition of assets or Equity Interests;

 

(g) Liens on Equity Interests or assets of any Non-US Subsidiary securing
Indebtedness permitted pursuant to Section 6.01(j); and

 

(h) other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not exceed $200,000,000 and 16.0% of Consolidated EBITDA as of
the last day of the most recently ended Test Period.

 

Section 6.03 Fundamental Changes. Holdings will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(a) any Loan Party may merge or amalgamate into any other Loan Party; provided
that (i) if one of such Loan Parties is Holdings, Holdings shall be the
continuing or surviving Person and (ii) if one of such Loan Parties is a
Borrower (and none of the other applicable Loan Parties is Holdings), the
Borrower (or one of the Borrowers if they should both be Borrowers) shall be the
continuing or surviving Person;

 

(b) any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary; provided that if such merger involves a Loan Party, a Loan
Party shall be the

 

98

 

continuing or surviving Person or the continuing or surviving Person shall
become a Loan Party simultaneously with the consummation of such transaction;

 

(c) any Subsidiary may liquidate, dissolve or wind-up if Holdings or MGHL
determines in good faith that such liquidation, dissolution or wind-up is in the
best interests of Holdings or MGHL and is not materially disadvantageous to the
Lenders taken as a whole;

 

(d) Holdings or any Subsidiary may merge or amalgamate into another Person;
provided that if Holdings is involved, it shall be the continuing or surviving
Person and if the Subsidiary involved is a Loan Party, the Loan Party is the
continuing or surviving Person or the continuing or surviving Person shall
become a Loan Party simultaneously with the consummation of such transaction;
and

 

(e) any Subsidiary may merge into, amalgamate or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.05.

 

No US Revolving Borrower may reorganize in any jurisdiction outside the United
States or the United Kingdom.

 

Holdings will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
Holdings and its Subsidiaries on the date of execution of this Agreement and
similar, incidental, complementary, ancillary or related businesses and such
other lines of business to which the Administrative Agent may consent.

 

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Holdings
will not nor will it permit any of Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each, an
“Investment”), except:

 

(a) (i) Equity Interests in Subsidiaries and Existing MGHL Joint Ventures owned
as of the Effective Date or which are in the process of being established as of
the Effective Date; (ii) loans and advances outstanding on the Effective Date
made by Holdings or any Subsidiary to Holdings or any Subsidiary; and (iii)
investments existing on the Effective Date (or in connection with Existing MGHL
Joint Ventures, are in the process of being established as of the Effective
Date) other than those described in this clause (a) (the “other investments”) as
long as: (A) the aggregate book value of all such other investments outstanding
on the Effective Date does not exceed $15,000,000 or (B) to the extent the
limits in clause (A) are exceeded, such other investments are described on
Schedule 6.04 hereto or are otherwise permitted by this Section 6.04;

 

(b) (i) Investments made after the Effective Date among Holdings, the Borrowers
and any other Loan Party, (ii) Investments by a Loan Party in any Subsidiary
that is

 

99

 

not a Loan Party in the form of any contribution or Disposition of the Equity
Interests of any Person that is not a Loan Party, and (iii) Investments made
after the Effective Date by Holdings, any Borrower or any other Subsidiary in
Holdings, any Borrower or any other Subsidiary (including in any Subsidiary that
is formed or created after the Effective Date); provided, that in the case of
this clause (iii), the aggregate outstanding amount of any such Investments made
by a Loan Party in a Subsidiary that is not a Loan Party shall not exceed an
amount equal to (x) $50,000,000 with respect to any such Investment in any one
Non-Loan Party or $100,000,000 in the aggregate for all such Investments by Loan
Parties in Subsidiaries that are Non-Loan Parties plus (y) the amount of any
such Investments otherwise permitted to be incurred under this Section 6.04
(including clauses (i) and (k) hereof);

 

(c) (i) Investments in any EBT outstanding on the Effective Date and Investments
made in an EBT after the Effective Date in satisfaction of requirements set
forth in the EBT Loan Agreements, and (ii) to the extent constituting an
Investment, payments made to or on behalf of an EBT to finance its
administrative expenses and similar operational expenses in the ordinary course
of business consistent with past practice;

 

(d) Investments made in accordance with Holdings’ approved investment policy as
it exists from time to time;

 

(e) Guarantees by Holdings of Indebtedness or other obligations of any
Subsidiary or by any Subsidiary of Indebtedness or other obligations of Holdings
or any other Subsidiary; provided, that in the case of any Guarantee by a Loan
Party of Indebtedness for borrowed money of a Non-Loan Party, the amount of such
Indebtedness shall not exceed (x) $50,000,000 with respect to any such
Indebtedness of any one Non-Loan Party or $100,000,000 in the aggregate for such
Indebtedness of all such Non-Loan Parties plus (y) the amount of any such
Investments otherwise permitted to be incurred under this Section 6.04
(including clauses (i) and (k) hereof);

 

(f) Investments in connection with Hedge Agreements permitted by Section 6.06;

 

(g) loans and advances to officers, directors, and employees of Holdings and its
Subsidiaries made in the ordinary course of business up to a maximum of: (i)
with respect to loans and advances made for travel and entertainment expenses,
$10,000,000 in the aggregate at any one time outstanding and (ii) with respect
to loans and advances for other purposes, $2,500,000 in the aggregate at any one
time outstanding;

 

(h) Investments to the extent the consideration paid therefore consists of
common Equity Interests of Holdings or MGHL or any of its Subsidiaries, in each
case, to the extent not resulting in a Change in Control;

 

(i) Investments not otherwise permitted hereunder, provided that the aggregate
outstanding amount of all such Investments does not exceed $100,000,000 and 8.0%
of Consolidated EBITDA as of the last day of the most recently ended Test
Period;

 

100

 

(j) Investments consisting of (or resulting from) Liens permitted under Section
6.02, Restricted Payments permitted under Section 6.07 (other than
Section 6.07(d)) and mergers, consolidations, amalgamations, liquidations,
windings up or dissolutions permitted under Section 6.03 or Dispositions
permitted by Section 6.05 (other than Section 6.05(d)); and

 

(k) in addition to the other Investments permitted by this Section 6.04 and
notwithstanding any limits imposed by the other permissions of this Section
6.04, Holdings and/or any Subsidiary may (x) purchase, hold or acquire
(including pursuant to a merger, consolidation or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to or make or permit to exist any
investment or any other interest in, any other Person (including any of the
foregoing with respect to a Non-Loan Party), (y) purchase or otherwise acquire
(in one transaction or a series of transactions) all or substantially all of the
assets of any other Person who is not a Subsidiary or all or substantially all
of the assets of a division or branch of such Person and/or (z) make any other
Investment, in each case, as long as at the time any such Investment is made:

 

(i) Default. No Default exists or would result therefrom;

 

(ii) Pro Forma Compliance. Holdings shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the Test Period then most recently ended and if an Elevated Leverage Period is
not then in effect, Holdings may assume that an Elevated Leverage Period was in
effect as of the end of such period if Holdings has the ability to elect the
current fiscal quarter as a Trigger Quarter; and

 

(iii) Joinder of Subsidiary. If a Material Subsidiary is acquired or created in
connection with such acquisition, to the extent such subsidiary would be
required to be joined as a Guarantor pursuant to Section 5.09, such Material
Subsidiary shall be joined as a Guarantor within the later of (i) 90 days after
the closing of the acquisition and (ii) the date otherwise required by Section
5.09 in the same manner as a Subsidiary is joined pursuant to Section 5.09.

 

Section 6.05 Asset Sales. Holdings will not, nor will it permit any Subsidiary
to Dispose of any asset, including any Equity Interest owned by it, except:

 

(a) Dispositions in the ordinary course of business of inventory, used or
surplus equipment and investments made or held in compliance with the
requirements of Section 6.04;

 

(b) Dispositions to Holdings or any Subsidiary so long as all amounts extended
by Loan Parties to acquire Equity Interests in, or assets of, Non-Loan Parties
shall be Investments permitted under Section 6.04, and other Dispositions
permitted by Section 6.03;

 

(c) Dispositions among Subsidiaries in connection with internal reorganizations
or restructurings and activities related to tax planning; provided that, after
giving effect to any such reorganization, restructuring or activity, neither
Guaranty Agreement, taken as a whole, is materially impaired;

 

101

 

(d) Dispositions permitted by Section 6.03 (other than Section 6.03(e)) and
Dispositions that constitute (i) Investments permitted under Section 6.04 (other
than Section 6.04(j)), (ii) Liens permitted under Section 6.02, and (iii)
Restricted Payments permitted under Section 6.07 (other than Section 6.07(d));
and

 

(e) other Dispositions of assets that are not permitted by any other clause of
this Section as long as at the time of such Disposition (i) no Default shall
exist or would result, (ii) such assets, together with any other assets Disposed
of in reliance on this clause (e) in the Test Period most recently ended shall
not, in the aggregate, account for more than 15% of Consolidated EBITDA or more
than 15% of the total revenues of Holdings and its Subsidiaries, on a
consolidated basis, in each case on a cumulative basis during the Test Period
most recently ended, and (iii) such assets and all other assets Disposed of in
reliance on this clause (e) during the term of this Agreement shall not, in the
aggregate, account for more than 30% of Consolidated EBITDA or more than 30% of
the total revenues of Holdings and its Subsidiaries, on a consolidated basis, in
each case on a cumulative basis during the Test Period most recently ended.

 

Section 6.06 Hedge Agreements. Holdings will not nor will it permit any
Subsidiary to, enter into any Hedge Agreement, except (a) Hedge Agreements
entered into to hedge or mitigate risks to which Holdings or a Subsidiary has
actual exposure (including any Hedge Agreements enter into in connection with
the issuance of any permitted Indebtedness that is convertible to Equity
Interests but not including any other Hedge Agreement entered into with respect
to Equity Interests), (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings or a Subsidiary and (c)
other Hedge Agreements entered into in the ordinary course of business and not
for speculative purposes.

 

Section 6.07 Restricted Payments. Holdings will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment except:

 

(a) Holdings may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;

 

(b) each Subsidiary may make Restricted Payments with respect to any class of
its Equity Interests; provided, that in the case of non-wholly owned
Subsidiaries, such Restricted Payments shall be made ratably with respect to the
applicable class of Equity Interests;

 

(c) Holdings may repurchase or cancel its Equity Interests related to Taxes on
employee equity plans in an aggregate amount of up to $200,000,000 per fiscal
year so long as no Default exists or would result therefrom;

 

(d) to the extent constituting a Restricted Payment, Holdings and its
Subsidiaries may consummate any transaction permitted by Section 6.04 (other
than Section 6.04(j)), Section 6.03 and Section 6.08 (other than Sections
6.08(b) and (c));

 

102

 

(e) Holdings or MGHL may, directly or indirectly, repurchase or otherwise
acquire, or make Restricted Payments on account of, Equity Interests in Holdings
or MGHL directly or indirectly held by any EBT on the Effective Date so long as
the proceeds of any such repurchase, acquisition or Restricted Payment are (i)
applied to repay any Indebtedness owed by the EBT to Holdings or MGHL under the
EBT Loan Agreements or (ii) to the extent no Indebtedness remains outstanding
under the EBT Loan Agreements, applied by an EBT Trustee for the benefit of, or
as compensation for, the employees of Holdings or its Subsidiaries; and

 

(f) Holdings may declare and make any other Restricted Payments (in addition to
Restricted Payments permitted by other clauses of this Section 6.07), provided,
that

 

(i) Default. No Default exists or would result therefrom; and

 

(ii) Pro Forma Compliance. Holdings shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the Test Period then most recently ended.

 

Section 6.08 Transactions with Affiliates. Holdings will not, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions on terms and conditions no less favorable to Holdings or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Holdings and its Subsidiaries to the
extent not otherwise prohibited under this Agreement; (c) any Restricted Payment
permitted by this Agreement; (d) payment of customary and reasonable directors
fees to directors who are not employees of Holdings or any Affiliate; and (e)
transactions involving the purchase or sale of products or services to or by
Affiliates in the financial services industry that are, in the case of this
clause (e), undertaken in the ordinary course of business or consistent with
past practices.

 

Section 6.09 Restrictive Agreements. Holdings will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of Holdings or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to
Holdings or any other Subsidiary or to Guarantee Indebtedness of Holdings or any
other Subsidiary; provided that the foregoing shall not apply to (i)
restrictions and conditions existing on the date hereof identified on Schedule
6.09 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (ii)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (iv) customary provisions in leases and other contracts
restricting the assignment thereof; (v) customary restrictions or conditions set
forth in any Permitted Capital Markets Debt Indenture; (vi) restrictions or
conditions imposed by any agreement that is assumed in connection with any
acquisition of

 

103

 

property or the Equity Interests of any Person, so long as the relevant
encumbrance or restriction relates solely to the Person and its subsidiaries
(including the Equity Interests of the relevant Person or Persons) and/or
property so acquired and was not created in connection with or in anticipation
of such acquisition; (vii) restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions are no more restrictive taken as a whole than the restrictions and
conditions contained herein (or this Agreement is modified (with only the
consent of MGHL and the Administrative Agent) to include such other
restrictions); and (viii) restrictions or conditions imposed by any EBT Document
or imposed by applicable law in connection with an EBT.

 

Section 6.10 Change in Fiscal Year. No Borrower will change the manner in which
either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld, delayed or conditioned); provided that the foregoing
shall not be applicable to any Person, the Equity Interest of which are acquired
by Holdings or a Subsidiary that becomes a Borrower after the Effective Date if
such change is made so that the last day of such Borrower’s fiscal year or the
last days of the first three fiscal quarters of such Borrower’s fiscal year
coincides with that of Holdings; provided, further, it is understood and agreed
that Holdings or any Subsidiary may change the manner and timing of its fiscal
year and fiscal quarters on or about the Effective Date to coincide with the
fiscal year and fiscal quarters of IHS.

 

Section 6.11 Anti-Corruption Laws and Sanctions. No Borrowing will be made nor
the proceeds thereof used directly or indirectly (a) for the purpose of funding
payments to any officer or employee of a Governmental Authority, or any Person
controlled by a Governmental Authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in violation of applicable Anti-Corruption Laws or otherwise
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money or anything else of value to any Person in violation
of Anti-Corruption Laws, (b) for the purpose of financing the activities of or
any transactions with any Sanctioned Person or Sanctioned Country, or (c) in any
other manner that would result in a violation of any Sanctions applicable to any
party hereto.

 

ARTICLE VII

Financial Covenants

 

Until the Loan Obligations have been Fully Satisfied, Holdings covenants and
agrees with the Lenders that:

 

Section 7.01 Interest Coverage Ratio. As of the last day of each Test Period,
Holdings will not permit the Interest Coverage Ratio calculated as of such date
to be less than 3.00 to 1.00.

 

Section 7.02 Leverage Ratio. As of the last day of each Test Period indicated
below, Holdings will not permit the Leverage Ratio calculated as of such date to
exceed the ratio set

 

104

 

forth below opposite such date (such maximum ratio, the “Maximum Leverage
Ratio”):



 

Test Period Maximum Leverage Ratio Three consecutive Test Periods ended after
the Effective Date; and 3.75 to 1.00 Thereafter 3.50 to 1.00

 

Notwithstanding the foregoing, if, with respect to any fiscal quarter of
Holdings: (a) Holdings or any Subsidiary has entered into an acquisition or
similar Investment permitted by Section 6.04 in such fiscal quarter and (b) the
sum of the consideration paid for such acquisition or similar Investment plus
the aggregate consideration paid by Holdings and its Subsidiaries for all such
acquisitions and similar Investments consummated during that same fiscal quarter
and the immediately preceding fiscal quarter, is equal to or greater than
$100,000,000 (the requirements of clauses (a) and (b), herein the “Acquisition
Threshold”), then Holdings may declare such fiscal quarter to be a Trigger
Quarter, such election to be made by Holdings on or before the Election Date for
such fiscal quarter. If Holdings has notified the Administrative Agent in
writing that an Acquisition Threshold has been achieved and has elected a
Trigger Quarter or shall be deemed to have selected a Trigger Quarter, then the
Maximum Leverage Ratio shall be increased to 3.75 to 1.00 during the related
Elevated Leverage Period. Once a Trigger Quarter is elected or deemed elected,
no subsequent Trigger Quarter may be elected or deemed elected by Holdings
unless and until the actual Leverage Ratio is less than or equal to 3.50 to 1.00
as of the end of two consecutive fiscal quarters of Holdings after the election.

 

ARTICLE VIII

Events of Default

 

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

 

(a) Principal Payment. Any Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

(b) Interest and Fee Payments. Any Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

 

(c) Representation or Warranties. Any representation, warranty or certification
that is not qualified by a materiality standard and is made or deemed made by or
on

 

105

 

behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made or any representation, warranty or certification that
is qualified by a materiality standard and is made or deemed made by or on
behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made;

 

(d) Covenant Violation; Immediate Default. Holdings shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01, 5.02,
5.03 (with respect to the existence of Holdings or any Borrower) or 5.08 or in
Article VI or in Article VII;

 

(e) Covenant Violation with Cure Period. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower Representative (which
notice will be given at the request of any Lender);

 

(f) Cross Payment Default. Holdings or any Subsidiary shall default in payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable period of notice and grace provide with respect thereto;

 

(g) Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h) Involuntary Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of Holdings or any Material Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state, provincial or foreign
examinership, bankruptcy, arrangement, liquidation, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
interim receiver, examiner, administrator, trustee, custodian, monitor,
sequestrator, conservator or similar official for Holdings or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

106

 

(i) Voluntary Bankruptcy. Holdings or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 8.01,
(iii) apply for or consent to the appointment of a receiver, interim receiver,
trustee, custodian, monitor, sequestrator, conservator or similar official for
Holdings or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) Other Insolvency. Holdings or any Material Subsidiary shall (i) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due, (ii) suspend or threaten to suspend making payments on any of
its debts by reason of actual anticipated financial difficulties or (iii)
commence negotiation with one or more of its creditors with a view to
rescheduling any of its debt;

 

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against Holdings, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Holdings or any Subsidiary to enforce any such judgment;

 

(l) ERISA Events. An ERISA Event or Termination Event shall have occurred or a
Lien on any assets of the Borrower, Holdings or any ERISA Affiliate shall have
been imposed under Section 430(k) of the Code or Sections 303(k) or 4068 of
ERISA, in each case, that, in the reasonable opinion of the Administrative
Agent, when taken together with all other ERISA Events and Termination Events
that have occurred and all other Liens on assets of the Borrower, Holdings or
any ERISA Affiliate imposed under Section 430(k) of the Code or Sections 303(k)
or 4068 of ERISA, could reasonably be expected to result in a Material Adverse
Effect;

 

(m) Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby; or

 

(n) Change in Control. A Change in Control shall occur;

 

107

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrowers; and in case
of any event with respect to any Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers. In addition, if any Event of Default exists, the
Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all other rights and remedies afforded by the laws of the State
of New York or any other jurisdiction, by any of the Loan Documents, by equity,
or otherwise.

 

Section 8.02 Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the applicable Loan Party. In such event, Holdings shall, at the
request of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.13(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.

 

Section 8.03 Limitation on Separate Suit. No suit shall be brought against any
Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.

 

ARTICLE IX

The Administrative Agent

 

Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably

 

108

 

incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and the Borrowers
shall not have rights as a third party beneficiaries of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent, (a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Borrowers or any of their respective Affiliates that is communicated to
or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in

 

109

 

writing to the Administrative Agent by the Borrower Representative, a Lender or
the Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 9.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Bank
and the Borrower

 

110

 

Representative. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower Representative,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States;
provided that consultation with the Borrower Representative in connection with
the appointment of any successor Administrative Agent shall only be required so
long as no Event of Default has occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower Representative, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Holdings to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Holdings and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

111

 

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all Obligations with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.05(e). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04(c). Upon the appointment by the
Borrower Representative of a successor Issuing Bank or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as applicable, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Lead Arrangers or Syndication
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

 

Section 9.09 Powers and Immunities of Fronting Parties. No Fronting Party nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken by any of them hereunder or otherwise in connection with any Loan Document
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the preceding sentence, each Fronting Party: (a)
shall have no duties or responsibilities except those expressly set forth in the
Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in,

 

112

 

or received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Borrowers), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts, and (e) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties. As to any matters not expressly provided for by any
Loan Document, each Fronting Party shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by the Required Lenders, and such instructions of the Required Lenders
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and the Administrative Agent; provided, however, that no Fronting
Party shall be required to take any action which exposes it to personal
liability or which is contrary to any Loan Document or applicable law.

 

Section 9.10 Permitted Release of Subsidiary Loan Parties. If no Default exists
or would result and the Administrative Agent shall have received a certificate
of a Financial Officer of the Borrower Representative requesting the release of
a Subsidiary Loan Party, certifying that (a) no Default exists or will result
from the release of the Subsidiary Loan Party; (b) after giving pro forma effect
to the release, the Aggregation Test is satisfied as of the then most recently
ended fiscal quarter; (c) the Subsidiary Loan Party is being released (or will
be released following its release hereunder) from its obligations in respect of
the Permitted Capital Markets Debt; and (d) the Administrative Agent is
authorized to release such Subsidiary Loan Party because either (i) the Equity
Interest issued by such Subsidiary Loan Party or the assets of such Subsidiary
Loan Party have been Disposed of in a transaction permitted by Section 6.05
(including with the consent of the Required Lenders pursuant to Section
10.02(b)), (ii) such Subsidiary is not otherwise required to Guarantee any of
the Obligations under this Agreement, (iii) with respect to any Subsidiary Loan
Party that is a party to the US Guaranty, such Subsidiary is (or shall become
pursuant to a transaction permitted by the Loan Documents) a CFC, CFC Holdco or
a Subsidiary of a CFC or (iv) such Subsidiary is an Excluded Subsidiary, then
the Administrative Agent is irrevocably authorized by the Guaranteed Parties,
without any consent or further agreement of any Guaranteed Party to release such
Subsidiary Loan Party from all obligations under the Loan Documents. The
Administrative Agent shall execute any release documents in accordance with the
immediately preceding sentence promptly upon request of the Borrower
Representative without the consent or further agreement of any Guaranteed Party.

 

Section 9.11 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any

 

113

 

Affiliate of any Lender who is owed any Obligation. The Administrative Agent
shall deal solely and directly with the related Lender of any such Affiliate in
connection with all matters relating to the Loan Documents. The Obligation owed
to such Affiliate shall be considered the Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.

 

ARTICLE X

Miscellaneous

 

Section 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to any Loan Party, to the Borrower Representative at 15 Inverness Way
East, Englewood, Colorado 80112, Attention: Executive Vice President and Chief
Financial Officer, Telecopy: 303-754-4025; Email: Todd.Hyatt@ihsmarkit.com; with
copies to:

 

(A) Sari Granat, Executive Vice President and General Counsel, Markit Group
Holdings Limited, 25 Ropemaker Street, 4th floor Ropemaker Place, London, United
Kingdom EC2Y 9LY; Telephone: +44 20 7260 2000; Email: Sari.Granat@ihsmarkit.com

 

(B) Grant Nicholson, Treasurer, IHS Inc., 15 Inverness Way East, Englewood,
Colorado 80112; Telephone: (303)-858-6299, Telecopy: 303-754-4025; Email:
Grant.Nicholson@ihsmarkit.com; and

 

(C) Sue Saunders, Treasury Group, Markit Group Holdings Limited, The Capitol
Building, Oldbury, Bracknell, Berkshire, United Kingdom RG12 8FZ; Telephone: +44
(0) 1344 328327; Email: Susan.Saunders@ihsmarkit.com.

 

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to Bank of America, N.A., Bank of America Plaza, 901 Main St., Dallas, TX
75202-3714; Mailcode: TX1-492-14-11; Attention: Michelle Diggs; Telephone:
972-338-3812; Telecopy: 214-290-9463; Email: michelle.diggs@baml.com; and

 

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of

 

114

 

receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the Issuing Bank or the Borrower
Representative may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt, subject to the next paragraph.

 

Unless the Administrative Agent otherwise prescribes (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, the Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

 

Section 10.02 Waivers; Amendments.

 

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would

 

115

 

otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b) Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x)
pursuant to an Increased Commitment Supplement executed in accordance with the
terms and conditions of Section 2.21 which only needs to be signed by the
Borrowers, the Administrative Agent and the Lenders increasing or providing new
Revolving Commitments or agreeing to make additional Term Loans thereunder and
(y) in the case of this Agreement and any circumstance other than as described
in clause (x), pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrowers and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b), (c), (e), (f) or (g)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders,” “Guaranteed Party” or
“Obligation” (or any term defined therein) or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all of the value of the Guarantees under the Guaranty
Agreements (except as expressly provided in Section 9.10) or limit its liability
in respect of such Guarantee, without the written consent of each Lender, or
(vii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class; provided further that (A)
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank, any Available Currency Lender,
any Canadian Currency Lender or the Swingline Lender without the prior written
consent of the Administrative Agent, the Issuing Bank, such Available Currency
Lender, such Canadian Currency Lender or the Swingline Lender, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving
Lenders, the Term Lenders, the Available Currency Lenders or the Canadian
Currency Lenders but not any other group of Lenders, may be effected by an
agreement or agreements in writing

 

116

 

entered into by the Borrowers and requisite percentage in interest of the
affected Class of Lenders.

 

Notwithstanding anything herein to the contrary, (i) solely with the written
consent of the Issuing Bank, this Agreement may be amended, modified or
supplemented (x) to increase or decrease the limit on the LC Exposure contained
in Section 2.05(b)(i) or (y) waive, amend or modify any condition precedent set
forth in Section 4.02 hereof as it pertains to the issuance, amendment renewal
or extension of any Letter of Credit; (ii) solely with the written consent of
the Swingline Lender and the Administrative Agent, this Agreement may be
amended, modified or supplemented (x) to increase or decrease the amount of the
Swingline Loan commitment contained in Section 2.04(a)(i) or (y) as necessary
and appropriate, in the reasonable opinion of the Administrative Agent and the
Swingline Lender, to permit the Swingline Lender to make Swingline Loans in
currencies other than Dollars; (iii) guaranties executed by the Loan Parties in
connection with this Agreement may be amended, supplemented and/or waived with
the consent of the Administrative Agent at the request of the Borrower
Representative without the input or need to obtain the consent of any other
Lenders (x) to comply with Requirements of Law or advice of local counsel or (y)
to be consistent with this Agreement and the other Loan Documents; (iv) the
Borrowers and the Administrative Agent may, without the input or consent of any
other Lender (other than the relevant Lenders providing Loans under such
Sections), effect amendments to this Agreement and the other Loan Documents as
may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agent (x) to effect the provisions of Sections 2.21 or 2.24, or
any other provision specifying that any waiver, amendment or modification may be
made with the consent or approval of the Administrative Agent and (y) if the
Administrative Agent and the Borrower Representative have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error, omission or any other
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Borrower Representative shall be permitted to amend
such provision solely to address such matter and (v) the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender,
enter into any amendment, modification or waiver of this Agreement and the other
Loan Documents, or enter into any new agreement or instrument, to effect the
granting and perfection of liens to the extent the Loan Parties are required to
equally or ratably secure the Indebtedness under this Agreement pursuant to
Section 2.21, or as required by local law to give effect to, or protect any
guarantee or security interest for the benefit of the Lenders, in any property
or so that the security interests therein comply with applicable law.
Notification of such amendments shall be made by the Administrative Agent to the
Lenders promptly upon any such amendment becoming effective, provided, that
failure of the Administrative Agent to provide such notice shall not render any
such amendment ineffective.

 

(c) Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrowers may, at their
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in

 

117

 

accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower Representative shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (c) the Borrowers or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b).
Notwithstanding the foregoing, a Non-Consenting Lender shall be deemed to have
assigned all of its rights, interests and obligations under this Agreement upon
its receipt of the amounts described in the preceding clause (b).

 

Section 10.03 Expenses; Indemnity; Damage Waiver.

 

(a) Expenses. Holdings shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agents and the Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Syndication Agents, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Syndication Agents, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) Indemnity. Holdings indemnifies the Administrative Agent, the Syndication
Agents, the Lead Arrangers the Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and holds each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by

 

118

 

Holdings or any Subsidiary, or any Environmental Liability related in any way to
Holdings or any Subsidiary, (iv) the failure to pay any Loan or LC Disbursement
denominated in an Available Currency, or any interest thereon, in the Available
Currency in which such Loan was originally made or applicable Letter of Credit
issued or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This Section 10.03(b) shall not apply to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
in respect of a non-Tax claim.

 

(c) Lenders’ Agreement to Pay. To the extent that Holdings fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures and unused Commitments at the time.

 

(d) Waiver of Damages. To the extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e) Payment. All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

 

Section 10.04 Successors and Assigns.

 

(a) Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit, any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), except that (i)

 

119

 

the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit, any Affiliate of a Lender who is owed any of the Obligations
and any Indemnitee), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b) Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than Holdings, any
Subsidiary or a natural person) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment (including
any Incremental Commitment added pursuant to Section 2.21) and the Loans at the
time owing to it) with the prior written consent of:

 

(A) the Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that no consent of the Borrower Representative shall be
required for an assignment of any (x) Revolving Commitment to an assignee that
is a Lender with a Revolving Commitment, an Affiliate of a Lender or an Approved
Fund immediately prior to giving effect to such assignment or (y) all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment or, if an Event of Default
exists, any other Person; provided further that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;

 

(B) the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment of any (x) Revolving Commitment to an assignee that is a
Lender with a Revolving Commitment, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment or (y) all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
immediately prior to giving effect to such assignment or;

 

(C) with respect to any assignment of a Revolving Commitment, the Issuing Bank,
which shall not be unreasonably withheld or delayed; provided that no consent of
the Issuing Bank shall be required (x) for an assignment of all or any portion
of a Term Loan or (y) if no LC Exposure is outstanding and the commitment of
such Issuing Bank to issue Letters of Credit has terminated;

 

(D) with respect to any assignment of a Revolving Commitment, the Swingline
Lender, which shall not be unreasonably withheld or

 

120

 

delayed; provided that no consent of the Swingline Lender shall be required (x)
for an assignment of all or any portion of a Term Loan or (y) if no Swingline
Exposure is outstanding and the commitment of the Swingline Lender hereunder to
make Swingline Loans has terminated; and

 

(E) each Available Currency Lender and each Canadian Currency Lender, which
shall not be unreasonably withheld or delayed, provided that no consent of an
Available Currency Lender or Canadian Currency Lender shall be required (x) for
an assignment of all or any portion of a Term Loan or (y) if no Available
Currency Loans or Canadian Currency Loans, as the case may be, are outstanding
and the commitments of such Lender to make Available Currency Loans or Canadian
Currency Loans, as the case may be, has terminated.

 

Holdings shall be permitted to withhold its consent (if such consent is required
according to the above) to an assignment if, among other reasons, the assignment
would cause IHS Global S.A. to be in violation of the Non-Qualifying Bank
Creditor Rules.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender’s Commitment to less than $10,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default exists;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) each assignee (other than an assignee that will be a Term Lender) must meet
the criteria set forth in the definition of “Available Currency Lender”;

 

(D) each assignee (other than an assignee that will be a Term Lender) must meet
the criteria set forth in the definition of “Canadian Currency Lender”;

 

(E) each assignment by any Revolving Lender, Available Currency Lender or
Canadian Currency Lender shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect

 

121

 

of Revolving Loans, Revolving Commitments, Available Currency Loans, Available
Currency Commitments, Canadian Currency Loans and Canadian Currency Commitments;
and

 

(F) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). If any such assignment by a Lender holding a
promissory note hereunder occurs after the issuance of any promissory note
pursuant to Section 2.09(e) to such Lender, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender such promissory note to the Administrative Agent for cancellation, and
thereupon the applicable Borrower shall issue and deliver a new promissory note,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices outside the United Kingdom a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The

 

122

 

Register shall be available for inspection by any Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c) Participations. (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(e) and 2.17(g) (it being understood that the
documentation required under Section 2.17(e) and 2.17(g) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at one of its offices outside of
the United Kingdom a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that

 

123

 

such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) or 2.17(g) as though it were a Lender.

 

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower Representative and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Borrower Representative, resign as Swingline Lender. In
the event of any such resignation as Issuing Bank or Swingline Lender, the
Borrower Representative shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder (subject to such Lender’s
acceptance of its appointment as Issuing Bank or Swingline Lender); provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as Issuing Bank or Swingline Lender
hereunder, as the case may be. If Bank of America resigns as Issuing Bank, it
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in unreimbursed amounts pursuant to Section 2.05(e)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor Issuing Bank and/or Swingline Lender (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the

 

124

 

time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Obligations have been Fully
Satisfied. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 10.08 Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this

 

125

 

Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the Borrower Representative and the Administrative
Agent after any such application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such application.

 

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) Governing Law. This Agreement and all claims and causes of action arising
out of this Agreement or any other Loan Document shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5-1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

(b) Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER, ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this

 

126

 

Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Each party
hereby irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Loan Document that service of process was
in any way invalid or effective. Nothing herein shall affect the right of the
Administrative Agent or any other Creditor to serve process in another manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Loan Party in any other jurisdiction.

 

(e) Process Agent. Each Loan Party hereby irrevocably designates, appoints and
empowers Holdings with offices at 25 Ropemaker Street, 4th floor Ropemaker
Place, London, United Kingdom EC2Y 9LY; Attn: Sari Granat, Executive Vice
President and General Counsel, Telephone: +44 20 7260 2000; Email:
sari.granat@ihsmarkit.com as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. Holdings accepts such appointment
and the similar appointments contained in the other Loan Documents and agrees to
so act on the behalf of each Loan Party hereunder and under the other Loan
Documents until the Full Satisfaction of the Obligations. If for any reason
Holdings shall cease to be available to act as such, each Loan Party agrees to
designate a new designee, appointee and agent in the United States on the terms
and for the purposes of this provision satisfactory to the Administrative Agent
under this Agreement.

 

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by

 

127

 

any regulatory authority (including any self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to the recipient of such Information entering into an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Loan Parties and other than
as a result of a breach known to such party by such source of any confidentially
agreement binding upon the source or (i) subject to the recipient of such
Information entering into an agreement containing provisions substantially the
same as those of this Section, to any credit insurance provider relating to the
obligations under this Agreement. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the applicable Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.13 Maximum Interest Rate.

 

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrowers. The Maximum Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges contracted for, charged, or received in connection with the
Loan Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower
Representative at the time of such change in the Maximum Rate.

 

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the maximum amount permitted by
applicable

 

128

 

law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither any Borrower nor the sureties, guarantors,
successors, or assigns of any Borrower shall be obligated to pay the excess
amount of such interest or any other excess sum paid for the use, forbearance,
or detention of sums loaned pursuant hereto. In the event any Lender ever
receives, collects, or applies as interest any such sum, such amount which would
be in excess of the maximum amount permitted by applicable law shall be applied
as a payment and reduction of the principal of the obligations outstanding
hereunder, and, if the principal of the obligations outstanding hereunder has
been paid in full, any remaining excess shall forthwith be paid to the
applicable Borrowers. In determining whether or not the interest paid or payable
exceeds the Maximum Rate, each Borrower and each Lender shall, to the extent
permitted by applicable law, (a) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.

 

(c) Canada Interest Rate Provisions. Without limiting paragraphs (a) and (b) of
this Section, in no event shall the aggregate “interest” (as defined in Section
347 (the “Criminal Code Section”) of the Criminal Code (Canada)), payable to any
Lender holding any Loan owing by any Canadian Borrower under this Agreement or
any other Loan Document exceed the effective annual rate of interest lawfully
permitted under the Criminal Code Section on the “credit advanced” (as defined
in such section) under this Agreement or any other Loan Document. Further, if
any payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the affected Lender and
Canadian Borrower and such “interest” shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the Criminal Code Section so as to result
in a receipt by such Lender of interest at a rate not in contravention of the
Criminal Code Section, such adjustment to be effected, to the extent necessary,
as follows: (i) first, by reducing the amounts or rates of interest required to
be paid to that Lender; and (ii) then, by reducing any fees, charges, expenses
and other amounts required to be paid to the affected Lender that would
constitute “interest”. Notwithstanding the above, and after giving effect to all
such adjustments, if any Lender holding any Loan owing by a Canadian Borrower
shall have received an amount in excess of the maximum permitted by the Criminal
Code Section and the Criminal Code Section is applicable to the Loans to each
Canadian Borrower hereunder (notwithstanding the choice of New York law as the
governing law hereunder), then the applicable Canadian Borrower shall be
entitled, by notice in writing to the affected Lender, to obtain reimbursement
from that Lender in an amount equal to such excess.

 

Section 10.14 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature

 

129

 

whatsoever to any Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.

 

Section 10.15 No Fiduciary Relationship. Each Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan
Parties and the Guaranteed Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Agreement or the other
Loan Documents, irrespective of whether the Guaranteed Parties have advised or
are advising the Loan Parties on other matters, and the relationship between the
Guaranteed Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Guaranteed Parties, on the one hand, and the Loan Parties, on the other hand,
have an arm’s length business relationship that does not directly or indirectly
give rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan
Parties or their affiliates on the part of the Guaranteed Parties, (c) the Loan
Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Guaranteed Parties are engaged in a broad
range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Guaranteed Parties have no obligation to
disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Guaranteed Party has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by it and the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties, any of their affiliates or any other Person, (g) none of
the Guaranteed Parties has any obligation to the Loan Parties or their
affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such
Guaranteed Party and the Loan Parties or any such affiliate and (h) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Guaranteed Parties or
among the Loan Parties and the Guaranteed Parties.

 

Section 10.16 Construction. Holdings and the Borrowers, each other Loan Party
(by its execution of the Loan Documents to which it is a party), the
Administrative Agent and each Lender acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by the parties thereto.

 

Section 10.17 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated

 

130

 

hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Borrowing Requests, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

Section 10.19 USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Loan Party, which information includes the name and address of
the Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Party in accordance
with the Patriot Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

Section 10.20 Canadian Anti-Money Laundering Legislation. Each Loan Party
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence. If the Administrative Agent has obtained
any such information relating to the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Administrative Agent:

 

(i) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

 

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

131

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

 

Section 10.21 Judgment Currency. This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances. A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the Loan
Parties in respect of any such sum due from it to the relevant payee under any
Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Loan Parties, as a separate obligation
and notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

 

Section 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:(a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or

 

132

 

a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

133

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Holdings:       IHS MARKIT LTD.           By:    /s/ Lance Uggla     Name:  
Lance Uggla     Title:    Chief Executive Officer       Initial Term Borrower:  
    MARKIT GROUP HOLDINGS LIMITED           By:  

/s/ Lance Uggla

    Name: Lance Uggla     Title:    Director         US Revolving Borrowers:    
  IHS GLOBAL INC.           By:

/s/ Stephen Green

    Name: Stephen Green     Title:    Executive Vice President, Legal and
Corporate Secretary

 

  Non-US Borrowers:       MARKIT GROUP HOLDINGS LIMITED           By:  

/s/ Lance Uggla

    Name:   Lance Uggla     Title:    Director

 

  IHS GLOBAL S.A.           By:  

/s/ Stephen Green

    Name:   Stephen Green     Title:    Proxy Holder

 





 

 

  IHS GLOBAL CANADA LIMITED           By:  

/s/ Stephen Green

    Name:   Stephen Green     Title:    Assistant Secretary

 





  Agent and Lenders:      

BANK OF AMERICA, N.A.



as Administrative Agent,



          By:  

/s/ Angela Larkin

    Name:   Angela Larkin     Title: Assistant Vice President



 



 

 

BANK OF AMERICA, N.A.



as Issuing Bank, Swingline Lender and as a Lender,



          By:  

/s/ Jeannette Lu

    Name:   Jeannette Lu     Title: Director



 

  For purposes of the Canadian Currency Commitment       BANK OF AMERICA, N.A.
(CANADA BRANCH)           By:  

/s/ Medina Sales de Andrade

    Name:   Medina Sales de Andrade     Title: Vice President



 

  JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH)           By:  

/s/ Michael N. Tam

    Name:   Michael N. Tam     Title: Senior Vice President



 

  JPMORGAN CHASE BANK, N.A.           By:  

/s/ Maria Riaz

    Name:   Maria Riaz     Title: Vice President



 

  HSBC BANK PLC, as a Lender           By:  

/s/ Sinead Murphy

    Name:   Sinead Murphy     Title: Director



 

  ROYAL BANK OF CANADA, London Branch as a Lender           By:  

/s/ Matt Rowe

    Name:   Matt Rowe     Title: Authorized Signatory

 

  RBC Europe Limited, as a Lender           By:  

/s/ Gregory Donovan

    Name:   Gregory Donovan     Title: Authorized Signatory



 

  The Royal Bank of Scotland plc, as a Lender           By:  

/s/ Jonathan Eady

    Name:   Jonathan Eady     Title: Vice President



 

  Wells Fargo Bank N.A., as a Lender           By:  

/s/ Kieran Mahon

    Name:   Kieran Mahon     Title: Director



 

  Compass Bank, as a Lender           By:  

/s/ Mark K. Sutherland

    Name:   Mark K. Sutherland     Title: Senior Vice President



 

  TD BANK, N.A., as a Lender           By:  

/s/ Craig Welch

    Name:   Craig Welch     Title: Senior Vice President



 

  U.S. Bank National Association, as a Lender           By:  

/s/ Jeff Benedix

    Name:   Jeff Benedix     Title: Vice President



 

  Citizens Bank, N.A., as a Lender           By:  

/s/ William E. Rurode, Jr.

    Name:   William E. Rurode, Jr.     Title: Managing Director



 

  PNC BANK NATIONAL ASSOCIATION, as a Lender           By:  

/s/ Philip K. Liebscher

    Name:   Philip K. Liebscher     Title: Senior Vice President



 

  Morgan Stanley Bank Senior Funding, Inc., as a Lender           By:  

/s/ Kenya Yamamoto

    Name:   Kenya Yamamoto     Title: Vice President



 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender           By:  

/s/ Lillian Kim

    Name:   Lillian Kim     Title: Director

 

  The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch, as a Lender          
By:  

/s/ Jack Shuai

    Name:   Jack Shuai     Title: Director and Relationship Manager



 

  GOLDMAN SACHS BANK USA, as a Lender           By:  

/s/ Rebecca Kratz

    Name:   Rebecca Kratz     Title: Authorized Signatory



 

  SUNTRUST BANK, as a Lender           By:  

/s/ Justin Lien

    Name:   Justin Lien     Title: Director



 

  Sumitomo Mitsui Banking Corporation, as a Lender           By:  

/s/ David W. Kee

    Name:   David W. Kee     Title: Managing Director



 

  BNP Paribas, as a Lender     By:  

/s/ Charles de Clapiers

    Name:   Charles de Clapiers     Title: Director

 

  By:  

/s/ Todd Rogers

    Name:   Todd Rogers     Title: Director



 

  FIRST HAWAIIAN BANK, as a Lender           By:  

/s/ Jeffrey K. Inouye

    Name:   Jeffrey K. Inouye     Title: Vice President



 

EXHIBIT A
TO
IHS INC.
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

EXHIBIT A, Cover Page

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________
and is an Affiliate/Approved Fund of [identify Lender]2]           UK DTTP
Number (if any):__________________       3. Borrower(s): Markit Group Holdings
Limited and certain of its Subsidiaries (the “Borrowers”)       4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 



 

 

2 Select as applicable.

 



ASSIGNMENT AND ASSUMPTION, Page 1

 

 

5. Credit Agreement: Credit Agreement dated as of July 12, 2016, among IHS
Markit Ltd., certain of its subsidiaries, the Lenders parties thereto, Bank of
America, N.A., as Administrative Agent, and the other agents parties thereto.  
    6. Assigned Interest:  

 





Facility Assigned3 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans4   $ $ %  
$ $ %   $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR           [NAME OF ASSIGNOR]                   By:        Title:   



 

 



 

 

3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Tranche A-1 Loans”, “Tranche A-2 Loans”, “Incremental Term Loans”,
“Available Currency Loans”, “Canadian Currency Loan”, etc.). Each assignment by
a Revolving Lender, Available Currency Lender or Canadian Currency Lender shall
be made as an assignment of a proportionate amount of all the assigning Lender’s
rights and obligations in respect of Revolving Loans, Revolving Commitments,
Available Currency Loans, Available Currency Commitments, Canadian Currency
Loans and Canadian Currency Commitments.

 

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2

 

 



  ASSIGNOR           [NAME OF ASSIGNOR]                   By:        Title:   



 

ASSIGNMENT AND ASSUMPTION, Page 3

 

[Consented to and]5 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank

 



By:         Title:      

 

[Consented to:]6    

 

MARKIT GROUP HOLDINGS LIMITED           By:       Title:    



 

 

 

 

 

 

 



 

  

5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

6 To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

 

 

ASSIGNMENT AND ASSUMPTION, Page 4

 

ANNEX 1

 

IHS Markit Ltd.
Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 3.04 or 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal,

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



 

interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the law of
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



 

EXHIBIT B
TO
IHS INC.
CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

 

EXHIBIT B, Cover Page

 

COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, _____

 

To:Bank of America, N.A.



135 S. LaSalle Street



Mailcode: IL4-135-09-61
Chicago, IL 60603



Attention: Angela Larkin
Telephone: 312.828.3882
Telecopy: 877.206.8409



Email: angela.larkin@baml.com

 

and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of July 12, 2016, among IHS Markit Ltd. (“Holdings”), certain of its
subsidiaries named therein (collectively, the “Borrowers”), Bank of America,
N.A. as agent, and the Lenders named therein. All capitalized terms, unless
otherwise defined herein, shall have the same meanings as in the Agreement. All
the calculations set forth below shall be made pursuant to the terms of the
Agreement.

 

The undersigned, an authorized financial officer of Holdings in his capacity as
such financial officer and not in his individual capacity, does hereby certify
to the Administrative Agent and the Banks that:

 



1. DEFAULT   No Default has occurred or, if a Default has occurred, I have
described on the attached Exhibit “A” the nature thereof and the steps taken or
proposed to remedy such Default.         Compliance 2. SECTION 5.01 - Financial
Statements and Records               (a)    Annual audited financial statements
of Holdings on a consolidated basis within 90 days after the end of each fiscal
year end (together with Compliance Certificate).     Yes No N/A             (b)
  Quarterly unaudited financial statements of Holdings on a consolidated basis
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (together with Compliance Certificate).     Yes No N/A



 



COMPLIANCE CERTIFICATE, Page 1



 

 



3. SECTION 5.09 - Additional Subsidiaries               (a) Are there any
Subsidiaries which are both:     Yes No               (i) not a party to a
Guaranty Agreement; and                       (ii) a Material Subsidiary (other
than any such Material Subsidiary that is a CFC Holdco, a CFC or a subsidiary of
a CFC)                      

(b) As of such fiscal quarter end, does the combined total revenue of the
Subsidiaries who are Guarantors plus the unconsolidated revenue of all the
Borrowers, each as determined for the past consecutive four fiscal quarters then
ended, equal or exceed 60% of Holdings’ consolidated total revenue for such
period?



    Yes No               If 3(a) and 3(b) are both yes, joinder of additional
Subsidiaries required?     Yes No                           4. SECTION 7.01 -
Interest Coverage Ratio                       (a) Consolidated EBITDA (from
Schedule 1)   $________                   (b) Consolidated Interest Expense  
$________                   (c) Line 4(a) ÷ Line 4(b)   ___ to 1.00            
      (d) Minimum Interest Coverage Ratio permitted by the Agreement   3.00 to
1.00   Yes No             5. SECTION 7.02 - Leverage Ratio7                    
  (a) Consolidated Funded Indebtedness   $________                   (b)
Consolidated EBITDA (for Schedule 1)   $________                   (c) Actual
Leverage Ratio: 5(a) ¸ 5(b)=   ___ to 1.00                   (d) Maximum
Leverage Ratio   [3.50][3.75] to 1.00   Yes No            

 



 

 

7  If Holdings has notified the Administrative Agent in writing that an
Acquisition Threshold has been achieved and has elected a Trigger Quarter, then
the Maximum Leverage Ratio shall be increased to 3.75 to 1.00 during the related
Elevated Leverage Period.

 

 





COMPLIANCE CERTIFICATE, Page 2



 

 



6. Determination of Applicable Rate                       (a) Leverage Ratio
(from 5(c))   ___ to 1.00                   (b) Adjustment to margin and fees
required (see pricing grid on Schedule 2)       Yes No             (c) If
adjustment required, set forth below new margins and fees                      
(i) ABR Spread and Canadian Prime Rate Spread   _______%       (ii) Commitment
Fee Rate   _______%       (iii) Fixed Rate Spread   _______%                  
7. ATTACHED SCHEDULES   Attached hereto as schedules are the calculations
supporting the computation set forth above in this Certificate.  All information
contained herein and on the attached schedules is true and correct.   8.
FINANCIAL STATEMENTS   The financial statements attached hereto were prepared in
accordance with GAAP and fairly present in all material respects (subject to
year end audit adjustments and absence of footnotes) the financial conditions
and the results of the operations of the Persons reflected thereon, at the date
and for the periods indicated therein.   9. CONFLICT   In the event of conflict
between this Certificate and the Agreement, the Agreement shall control.







 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 



  IHS MARKIT LTD.                   By:         Name:       Title:  



 

 

COMPLIANCE CERTIFICATE, Page 3



 

SCHEDULE 1
TO
COMPLIANCE CERTIFICATE

 

Consolidated EBITDA.           (1) Consolidated Net Earnings: $___________      
      (a) Consolidated Interest Expense $___________     (b) Consolidated Income
Tax Expense $___________     (c) Consolidated Depreciation and Amortization
Charges $___________     (d) non-cash charges or expenses in connection with
options, restricted stock, restricted stock units or other equity level awards
under any Holdings incentive plan $___________     (e) cash non-recurring (A)
fees, costs and expenses incurred in connection with the Transactions and the
Exchange Offer and (B) other  acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any Test Period, the aggregate
amount added back under this clause (e)(B) shall not exceed 10% of the
Consolidated EBITDA for such period; (together with any addbacks made pursuant
to clause (x)(B) in the proviso referenced in the Agreement in reliance on
clause (1)(I) of the proviso to such clause (x) in the Agreement and before
giving effect to such add-backs and adjustments), $___________     (f) any
non-cash modifications to pension and post-retirement employee benefit plans,
settlement costs incurred to annuitize retirees or facilitate lump-sum buyout
offers under pension and postretirement employee benefit plans or mark-to-market
adjustments under pension and post-retirement employee benefit plans provided
that for any Test Period, the aggregate amount added back under this clause (f)
shall not comprise more than 5% of the Consolidated EBITDA for such period,
$___________     (g) non-cash losses or charges (including charges incurred
pursuant to the refinancing of the credit facility in effect prior to the
Agreement) that are unusual or non-recurring, $___________     (h) losses,
charges, expenses, costs, accruals or reserves of any kind associated with any
litigation (including any legal fees and expenses) and/or payment of actual or
prospective legal settlements, fines, judgments or orders, $___________  

 



SCHEDULE 1 to Compliance Certificate, Solo Page

 

 

  (i) the amount of any losses, charges, expenses, costs, accruals or reserves
of any kind associated with any subsidiary of Holdings attributable to
non-controlling interests or minority interests of third parties, $___________  
  (j) extraordinary or unusual one-time gains $___________            

(k) Total: Line 1 plus lines (a) through (i) minus



line (j)



$___________         (2) Adjustments for Leverage Ratio Calculation.      

EBITDA from prior Targets for periods prior to acquisitions

 

Pro forma cost savings, operating expense reductions, operational improvements
and synergies

$___________

 

$___________



    Consolidated EBITDA for Leverage Ratio calculation $___________  

 

 

SCHEDULE 1 to Compliance Certificate, Solo Page

 

SCHEDULE 2
TO
COMPLIANCE CERTIFICATE

 

Leverage Ratio Fixed Rate Spread ABR Spread and Canadian Prime Rate Spread
Commitment Fee Rate

Category 1



≥ 3.00 to 1.00



1.75% 0.75% 0.30%

Category 2



< 3.00 to 1.00



and



≥ 2.50 to 1.00



1.50% 0.50% 0.25%

Category 3



< 2.50 to 1.00



and



≥ 2.00 to 1.00



1.375% 0.375% 0.20%

Category 4



< 2.00 to 1.00



and



≥ 1.00 to 1.00



1.25% 0.25% 0.15%

Category 5



< 1.00 to 1.00



1.00% 0.00% 0.125%

 

 

SCHEDULE 2 to Compliance Certificate, Page

 

EXHIBIT C-1
TO
IHS INC.
CREDIT AGREEMENT

 

US GUARANTY AGREEMENT

 

[See Attached]

 

EXHIBIT C-1, Cover Page

 

EXHIBIT C-2
TO
IHS INC.
CREDIT AGREEMENT

 

Non-US GUARANTY AGREEMENT

 

[See Attached]

 

EXHIBIT C-2, Cover Page

 

EXHIBIT D
TO
IHS INC.
CREDIT AGREEMENT

 

INCREASED COMMITMENT SUPPLEMENT

 

EXHIBIT D, Cover Page

 

INCREASED COMMITMENT SUPPLEMENT

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
____________, ___ and entered into by and among IHS Markit Ltd. (“Holdings”),
the undersigned subsidiaries of Holdings (the “Borrowers”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), BANK OF
AMERICA, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of July 12, 2016, (as
amended, the “Credit Agreement”), by and among the Borrowers, certain lenders
and the Agent. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for:
(i) the increase of the aggregate Revolving Commitments;

 

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to[increase its Revolving Commitment][add one or more new Classes of term
facilities][increase the principal amount of Term Loans of an existing Class of
Term Loans] [, and each Lender, to the extent not already a Lender party to the
Credit Agreement (herein a “New Lender”), wishes to become a Lender party to the
Credit Agreement];8

 

WHEREAS, the Lenders party hereto are willing to agree to supplement the Credit
Agreement in the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. [Increase in Revolving Commitments. Subject to the terms and
conditions hereof, each Lender party hereto severally agrees that on the
effective date hereof: (a) its Revolving Commitment shall be increased to [or in
the case of a New Lender, shall be] the amount set forth on Schedule 1 hereto
opposite its name.]

 

[Increase in Term Loans. Subject to the terms and conditions hereof, each Lender
party hereto severally agrees that on the effective date hereof: (a) its
aggregate amount of Term Loans shall be increased to [or in the case of a New
Lender, shall be] the amount set forth on Schedule 1 hereto opposite its name.]

 

[New Class of Term Loans. Subject to the terms and conditions hereof, each
Lender party hereto severally agrees that on the effective date hereof: (a) its
shall provide Term Loans in the amount set forth on Schedule 1 hereto opposite
its name.]

 

 



 



8 Bolded bracketed alternatives should be included if there are New Lenders.

 

INCREASED COMMITMENT SUPPLEMENT, Page 1

 

[Amendments to the Agreement. The Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.]9

 

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of IHS delivered under Sections 3.04 or 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Agent, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other lender under the Credit Agreement or any of their Related
Parties and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (v) agrees that it is a “Lender” under the Credit Agreement and
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender.

 

Section 3. Representations and Warranties. [In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, IHS represents and warrants to Agent and each Lender that (a) 
the representations and warranties of the Loan Parties contained in the Loan
Documents are and will be true, correct and complete in all material respects
(or, in the case of any representation and warranty qualified by materiality,
all respects) on and as of the effective date hereof, except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date)
to the same extent as though made on and as of that date and for that purpose,
this Supplement shall be deemed to be a Loan Document; (b) no Default or Event
of Default has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Supplement that would constitute a
Default]10.

 



 

 

9 To be included in connection with any increase in term loans or new class of
term loans containing terms and conditions inconsistent with the Credit
Agreement, as permitted pursuant to Section 2.21 of the Credit Agreement.

 

10 Representations and warranties to be conformed based on whether the Borrower
Representative has made a Testing Election and whether the proceeds of such
Incremental Facility are intended to be applied to finance an acquisition or
other Investment, in which case the availability of such Incremental Facility
shall be subject only to customary “SunGard”

 

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 2

 

Section 4. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrowers (in their capacities as Borrowers and as Guarantors), the
Agent, and the Lenders party hereto agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.

 

Section 5. Applicable Law. This Supplement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

Section 6. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy or electronic counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective on the date when the Agent receives executed counterparts
of this Supplement signed by the Borrowers, the Lenders and the Agent which date
shall be the “effective date” hereof.

 

Section 7. Entire Agreement. This Supplement embodies the final, entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



 





“certain funds” or other limited funding conditionality (including the making
and accuracy of certain limited representations and warranties).

 

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 3

 

 

 



 

[Term Borrower 

          MARKIT GROUP HOLDINGS LIMITED                 By:           Name:    
    Title:   ]             [US Borrowers11:           IHs Global INc.     By:  
      Name:         Title:                 Non-US Borrowers12:           MARKIT
GROUP HOLDINGS LIMITED                 By:         Name:         Title:        
        IHS GLOBAL S.A.                 By:         Name:           Title:    

 



  IHS GLOBAL CANADA LIMITED                 By:            Name:          
Title:   ]13



 

 

 

 



11 add any US Borrowers added to the Credit Agreement after the Effective Date

 

12 add any Non-US Borrowers added to the Credit Agreement after the Effective
Date

 

13 

 



INCREASED COMMITMENT SUPPLEMENT, Page 4

 

 



  Agent and the Lenders:           BANK OF AMERICA, N.A., as the Agent [and as a
Lender]                 By:         Name:         Title:                
[Lenders]           By:         Name:         Title:                 [New
Lender]           By:           Name:         Title:    



 



INCREASED COMMITMENT SUPPLEMENT, Page 5

 

CONSENT OF GUARANTORS14

 

Each Guarantor: (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrowers arising as a result of the
[increase in the Revolving Commitments][increase in Term Loans][addition of a
new Class of Term Loans] contemplated hereby are “Guaranteed Indebtedness” as
defined in the Guaranty Agreement and “Obligations” as defined in the Loan
Documents.



 



  IHS MARKIT LTD.     MARKIT NORTH AMERICA INC.               By:          
Name:       Title:                           IHS GLOBAL LIMITED     RL POLK &
CO.     CARFAX, INC.15                 By:       Name:         Title:    





 

 

 

 

 

 



 





 

14 Add additional guarantors added after the Effective Date who are not also
Borrowers

 

15 List only guarantors who are not also Borrowers



 

INCREASED COMMITMENT SUPPLEMENT, Page 6

 

SCHEDULE 1
TO
IHS INC.
INCREASED COMMITMENT SUPPLEMENT

 

COMMITMENTS

 

 

Lender [Revolving Commitment] [Term Loans][Class of Term Loans]

UK DTTP Number and Jurisdiction



(if any)



1.  Bank of America, N.A.                             TOTAL $  

 

SCHEDULE 1 TO INCREASED COMMITMENT SUPPLEMENT, Solo Page

 

EXHIBIT E
TO
IHS INC.
CREDIT AGREEMENT

 

Borrowing Request

 

EXHIBIT E, Cover Page

 

BORROWING REQUEST

 ___________, __, ____

 

To:Bank of America, N.A.
Mailcode: TX1-492-14-11



Bank of America Plaza



901 Main St.



Dallas, TX, 75202-3741
Attention: Michelle Diggs



Email: michelle.diggs@baml.com
Telephone: 972.338.3812
Telecopy: 214.290.9463

and each Lender

 

Ladies and Gentlemen:

 

The undersigned, Markit Group Holdings Limited (the “Borrower Representative”),
refers to the Credit Agreement (as amended, the “Agreement”) dated as of July
12, 2016, among IHS Markit Ltd., certain of its subsidiaries named therein
(collectively, the “Borrowers”), Bank of America, N.A. as administrative agent,
the other agents parties thereto and the Lenders named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.03 of the Credit Agreement that the
Borrower Representative requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the information relating to such Borrowing
(the “Requested Borrowing”).

 

(i)The Requested Borrowing is a [Revolving] [Available Currency] [Canadian
Currency] [Tranche A-1] [Tranche A-2] Loan;

 

(ii)The date of the Requested Borrowing is ______________;

 

(iii)The aggregate principal amount of the Requested Borrowing is
$_______________;

 

(iv)The Borrower(s) of the Requested Borrowing are: [Markit Group Holdings
Limited][IHS Global Inc.][IHS Global SA][IHS Global Canada Limited]

 

(v)The Available Currency requested (if any) is ___________________

 

BORROWING REQUEST, Page 1

 

(vi)The Type or Types of the Borrowing requested (i.e., ABR Borrowing, Canadian
Prime Rate Borrowing or Fixed Borrowing) and, if applicable the Interest Periods
applicable thereto are set forth in the table below:

 

Amount Type Interest Period
(if applicable) 1.   _____ Month(s) 2.   _____ Month(s) 3.   _____ Month(s) 4.  
_____ Month(s) 5.   _____ Month(s) 6.   _____ Month(s)

 

(vii)The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

 

Dollar Amount Recipient Instructions $     $     $     $    

 

By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:

 

(i) At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists;

 

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date of the Requested Borrowing
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date; and

 

(iii) After giving effect to the credit extended pursuant to this request, the
aggregate Dollar Amount of the outstanding Revolving Exposures does not exceed
the aggregate Revolving Commitments, the Dollar Amount of the Available Currency
Exposures do not exceed the Available Currency Commitments, the Dollar Amount of
the Canadian Currency Exposures do not exceed the Canadian Currency Commitments
and the total Available Currency Exposures and Canadian Currency Exposures do
not exceed the Foreign Currency Limit.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

BORROWING REQUEST, Page 2

 

 

 

  MARKIT GROUP HOLDINGS LIMITED           By:         Name:         Title:  

 

 

 



BORROWING REQUEST, Page 3

 

EXHIBIT F
TO
IHS INC.
CREDIT AGREEMENT

 

Interest Election Request

 

EXHIBIT F, Cover Page

 

INTEREST ELECTION REQUEST



___________ ___, ____

 

To:Bank of America, N.A.
Mailcode: TX1-492-14-11



Bank of America Plaza



901 Main St.



Dallas, TX, 75202-3741
Attention: Michelle Diggs



Email: michelle.diggs@baml.com
Telephone: 972.338.3812
Telecopy: 214.290.9463

 
and each Lender

 

Ladies and Gentlemen:

 

The undersigned, Markit Group Holdings Limited (the “Borrower Representative”),
refers to the Credit Agreement (as amended, the “Agreement”) dated as of July
12, 2016, among IHS Markit Ltd., certain of its subsidiaries named therein
(collectively, the “Borrowers”), Bank of America, N.A. as administrative agent,
the other agents parties thereto and the Lenders named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.07 of the Credit Agreement that the
Borrowers request a conversion or continuation (a “Change”) of the Borrowing or
Borrowings specified on Schedule 1.

 

By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:

 

(i) At the time of and immediately after giving effect to the requested Change,
no Default exists; and

 

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date of the requested Change
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

INTEREST ELECTION REQUEST, Solo Page

 

 

 



  MARKIT GROUP HOLDINGS LIMITED           By:         Name:         Title:  

 

 



INTEREST ELECTION REQUEST, Solo Page

 

SCHEDULE 1
TO
Interest Election Request

 

Current Class
(Revolver/ Available
Currency/ Canadian
Currency/ Tranche A-1
Loan/Tranche A-2 Loan)



Current Type



(ABR, Canadian
Prime or Fixed)



Current
Principal
Amount Current Interest
Period
Expiration Date Continue as
(Type) Convert to
(Type) New Interest
Period Length                                                                  
   

 

 

 

 

 

INTEREST ELECTION REQUEST, Solo Page

 

EXHIBIT G
TO
IHS INC.
CREDIT AGREEMENT

 

Borrower Joinder Agreement

 

EXHIBIT “G”, Cover Page

 

Borrower JOINDER AGREEMENT

 

This BORROWER JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “New Borrower”)
for the benefit of BANK OF AMERICA, N.A., in its capacity as administrative
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the “Administrative Agent”) and for the benefit of the
other Credit Parties in connection with that certain Credit Agreement, dated as
of July 12, 2016, among IHS Markit Ltd., certain of its subsidiaries as
borrowers thereunder, the lenders party thereto and the Administrative Agent
(such Credit Agreement, as it may hereafter be amended or otherwise modified
from time to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement).

 

The New Borrower is a wholly owned Subsidiary of IHS and desires to become a
“Borrower” and a [US Borrower] [Non-US Borrower] [Canadian Borrower] under the
Credit Agreement pursuant to Section 2.24 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Borrower hereby agrees as follows:

 

1. The New Borrower assumes all the obligations of a “Borrower” and a [“US
Borrower”] [“Non-US Borrower”] [“Canadian Borrower”] under the Credit Agreement
and the notes executed pursuant thereto and agrees that it is a “Borrower” and a
[“US Borrower”] [“Non-US Borrower”] [“Canadian Borrower”] and bound as a
“Borrower” and [“Canadian Borrower”] [“US Borrower”] [“Non-US Borrower”] under
the terms of the Credit Agreement as if it had been an original signatory
thereto.

 

2. The New Borrower assumes all the obligations of a “Guarantor” under the [US]
[Non-US] Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the [US] [Non-US] Guaranty Agreement as if it had
been an original signatory thereto. In accordance with the forgoing and for
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the New Borrower irrevocably and unconditionally guarantees to the
Administrative Agent for the benefit of the Credit Parties the full and prompt
payment and performance of the Guaranteed Indebtedness (as defined in the [US]
[Non-US] Guaranty Agreement) upon the terms and conditions set forth in the [US]
[Non-US] Guaranty Agreement.

 

3. The New Borrower hereby represents and warrants as of the date hereof that:
(a) no Default exists and (b) the representations and warranties of the Loan
Parties contained in the Loan Documents applicable to the New Borrower are true
and correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

 

4. This Agreement shall be deemed to be part of, and a modification to, the
Credit Agreement, the notes executed pursuant thereto and the [US] [Non-US]
Guaranty Agreement

 

EXHIBIT “G”, Cover Page

 

and shall be governed by all the terms and provisions thereof, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of the New Borrower
enforceable against New Borrower. The New Borrower waives notice of the
Administrative Agent's and the other Credit Parties' acceptance of this
Agreement.

 

IN WITNESS WHEREOF, the New Borrower has executed this Agreement as of the day
and year first written above.

 





  [NEW BORROWER]:           By:         Name:         Title:  

 



 

EXHIBIT “G”, Cover Page

 

SCHEDULE 1.01
TO
IHS MARKIT
CREDIT AGREEMENT

 

GUARANTORS

 

US Guarantors



IHS Markit Ltd.



Markit North America Inc.



Markit Group Limited
Markit Group Holdings Limited



IHS Inc.
IHS Global Inc.
R. L. Polk & Co.
CARFAX, Inc.

 





 

Non-US Guarantors



IHS Markit Ltd.
Markit Group Limited
Markit Group Holdings Limited
Markit North America Inc.



IHS Inc.
IHS Global Inc.
IHS Global S.A.
IHS Global Canada Limited
IHS Global Limited



R. L. Polk & Co.
CARFAX, Inc.



 

 

 



 

SCHEDULE 1.02
TO
IHS MARKIT
CREDIT AGREEMENT

 

EXCLUDED JOINT VENTURES

 

1.Markit Genpact KYC Services Limited

 

2.KY3P16

 

3.Markit CTI Holdings LLC

 

4.Compliance Technologies International, LLC

 

5.CTI (UK) International, LLC

 

6.Financial Skills Limited

 

7.IFM Fintech Opportunities LP

 

 

 

 

 



 

16   Pursuant to a Summary of Principal Terms of Limited Liability Company
Operating Agreement, dated December 2015 (“KY3P Term Sheet”) IHS Markit Ltd. and
its subsidiaries may contribute certain assets and establish Markit KY3P, LLP
(or any legal name established in lieu thereof, “KY3P”), a new U.S. legal
entity, in exchange for membership interests in KY3P. Such formation and
investment may occur after the Closing Date.

 

 



 

SCHEDULE 2.01:

 

On file with Administrative Agent.

 



 

SCHEDULE 3.06
TO
IHS MARKIT
CREDIT AGREEMENT

 

DISCLOSED MATTERS

 

None.

 



 

SCHEDULE 3.12
TO
IHS MARKIT
CREDIT AGREEMENT

 

MATERIAL SUBSIDIARIES

 

Name Jurisdiction of
Organization Percentage
Ownership IHS Global Inc. Delaware 100% CARFAX, Inc. Pennsylvania 100%

 



 

SCHEDULE 6.01
TO
IHS MARKIT
CREDIT AGREEMENT

 

EXISTING INDEBTEDNESS

 

Description Approximate Debt Balance as of
5/31/2016 Capital Lease by and among CARFAX, Inc. as Lessee and Woodbridge
Properties Limited Partnership as Lessor $4,203,565 USD Capital Leases by and
among IHS Global Inc. as Lessee and Xerox Corporation as Lessor $1,491,654 USD
Markit Group Holdings Limited share buyback arrangements with The Royal Bank of
Scotland Plc $24,400,000 USD Markit Group Holdings Limited share buyback
arrangements with Labmorgan Corporation $12,900,000 USD Markit Group Limited
guarantee with HSBC Bank USA in relation to certain demand deposit accounts,
standby letters of credit and interest payments. $13,100,000 USD

 

 



 

SCHEDULE 6.02
TO
IHS MARKIT
CREDIT AGREEMENT

 

EXISTING LIENS

 

None.

 



 

SCHEDULE 6.04
TO
IHS MARKIT
CREDIT AGREEMENT

 

INVESTMENTS

 

1.Prima Regulated Markets Limited17

 

 

 

 

 

 

 



 

 



17 IHS Markit Ltd. and/or its Subsidiaries have the beneficial and legal right
to acquire up to 100% of the equity of such Person. To the extent such rights
are exercised, such Investment shall be deemed permitted by Section 6.04(a).

 

 



 

SCHEDULE 6.09

 

TO

 

IHS MARKIT

 

CREDIT AGREEMENT

 

EXISTING RESTRICTIONS

 

1.Markit Genpact KYC Services Limited stockholders’ agreement contains
restrictions.

 

2.Compliance Technologies International, LLC stockholders’ agreement contains
restrictions.

 







 





 

 



 



 